Exhibit 10.1

EXECUTION VERSION

THE PARTNERSHIP INTERESTS (INCLUDING ASSOCIATED UNITS AND CAPITAL) DESCRIBED IN
THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE OR FOREIGN JURISDICTION, AND SUCH PARTNERSHIP
INTERESTS MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
ENCUMBERED OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, EXCEPT (A) EITHER
(1) WHILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND SUCH OTHER
APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN EFFECT OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER
APPLICABLE LAWS AND (B) IF PERMITTED BY THIS AGREEMENT, AS IT MAY BE AMENDED
FROM TIME TO TIME.

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

NEWMARK HOLDINGS, L.P.

Amended and Restated as of December 13, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS  

SECTION 1.01.

 

Definitions

     2  

SECTION 1.02.

 

Other Definitional Provisions

     29  

SECTION 1.03.

 

References to Schedules

     29   ARTICLE II   FORMATION, CONTINUATION AND POWERS  

SECTION 2.01.

 

Formation

     30  

SECTION 2.02.

 

Name

     30  

SECTION 2.03.

 

Purpose and Scope of Activity

     30  

SECTION 2.04.

 

Principal Place of Business

     30  

SECTION 2.05.

 

Registered Agent and Office

     31  

SECTION 2.06.

 

Authorized Persons

     31  

SECTION 2.07.

 

Term

     31  

SECTION 2.08.

 

Treatment as Partnership

     31  

SECTION 2.09.

 

Compliance with Law; Offset Rights

     31   ARTICLE III   MANAGEMENT  

SECTION 3.01.

 

Management by the General Partner

     32  

SECTION 3.02.

 

Role and Voting Rights of Limited Partners; Authority of Partners

     33  

SECTION 3.03.

 

Partner Obligations

     35   ARTICLE IV   PARTNERS; CLASSES OF PARTNERSHIP INTERESTS  

SECTION 4.01.

 

Partners

     36  

SECTION 4.02.

 

Interests

     37  

SECTION 4.03.

 

Admission and Withdrawal of Partners

     39  

SECTION 4.04.

 

Liability to Third Parties; Capital Account Deficits

     42  

SECTION 4.05.

 

Classes

     42  

SECTION 4.06.

 

Certificates

     42  

SECTION 4.07.

 

Uniform Commercial Code Treatment of Units

     42  

SECTION 4.08.

 

Priority Among Partners

     43  

 

-i-



--------------------------------------------------------------------------------

ARTICLE V   CAPITAL AND ACCOUNTING MATTERS  

SECTION 5.01.

 

Capital

     43  

SECTION 5.02.

 

Withdrawals; Return on Capital

     45  

SECTION 5.03.

 

Maintenance of Capital Accounts

     45  

SECTION 5.04.

 

Allocations and Tax Matters

     45  

SECTION 5.05.

 

General Partner Determinations

     48  

SECTION 5.06.

 

Books and Accounts

     48  

SECTION 5.07.

 

Tax Matters Partner

     49  

SECTION 5.08.

 

Tax Information

     49  

SECTION 5.09.

 

Withholding

     49   ARTICLE VI   DISTRIBUTIONS  

SECTION 6.01.

 

Distributions in Respect of Partnership Interests

     50  

SECTION 6.02.

 

Limitation on Distributions

     51   ARTICLE VII   TRANSFERS OF INTERESTS  

SECTION 7.01.

 

Transfers Generally Prohibited

     53  

SECTION 7.02.

 

Permitted Transfers

     53  

SECTION 7.03.

 

Admission as a Partner upon Transfer

     55  

SECTION 7.04.

 

Transfer of Units and Capital with the Transfer of an Interest

     55  

SECTION 7.05.

 

Encumbrances

     55  

SECTION 7.06.

 

Legend

     56  

SECTION 7.07.

 

Effect of Transfer Not in Compliance with this Article

     56   ARTICLE VIII   EXCHANGE RIGHTS  

SECTION 8.01

 

Exchange Rights

     56  

SECTION 8.02.

 

No Fractional Shares of Newmark Common Stock

     62  

SECTION 8.03.

 

Taxes in Respect of a Newmark Exchange

     62  

SECTION 8.04.

 

Reservation of Newmark Common Stock

     62  

SECTION 8.05.

 

Compliance with Applicable Laws in the Exchange

     63  

SECTION 8.06.

 

Adjustments to Exchange Ratio

     63  

SECTION 8.07.

 

Redemption for Opco Units

     63  

SECTION 8.08

 

Purchase Rights

     64  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX   DISSOLUTION  

SECTION 9.01.

 

Dissolution

     65  

SECTION 9.02.

 

Liquidation

     65  

SECTION 9.03.

 

Distributions

     65  

SECTION 9.04.

 

Reconstitution

     66  

SECTION 9.05.

 

Deficit Restoration

     66   ARTICLE X   INDEMNIFICATION AND EXCULPATION  

SECTION 10.01.

 

Exculpation

     66  

SECTION 10.02.

 

Indemnification

     67  

SECTION 10.03.

 

Insurance

     70  

SECTION 10.04.

 

Subrogation

     70  

SECTION 10.05.

 

No Duplication of Payments

     70  

SECTION 10.06.

 

Survival

     70   ARTICLE XI   EXTRAORDINARY ITEMS  

SECTION 11.01.

 

Certain Arrangements Regarding Extraordinary Items

     71   ARTICLE XII   FOUNDING PARTNERS, WORKING PARTNERS AND REU PARTNERS  

SECTION 12.01.

 

Units

     73  

SECTION 12.02.

 

Transfers of Founding Partner Interests, Working Partner Interests and REU
Interests

     80  

SECTION 12.03.

 

Redemption of a Founding/Working Partner Interest

     97  

SECTION 12.04.

 

Purchase Price for Redemption; Other Redemption Provisions

     100  

SECTION 12.05.

 

Redemption of Opco Units Following a Redemption of Founding/Working Partner
Interests or REU Interest

     101  

SECTION 12.06.

 

Section 7704 of the Code

     102  

SECTION 12.07.

 

Provisions Relating to Issuances of Shares of Newmark Common Stock and
Distributions

     102  

SECTION 12.08.

 

Application of Proceeds from Sale of Shares of Newmark Common Stock by a
Founding/Working Partner or REU Partner

     103  

SECTION 12.09.

 

Exercise of Discretion with Respect to Legacy Units Held by Employees of BGC
Holdings, the BGC Opcos or their Respective Subsidiaries

     103  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE XIII   MISCELLANEOUS  

SECTION 13.01.

 

Amendments

     103  

SECTION 13.02.

 

Benefits of Agreement

     105  

SECTION 13.03.

 

Waiver of Notice

     105  

SECTION 13.04.

 

Jurisdiction and Forum; Waiver of Jury Trial

     106  

SECTION 13.05.

 

Successors and Assigns

     107  

SECTION 13.06.

 

Confidentiality

     107  

SECTION 13.07.

 

Notices

     108  

SECTION 13.08.

 

No Waiver of Rights

     108  

SECTION 13.09.

 

Power of Attorney

     108  

SECTION 13.10.

 

Severability

     109  

SECTION 13.11.

 

Headings

     109  

SECTION 13.12.

 

Entire Agreement

     109  

SECTION 13.13.

 

Governing Law

     109  

SECTION 13.14.

 

Counterparts

     109  

SECTION 13.15.

 

Opportunity; Fiduciary Duty

     109  

SECTION 13.16.

 

Reimbursement of Expenses

     113  

SECTION 13.17.

 

Effectiveness

     113  

SECTION 13.18.

 

Parity of Units

     113  

SECTION 13.19.

 

Limitation on Challenge Period and Exclusive Remedies Available to Partners with
Respect to any Redemption of Units

     113  

 

-iv-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (together with all
exhibits, annexes and schedules hereto, this “Agreement”) of Newmark Holdings,
L.P., a Delaware limited partnership (the “Partnership”), dated as of
December 13, 2017, is by and among Newmark GP, LLC, a Delaware limited liability
company (“Newmark GP, LLC”), as the general partner; Cantor Fitzgerald, L.P., a
Delaware limited partnership (“Cantor”), as a limited partner; Newmark Group,
Inc. a Delaware corporation (“Newmark”), as a limited partner; the Persons to be
admitted as Partners (as defined below) or otherwise parties hereto as set forth
herein; and for the limited purposes set forth in Article VIII and
Section 12.09, BGC Partners, Inc., a Delaware corporation (“BGC Partners”), and
BGC Holdings, L.P., a Delaware limited partnership (“BGC Holdings”).

RECITALS

WHEREAS, the Partnership was formed as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, Del. Code Ann. tit. 6, §17-101, et
seq., as amended from time to time (the “Act”), pursuant to an Agreement of
Limited Partnership, dated as of September 27, 2017, by and among Newmark GP,
LLC, as the general partner, and BGC Holdings, as the sole limited partner (the
“Original Limited Partnership Agreement”);

WHEREAS, BGC Partners, BGC Holdings, BGC Partners, L.P., a Delaware limited
partnership (“BGC U.S. Opco” and together with BGC Partners and BGC Holdings,
the “BGC Entities”), Newmark, the Partnership, Newmark Partners, L.P., a
Delaware limited partnership (“Opco”), and, solely for the limited purposes set
forth therein, Cantor and BGC Global Holdings, L.P., a Cayman Island limited
partnership (“BGC Global Opco”), have entered into that certain Separation
Agreement, dated as of December 13, 2017 (as it may be amended from time to
time, the “Separation Agreement”), pursuant to which, among other things, the
BGC Entities agreed to separate the Transferred Business from the Retained
Business so that, as of the Closing Date (as defined in the Separation
Agreement), the Transferred Business is held by members of the Newmark Group and
the Retained Business is held by members of the BGC Partners Group (the
“Separation”);

WHEREAS, to effect the Separation, pursuant to the terms of the Separation
Agreement and in furtherance of the Separation, BGC U.S. Opco distributed
certain Transferred Assets (or interests therein) to its partners, and its
partners assumed certain Transferred Liabilities (or obligations in respect
thereof), and, thereafter, such partners of BGC U.S. Opco transferred such
assets and such liabilities to Newmark Opco (together, the “Opco Partnership
Division”);

WHEREAS, immediately following the Opco Partnership Division, (a) BGC Holdings
held all of the outstanding equity interests in the Opco General Partner (which
held the Opco Special Voting Limited Partnership Interest), and (b) members of
the BGC Partners Inc. Group, taken as a whole, and members of the BGC Holdings
Group, taken as a whole, held all of the outstanding Opco Limited Partnership
Interests in the same aggregate proportions that such members of the BGC
Partners Inc. Group, taken as a whole, on the one hand, and such members of the
BGC Holdings Group, taken as a whole, on the other hand, held the outstanding
BGC U.S. Opco Limited Partnership Interests, with the total number of Opco Units
equal to the total number of BGC U.S. Opco Units multiplied by the Contribution
Ratio;



--------------------------------------------------------------------------------

WHEREAS, following the Opco Partnership Division, pursuant to the terms of the
Separation Agreement and in furtherance of the Separation, BGC Holdings
transferred to the Partnership (a) all of the equity interests in the Opco
General Partner (which held the Opco Special Voting Limited Partnership
Interest), (b) the Opco Limited Partnership Interest that BGC Holdings held
following the Opco Partnership Division and (c) any other Transferred Assets or
Transferred Liabilities held by it (together, the “Holdings Partnership
Contribution”);

WHEREAS, immediately following the Holdings Partnership Contribution, BGC
Holdings held all of the outstanding equity interests in the General Partner
(which held the Special Voting Limited Partnership Interest) and all of the
outstanding Limited Partnership Interests, with the total number of Units equal
to the total number of BGC Holdings Units multiplied by the Contribution Ratio;

WHEREAS, following the Holdings Partnership Contribution, pursuant to the terms
of the Separation Agreement and in furtherance of the Separation, BGC Holdings
(a) distributed to the partners of BGC Holdings all of the Limited Partnership
Interests held by BGC Holdings and (b) distributed to BGC Partners all of the
outstanding equity interests in the General Partner (which held the Special
Voting Limited Partnership Interest) (together, the “Holdings Partnership
Distribution” and together with the Holdings Partnership Contribution, the
“Holdings Partnership Division”);

WHEREAS, immediately following the Holdings Partnership Division, BGC Partners
held all of the equity interests of the General Partner (which held the Special
Voting Limited Partnership Interest), and the limited partners of BGC Holdings
held all of the outstanding Limited Partnership Interests in the same proportion
that such members held the outstanding BGC Holdings Limited Partnership
Interests, with the total number of Units equal to the total number of BGC
Holdings Units multiplied by the Contribution Ratio; and

WHEREAS, the Partners are amending and restating the Original Limited
Partnership Agreement in order to, among other things, provide for or attest to
the foregoing transactions contemplated by the Separation Agreement and set
forth other agreements with respect to the Partnership as of immediately
following the Holdings Partnership Division.

NOW, THEREFORE, the parties hereto hereby adopt the following as the amended and
restated “partnership agreement” of the Partnership within the meaning of the
Act:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

“Accounting Period” means (a) in the case of the first Accounting Period, the
period commencing on the date of this Agreement and ending at the next Closing
of the Books Event, and (b) in the case of each subsequent Accounting Period,
the period commencing immediately after a Closing of the Books Event and ending
at the next Closing of the Books Event.

 

-2-



--------------------------------------------------------------------------------

“Acquired Opco Interest” has the meaning set forth in Section 8.07.

“Act” has the meaning set forth in the recitals to this Agreement.

“Action” means any action, claim, suit, litigation, proceeding (including
arbitral) or investigation.

“Additional Amounts” shall have the meaning set forth in Section 12.02(c)(ii).

“Adjusted Capital Account” means, with respect to the Founding/Working Partner
Interest of a Founding/Working Partner or the REU Interest of an REU Partner, as
the case may be, and subject to Section 6.01(c) and (d), the Capital Account
balance with respect to such Interest determined without regard to (a) any
adjustment pursuant to the penultimate sentence of Section 5.03, or, unless and
to the extent otherwise deemed appropriate by the General Partner in its sole
and absolute discretion, any adjustment to the Book Value of the assets of the
Partnership made in connection with the Holdings Partnership Division (or any
other items described in Section 5.01(b)(ii)) or the provisions of Exhibit C or
(b) the balance of any Extraordinary Account and adjusted to reflect, to the
extent deemed appropriate by the General Partner in its sole and absolute
discretion, any special allocations to such Interest pursuant to Section 5.04(b)
not otherwise reflected in the Capital Account of such Interest. Any gain
recognized or deemed recognized as a result of such distribution shall not
affect any Adjusted Capital Account unless otherwise deemed appropriate by the
General Partner in its sole and absolute discretion. The Adjusted Capital
Account is used for calculating amounts payable to certain Founding/Working
Partners or REU Partners, as the case may be, upon termination or redemption of
their Founding/Working Partner Interest or the REU Interest, as the case may be.

“Adjusted Capital Account Surplus” means, with respect to the Working Partner
Interest of a Working Partner, the Adjusted Capital Account with respect to such
Working Partner Interest less the Capital Return Account with respect to such
Working Partner Interest.

“Adjustment Amount” means, with respect to the Founding/Working Partner Interest
of a Founding/Working Partner or the REU Interest of an REU Partner, the sum of
(i) the amounts of all distributions, if any, paid to any such Partner with
respect to such Partner’s Founding/Working Partner Interest or REU Interest, as
the case may be, subsequent to the Calculation Date or such other date as is
provided herein for calculating the amount payable to such Partner (provided
that, with respect to any Legacy Unit, the amounts of all such distributions
paid prior to the Holdings Partnership Division with respect to the BGC Holdings
Unit for which such Legacy Unit was issued in the Holdings Partnership Division
shall be apportioned in the Holdings Partnership Division between such BGC
Holdings Unit, on the one hand, and such Legacy Unit, on the other hand, based
on the Relative Value of BGC and Newmark, such that the sum of such amounts of
distributions for such BGC Holdings Unit and Legacy Unit immediately following
the Holdings Partnership Division shall equal the amount of all such
distributions for such BGC Holding Unit immediately prior to the Holdings
Partnership Division), and (ii) the outstanding principal of any loan and
accrued and unpaid interest thereon or any other indebtedness (including
negative participations, if any) of such Partner owed to the Partnership or any
Affiliated Entity, whether or not actually reflected on the books of the
Partnership or any Affiliated Entity.

 

-3-



--------------------------------------------------------------------------------

“Administrative Services Agreements” means (a) the Administrative Services
Agreement, dated as of March 6, 2008, by and between Cantor and BGC Partners;
and (b) the Administrative Services Agreement, dated as of December 13, 2017, by
and between Cantor and Newmark.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

“Affiliated Entities” means the limited and general partnerships, corporations
or other entities controlling, controlled by or under common control with the
Partnership.

“AFR” means the applicable federal rate pursuant to Section 1274 of the Code as
in effect from time to time. Unless otherwise determined by the General Partner,
AFR shall mean the short term AFR.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Allocable Items” has the meaning set forth in Section 5.04(a).

“Allocation Amount” has the meaning set forth in Section 5.04(a)(ii)(B).

“Ancillary Agreements” means “Ancillary Agreements” as defined in the Separation
Agreement.

“any employer or secondary contributor” has the meaning set forth in
Section 12.07.

“Applicable Tax Rate” means the estimated highest aggregate marginal statutory
U.S. federal, state and local income, franchise and branch profits tax rates
(determined taking into account the deductibility of state and local income
taxes for federal income tax purposes and the creditability or deductibility of
foreign income taxes for federal income tax purposes) (“Tax Rate”) applicable to
any Partner on income of the same character and source as the income allocated
to such Partner pursuant to Sections 5.04(a) and (b) for such fiscal year,
fiscal quarter or other period, as determined by the Tax Matters Partner in its
discretion; provided that, in the case of a Partner that is a partnership,
grantor trust or other pass-through entity under U.S. federal income tax law,
the Tax Rate applicable to such Partner for purposes of determining the
Applicable Tax Rate shall be the weighted average of the Tax Rates of such
Partner’s members, grantor-owners or other beneficial owners (weighted in
proportion to their relative economic interests in such Partner), as determined
by the Tax Matters Partner in its discretion; provided, further, that if any
such member, grantor-owner or other beneficial owner of such Partner is itself a
partnership, grantor trust or other pass-through entity similar principles shall
be applied by the Tax Matters Partner in its discretion to determine the Tax
Rate of such member, grantor-owner or other beneficial owner.

“APREU” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, AREUs, and is otherwise identical in all
respects to the AREU for all purposes under this Agreement, except that: (i) it
shall not be eligible to be

 

-4-



--------------------------------------------------------------------------------

designated as an Exchange Right Interest; (ii) it cannot be made exchangeable
for, or exchanged into, Newmark Common Stock; (iii) to the extent any payment
(other than a distribution relating to the Preferred Allocation) is made with
respect to it, any payment shall be subject to the then current policies and
procedures of the Partnership applicable to APREUs; and (iv) any terms of the
Agreement that are specific to APREUs shall apply (including Section 5.04).

“APSU” means a Working Partner Unit that is identical in all respects to the PSU
for all purposes under this Agreement, except that, for as long as, and until,
the Distribution Conditions (as such term is defined in the applicable APSU
award documentation for the applicable APSU holder) are met, if ever: (i) only
net losses as are determined by the General Partner shall be allocable with
respect to such Working Partner Unit pursuant to Section 5.04; (ii) the
definition of “Percentage Interest” shall exclude such Working Partner Unit
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to such
Working Partner Unit. If the Distribution Conditions (as such term is defined in
the applicable APSU award documentation for the applicable APSU holder) are met,
the applicable APSU shall automatically convert into an PSU hereunder.

“AREU” means a Working Partner Unit that is identical in all respects to the REU
for all purposes under this Agreement, except that, for as long as, and until,
the Distribution Conditions (as such term is defined in the applicable AREU
award documentation for the applicable AREU holder) are met, if ever: (i) only
net losses as are determined by the General Partner shall be allocable with
respect to such Working Partner Unit pursuant to Section 5.04; (ii) the
definition of “Percentage Interest” shall exclude such Working Partner Unit
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to such
Working Partner Unit. If the Distribution Conditions (as such term is defined in
the applicable AREU award documentation for the applicable AREU holder) are met,
the applicable AREU shall automatically convert into an REU hereunder.

“ARPU” means a Working Partner Unit that is identical in all respects to the RPU
for all purposes under this Agreement, except that, for as long as, and until,
the Distribution Conditions (as such term is defined in the applicable ARPU
award documentation for the applicable ARPU holder) are met, if ever: (i) only
net losses as are determined by the General Partner shall be allocable with
respect to such Working Partner Unit pursuant to Section 5.04; (ii) the
definition of “Percentage Interest” shall exclude such Working Partner Unit
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to such
Working Partner Unit. If the Distribution Conditions (as such term is defined in
the applicable ARPU award documentation for the applicable ARPU holder) are met,
the applicable ARPU shall automatically convert into an RPU hereunder.

“Article XI Term” has the meaning set forth in Section 11.01(b).

“Assumed Tax Amount” means, with respect to any Units held by a Partner, the
product of all items of taxable income or gain allocated to a Partner with
respect to such Units (reduced, but not below zero (0), by all items of taxable
loss or deduction allocated to such

 

-5-



--------------------------------------------------------------------------------

Partner with respect to such Units) times the Assumed Tax Rate; provided that,
with respect to any Legacy Unit, the Assumed Tax Amount existing as of
immediately prior the Holdings Partnership Division for the BGC Holdings Unit
for which such Legacy Unit was issued in the Holdings Partnership Division shall
be apportioned in the Holdings Partnership Division between such BGC Holdings
Unit, on the one hand, and such Legacy Unit, on the other hand, based on the
Relative Value of BGC and Newmark, such that the sum of such amounts for such
BGC Holdings Unit and Legacy Unit immediately following the Holdings Partnership
Division shall equal the Assumed Tax Amount for such BGC Holding Unit
immediately prior to the Holdings Partnership Division.

“Assumed Tax Rate” means 50%.

“Available Cash” for any Accounting Period means all cash or other current funds
of the Partnership available for distribution, as determined by the General
Partner in its sole and absolute discretion, reduced by any amounts that the
Partnership is prohibited from distributing to the Partners pursuant to
applicable law.

“Bankruptcy” (including the form “Bankrupt”) means, with respect to a
Founding/Working Partner or an REU Partner, as the case may be, (a) the making
of an assignment for the benefit of creditors by such Partner, (b) the filing of
a voluntary petition in bankruptcy by such Partner, (c) the adjudication of such
Partner as a bankrupt or insolvent, or the entry against such Partner of an
order for relief in any bankruptcy or insolvency proceeding; provided that such
order for relief or involuntary proceeding is not stayed or dismissed within 120
days, (d) the filing by such Partner of a petition or answer seeking for itself
or any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any bankruptcy statute, law or regulation,
or (e) the filing by such Partner of an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of that nature. With respect to a Founding/Working Partner or an
REU Partner, as the case may be, “Bankruptcy” shall also include the appointment
of or the seeking of the appointment of (in each case by any person), a trustee,
receiver or liquidator of it or of all or any substantial part of the properties
of such Partner. With respect to a corporate Founding/Working Partner or an REU
Partner, as the case may be, Bankruptcy shall also include the occurrence of any
of the aforementioned events with respect to the beneficial owner of a majority
of the stock of such Partner. Notwithstanding the foregoing, no event shall
constitute the “Bankruptcy” of any Partner with respect to a Unit, as the case
may be, unless the General Partner so determines in its sole and absolute
discretion; except that an event shall constitute a “Bankruptcy,” solely with
respect to any Unit held by a Partner for which a Post-Termination Payment would
be subject to United States income tax, if such event is described above and
also accompanied by a severe financial hardship to such Partner resulting from
(i) illness or accident to such Partner or his or her family, (ii) loss of such
Partner’s property due to casualty, or (iii) other extraordinary and
unforeseeable circumstances beyond the control of such Partner.”

“Base Amount” shall have the meaning set forth in Section 12.02(b)(iii).

“BGC Affiliated Entities” means the limited and general partnerships,
corporations or other entities controlling, controlled by or under common
control with BGC Holdings.

 

-6-



--------------------------------------------------------------------------------

“BGC Current Market Price” means, as of any date: (a) if shares of BGC Partners
Class A Common Stock are listed on an internationally recognized stock exchange,
the average of the closing price per share of BGC Partners Class A Common Stock
on such stock exchange on each of the ten (10) consecutive trading days ending
on such date (it being understood that such price shall be appropriately
adjusted in the event that there is a stock dividend or stock split during such
ten (10)-consecutive-trading-day period); or (b) if shares of BGC Partners
Class A Common Stock are not listed on an internationally recognized stock
exchange, the fair value of a share of BGC Partners Class A Common Stock as
agreed in good faith by BGC Partners.

“BGC Employee” means, as of any time, any individual who as of such time is
actively employed by, substantially providing services for or on an approved
leave of absence from any member of the BGC Partners Group; provided that no
Shared Services Employee shall be considered a BGC Employee.

“BGC Entities” has the meaning set forth in the recitals to this Agreement.

“BGC Exchange” has the meaning set forth in Section 8.01(a).

“BGC Executive Officer” means any BGC Employee who is an executive officer of
BGC Partners.

“BGC Global Opco” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Global Holdings, L.P., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“BGC Global Opco Group” means BGC Global Opco and its Subsidiaries (other than
any member of the Newmark Group).

“BGC Holdings” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Holdings, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC Holdings Exchange Right Interest” means an “Exchange Right Interest” as
defined in the BGC Holdings Limited Partnership Agreement.

“BGC Holdings Exchange Right Unit” means an “Exchange Right Unit” as defined in
the BGC Holdings Limited Partnership Agreement.

“BGC Holdings Group” means BGC Holdings and its Subsidiaries (other than any
member of the BGC U.S. Opco Group, BGC Global Opco Group or Newmark Group).

“BGC Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC Holdings, dated as of the date hereof,
as such agreement may be amended from time to time.

“BGC Holdings Unit” means a “Unit” as defined in the BGC Holdings Limited
Partnership Agreement.

 

-7-



--------------------------------------------------------------------------------

“BGC Holdings Working Partner Unit” means a “Working Partner Unit” as defined in
the BGC Holdings Limited Partnership Agreement.

“BGC Holdings Legacy Unit” means a BGC Holdings Unit that was outstanding as of
immediately prior to the Holdings Partnership Division and in respect of which a
Unit was issued in the Holdings Partnership Division.

“BGC Holdings Non-Exchangeable Legacy Unit” means a BGC Holdings Legacy Unit
that, as of immediately prior to the Holdings Partnership Division, was not a
BGC Holdings Exchange Right Unit.

“BGC Opco” means BGC Global Opco or BGC U.S. Opco.

“BGC Partners” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, Inc., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC Partners Class A Common Stock” means the Class A common stock, par value
$0.01 per share, of BGC Partners (it being understood that if the BGC Partners
Class A Common Stock, as a class, shall be reclassified, exchanged or converted
into another security (including as a result of a merger, consolidation or
otherwise) or the right to receive such security, each reference to BGC Partners
Class A Common Stock in this Agreement shall refer to such other security into
which the BGC Partners Class A Common Stock was reclassified, exchanged or
converted).

“BGC Partners Class B Common Stock” means the Class B common stock, par value
$0.01 per share, of BGC Partners (it being understood that if the BGC Partners
Class B Common Stock, as a class, shall be reclassified, exchanged or converted
into another security (including as a result of a merger, consolidation or
otherwise) or the right to receive such security, each reference to BGC Partners
Class B Common Stock in this Agreement shall refer to such other security into
which the BGC Partners Class B Common Stock was reclassified, exchanged or
converted).

“BGC Partners Common Stock” means the BGC Partners Class A Common Stock or the
BGC Partners Class B Common Stock, as applicable.

“BGC Partners Company” means any member of the BGC Partners Group.

“BGC Partners Group” means BGC Partners, BGC Holdings, BGC U.S. Opco and BGC
Global Opco and each of their respective Subsidiaries (other than any member of
the Newmark Group).

“BGC Partners Inc. Group” means BGC Partners and its Subsidiaries (other than
any member of the BGC Holdings Group, BGC U.S. Opco Group, BGC Global Opco Group
or Newmark Group).

 

-8-



--------------------------------------------------------------------------------

“BGC U.S. Opco” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC U.S. Opco Group” means BGC U.S. Opco and its Subsidiaries (other than any
member of the Newmark Group).

“BGC U.S. Opco Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC U.S. Opco, as it may be amended from
time to time.

“BGC U.S. Opco Limited Partnership Interest” means “Limited Partnership
Interest” as defined in the BGC U.S. Opco Limited Partnership Agreement, but
excluding the BGC U.S. Opco Special Voting Limited Partnership Interest.

“BGC U.S. Opco Special Voting Limited Partnership Interest” means “Special
Voting Limited Partnership Interest” as defined in the BGC U.S. Opco Limited
Partnership Agreement.

“Book Value” of an asset means the value of an asset on the books and records of
the Partnership (as adjusted pursuant to the penultimate sentence of
Section 5.03), except that the initial Book Value of an asset contributed to the
Partnership shall be the amount credited to the Capital Account of the
contributing Partner with respect to such contribution.

“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in New York, New York are authorized or required by
applicable law or other governmental action to be closed.

“Calculation Date” means, at the election of the General Partner, (a) the date
on which a Founding/Working Partner or an REU Partner, as the case may be,
becomes a Terminated or Bankrupt Founding/Working Partner or a Terminated or
Bankrupt REU Partner, as the case may be (the “termination date”); or (b) any
date selected by the General Partner between the termination date and the 120th
day preceding the date on which a Founding/Working Partner or an REU Partner, as
the case may be, becomes a Terminated or Bankrupt Founding/Working Partner or a
Terminated or Bankrupt REU Partner, as the case may be (provided, however, that
if such 120th day is not the last day of a calendar month, the General Partner
may select as the Calculation Date the last day of the month preceding the month
in which such 120th preceding day occurs).

“Cantor” has the meaning set forth in the preamble, including any successor to
Cantor Fitzgerald, L.P., whether by merger, consolidation, sale of all or
substantially all of its assets or otherwise.

“Cantor Company” means any member of the Cantor Group.

“Cantor Group” means Cantor and its Subsidiaries (other than any member of the
BGC Partners Group or Newmark Group), Howard W. Lutnick and/or any of his
immediate family members as so designated by Howard W. Lutnick and any trusts or
other entities controlled by Howard W. Lutnick.

 

-9-



--------------------------------------------------------------------------------

“Cantor Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Cantor, as it may be amended from time to time.

“Capital” means, with respect to any Partner, such Partner’s capital in the
Partnership as reflected in such Partner’s Capital Account.

“Capital Account” means, with respect to any Partner, such Partner’s capital
account established on the books and records of the Partnership.

“Capital Return Account” means, with respect to any Partner’s Interest, the
excess, if any, of (i) the initial Capital Account with respect to such
Interest, increased by any subsequent capital contributions with respect to such
Interest and reduced by the amount of any losses or deductions (or items
thereof) allocated to such Partner with respect to such Interest in excess of
income or gain allocated to such Partner with respect to such Interest, over
(ii) the aggregate of all distributions made to such Partner with respect to
such Interest pursuant to Section 6.01 less the Assumed Tax Amount with respect
to such Interest; provided, that, for purposes of the foregoing determination
with respect to any Partner’s Interest that includes any Legacy Unit, the
Capital Return Account, initial Capital Account, subsequent capital
contributions, excess losses and deductions (or items thereof) and aggregate
distributions as determined immediately prior to the Holdings Partnership
Division for the BGC Holdings Unit for which such Legacy Unit was issued in the
Holdings Partnership Division shall each be apportioned in the Holdings
Partnership Division between such BGC Holdings Unit, on the one hand, and such
Legacy Unit, on the other hand, based on the Relative Value of BGC and Newmark,
such that the sum of such amounts for such BGC Holdings Unit and Legacy Unit
immediately following the Holdings Partnership Division shall equal such amounts
for such BGC Holding Unit as of immediately prior to the Holdings Partnership
Division; provided, further, that in no event shall a Capital Return Account be
negative.

“Catch-Up Allocation” has the meaning set forth in Section 5.04(a)(ii)(C).

“Certificate of Limited Partnership” means the certificate of limited
partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on September 27, 2017.

“Challenge” has the meaning set forth in Section 13.19(a).

“Challenge Deadline” has the meaning set forth in Section 13.19(a).

“Closing of the Books Event” means any of (a) the close of the last day of each
calendar year and each calendar quarter, (b) the dissolution of the Partnership,
(c) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis amount of property,
(d) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership, or (e) any other time that the General Partner determines to be
appropriate for an interim closing of the Partnership’s books.

 

-10-



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

“Competing Business” has the meaning set forth in Section 12.02(c)(iii).

“Competing Owner” has the meaning set forth in Section 12.02(c)(vi).

“Competitive Activities” has the meaning set forth in Section 12.02(c)(iii).

“Contribution Ratio” means a fraction equal to one divided by 2.20.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in the Partnership’s
lines of business, of practical advantage to the Partnership and one in which
the Partnership has an interest or a reasonable expectancy, and in which, by
embracing the opportunities, the self-interest of a Newmark Company, a BGC
Partners Company or a Cantor Company or any of their respective Representatives,
as the case may be, will be brought into conflict with the Partnership’s
self-interest.

“Current Market Price” means, as of any date: (a) if shares of Newmark Class A
Common Stock are listed on an internationally recognized stock exchange, the
average of the closing price per share of Newmark Class A Common Stock on each
of the 10 consecutive trading days ending on such date (it being understood that
such price shall be appropriately adjusted in the event that there is a stock
dividend or stock split during such 10-consecutive-trading-day period), or
(b) if shares of Newmark Class A Common Stock are not listed on an
internationally recognized stock exchange, the fair value of a share of Newmark
Class A Common Stock as agreed in good faith by Cantor and the Audit Committee
of Newmark.

“DGCL” has the meaning set forth in Section 10.02(a).

“Disinterested Director” has the meaning set forth in Section 10.02(i)(i).

“Effective Date” has the meaning set forth in Section 13.19(a).

“Electing Partner” has the meaning set forth in Section 8.01(f).

“Eligible Recipient” means (a) any Limited Partner, (b) any Cantor Company or
any Affiliate, employee, service provider or partner of a Cantor Company, or
(c) any other Person selected by the Exchangeable Limited Partners (by Majority
in Interest); provided that such Person in this clause (c) shall not be
primarily engaged in any business that competes with any business conducted
directly by the Partnership or any of its Subsidiaries in each case at the time
of issuance of the Founding/Working Partner Units or REUs, as the case may be,
to such Person.

“Encumbrance” has the meaning set forth in Section 7.05.

“Estimated Proportionate Quarterly Tax Distribution” means the Proportionate
Quarterly Tax Distribution calculated using the Tax Matters Partner’s estimate
of the aggregate amount of taxable income or gain to be allocated to the
Partners pursuant to Section 5.04(a) for the applicable period.

 

-11-



--------------------------------------------------------------------------------

“Estimated Tax Due Date” means (a) in the case of a Partner that is not an
individual, the 15th day of each April, June, September and December or (b) in
the case of a Partner that is an individual, the 15th day of each April, June,
September and January.

“Excess Prior Distributions” means, with respect to any Working Partner Interest
of a Working Partner, the excess, if any, of (a) the aggregate of all
distributions made to such Working Partner with respect to such Working Partner
Interest pursuant to Section 6.01 less the Assumed Tax Amount with respect to
such Working Partner Interest, over (b) such Working Partner’s initial Capital
Account with respect to such Working Partner Interest, increased by any Capital
contributions with respect to such Working Partner Interest and reduced by the
amount of any net loss or deduction (or items thereof) allocated pursuant to
Section 5.04 to such Working Partner with respect to such Working Partner
Interest in excess of net income or gain allocated pursuant to Section 5.04 to
such Working Partner in respect of such Working Partner Interest; provided,
that, for purposes of the foregoing determination with respect to any Partner’s
Interest that includes any Legacy Unit, the Excess Prior Distributions,
aggregate distributions, initial Capital Account, subsequent capital
contributions, excess net losses and deductions (or items thereof) as determined
immediately prior to the Holdings Partnership Division for the BGC Holdings Unit
for which such Legacy Unit was issued in the Holdings Partnership Division shall
each be apportioned in the Holdings Partnership Division between such BGC
Holdings Unit, on the one hand, and such Legacy Unit, on the other hand, based
on the Relative Value of BGC and Newmark, such that the sum of such amounts for
such BGC Holdings Unit and Legacy Unit immediately following the Holdings
Partnership Division shall equal such amounts for such BGC Holding Unit as of
immediately prior to the Holdings Partnership Division. In no event shall Excess
Prior Distributions be negative.

“Exchange” means a Newmark Exchange or a BGC Exchange.

“Exchange Effective Date” has the meaning set forth in Section 8.01(f).

“Exchange Effective Time” has the meaning set forth in Section 8.01(g).

“Exchange Ratio” means, as of any time, the number of shares of Newmark Common
Stock that a holder shall receive pursuant to Article VIII upon exchange of one
Exchange Right Unit.

“Exchange Request” has the meaning set forth in Section 8.01(f).

“Exchange Right” means the right of a holder of an Exchange Right Interest to
exchange all or a portion of such Exchange Right Interest in a Newmark Exchange
or BGC Exchange, on the terms and subject to the conditions set forth in this
Agreement and, in the case of a BGC Exchange, on the terms and subject to the
conditions set forth in the BGC Holdings Limited Partnership Agreement.

 

-12-



--------------------------------------------------------------------------------

“Exchange Right Interest” means any of (a) an Exchangeable Limited Partnership
Interest, (b) if and to the extent that the Exchangeable Limited Partners (by
affirmative vote of a Majority in Interest) shall so determine with respect to
all or a portion of a Founding Partner Interest pursuant to Section 8.01(b)(ii),
such Founding Partner Interest or portion thereof, (c) if and to the extent that
the General Partner shall so determine (with the consent of a Majority in
Interest) with respect to all or a portion of an REU Interest pursuant to
Section 8.01(b)(iii), such REU Interest or portion thereof and (d) if and to the
extent that the General Partner shall so determine (with the consent of a
Majority in Interest) with respect to all or a portion of a Working Partner
Interest pursuant to Section 8.01(b)(iv), such Working Partner Interest or
portion thereof.

“Exchange Right Unit” means (a) any Unit designated as an Exchangeable Limited
Partner Unit, (b) if and to the extent that the Exchangeable Limited Partners
(by affirmative vote of a Majority in Interest) shall have determined that a
Founding Partner Unit shall be exchangeable pursuant to Section 8.01(b)(ii),
such Founding Partner Unit, (c) if and to the extent that the General Partner
shall have determined (with the consent of a Majority in Interest) that an REU
shall be exchangeable pursuant to Section 8.01(b)(iii), such REU or (d) if and
to the extent that the General Partner shall have determined (with the consent
of a Majority in Interest) that a Working Partner Unit shall be exchangeable
pursuant to Section 8.01(b)(iv), such Working Partner Unit.

“Exchangeable Limited Partner” means (a) any Person that receives an
Exchangeable Limited Partnership Interest in connection with the Holdings
Partnership Division until such time as such Person ceases to hold such
Exchangeable Limited Partnership Interest, (b) any Cantor Company that holds an
Exchangeable Limited Partnership Interest and that has not ceased to hold such
Exchangeable Limited Partnership Interest and (c) any Person to whom a Cantor
Company has Transferred an Exchangeable Limited Partnership Interest and, prior
to or at the time of such Transfer, who Cantor has agreed shall be designated as
an Exchangeable Limited Partner for purposes of this Agreement.

“Exchangeable Limited Partner Unit” means any Unit designated as an Exchangeable
Limited Partner Unit.

“Exchangeable Limited Partnership Interest” means, with respect to any
Exchangeable Limited Partner, such Partner’s Exchangeable Limited Partner Units
and Capital designated as an “Exchangeable Limited Partnership Interest” on
Schedule 4.02 and Schedule 5.01 in accordance with this Agreement and rights and
obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner holding such Exchangeable Limited
Partner Units and having such Capital. For the avoidance of doubt, except as
otherwise set forth on Schedule 4.02 and Schedule 5.01 or in
Section 4.03(c)(iii), Founding/Working Partner Interests, Working Partner
Interests and REU Interests shall be deemed not to be Exchangeable Limited
Partnership Interests.

“Exempt Organization” means a charitable organization, private foundation or
other similar organization that is exempt from federal income tax under
Section 501 of the Code.

“Extraordinary Account” has the meaning set forth in Section 11.01(a).

“Extraordinary Expenditures” has the meaning set forth in Section 11.01(a).

 

-13-



--------------------------------------------------------------------------------

“Extraordinary Income Items” has the meaning set forth in Section 11.01(a).

“Extraordinary Percentage Interest” has the meaning set forth in
Section 11.01(d)(ii).

“Final Adjudication” has the meaning set forth in Section 13.19(b).

“Final Adjudication Date” has the meaning set forth in Section 13.19(b).

“Five Year Units” means, with respect to a Working Partner who becomes a
Terminated or Bankrupt Partner, all Working Partner Units that such Working
Partner acquired from the Partnership at least 60 months prior to, but not more
than 120 months prior to, the date on which such Working Partner became a
Terminated or Bankrupt Partner; provided that, in the event that such Working
Partner Unit is a Legacy Unit, the relevant date for determining when such
Working Partner Unit was acquired by such Working Partner is the date on which
such Working Partner acquired from BGC Holdings the related BGC Holdings Legacy
Unit.

“Former BGC Employee” has the meaning set forth in the Separation Agreement.

“Former Newmark Employee” has the meaning set forth in the Separation Agreement.

“Founding Partner” means a holder of Founding Partner Interests; provided that
any member of the Cantor Group and Howard W. Lutnick (including any entity
directly or indirectly controlled by Howard W. Lutnick or any trust of which he
is a grantor, trustee or beneficiary) shall not be a Founding Partner.

“Founding Partner Interest” means, with respect to any Founding Partner, such
Partner’s Founding Partner Units and Capital designated as “Founding Partner
Interest” on Schedule 4.02 and Schedule 5.01 (such Schedule to include the
Adjusted Capital Account and Capital Account of such Founding Partner) in
accordance with this Agreement and rights and obligations with respect to the
Partnership pursuant to this Agreement and applicable law by virtue of such
Partner holding such Units and having such Capital.

“Founding Partner Unit” means any Unit (High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units
or Grant Units) that is received by such Partner in the Holdings Partnership
Division and designated as a Founding Partner Unit in accordance with this
Agreement.

“Founding/Working Partner” means any holder of a Founding Partner Interest
and/or a Working Partner Interest. Except as otherwise provided in this
Agreement, (a) in the case of a Founding/Working Partner that is a trust,
“Founding/Working Partner” means any one or more grantor(s), trustee(s) and/or
beneficiar(ies) of such trust, as determined by the General Partner in its sole
and absolute discretion, consistent with the purposes of this Agreement; and
(b) in the case of a Founding/Working Partner that is a corporation or other
entity, “Founding/Working Partner” means any one or more shareholder(s) or
owner(s) of such entity, as determined by the General Partner in its sole and
absolute discretion, consistent with the purposes of this Agreement.

 

-14-



--------------------------------------------------------------------------------

“Founding/Working Partner Interest” means a Founding Partner Interest or a
Working Partner Interest.

“Founding/Working Partner Unit” means any Unit underlying a Founding/Working
Partner Interest.

“General Partner” means Newmark GP, LLC or any Person who has been admitted, as
herein provided, as an additional or substitute general partner, and who has not
ceased to be a general partner, each in its capacity as a general partner of the
Partnership.

“General Partnership Interest” means, with respect to the General Partner, such
Partner’s Non-Participating Unit and Capital designated as the “General
Partnership Interest” on Schedule 4.02 and Schedule 5.01 in accordance with this
Agreement and rights and obligations with respect to the Partnership pursuant to
this Agreement and applicable law by virtue of such Partner being a General
Partner and having such Non-Participating Unit and Capital.

“Grant Tax Payment Account” has the meaning set forth in Section 12.02(g)(i).

“Grant Unit” means any Unit designated as a Grant Unit in accordance with this
Agreement.

“Group” means the Cantor Group, the BGC Partners Group, the BGC Partners, Inc.
Group, the BGC Holdings Group, the BGC Global Opco Group, the BGC U.S. Opco
Group, the Newmark Group, the Newmark Inc. Group, the Partnership Group or the
Opco Group, as applicable.

“HDII Account” means, with respect to any Founding/Working Partner holding High
Distribution II Units, such Founding/Working Partner’s HDII account established
on the books and records of the Partnership.

“HDII Account Reduction Obligation” has the meaning set forth in
Section 12.01(a)(iii)(F).

“HDII Contributions” has the meaning set forth in Section 12.01(a)(iii)(C).

“HDII Special Allocation” has the meaning set forth in Section 12.01(a)(iii)(E).

“HDII Special Allocation Rate” has the meaning set forth in
Section 12.01(a)(iii)(E).

“HDIII Account” means, with respect to any Founding/Working Partner holding High
Distribution III Units, such Founding/Working Partner’s HDIII account
established on the books and records of the Partnership.

“HDIII Account Reduction Obligation” has the meaning set forth in
Section 12.01(a)(iv).

“HDIV Tax Payment Account” has the meaning set forth in Section 12.01(a)(v).

 

-15-



--------------------------------------------------------------------------------

“High Distribution Unit” means any Unit designated as a High Distribution Unit
in accordance with this Agreement.

“High Distribution II Unit” means any Unit designated as a High Distribution II
Unit in accordance with this Agreement.

“High Distribution III Unit” means any Unit designated as a High Distribution
III Unit in accordance with this Agreement.

“High Distribution IV Unit” means any Unit designated as a High Distribution IV
Unit in accordance with this Agreement.

“Holdings Partnership Contribution” has the meaning set forth in the recitals to
this Agreement.

“Holdings Partnership Distribution” has the meaning set forth in the recitals to
this Agreement.

“Holdings Partnership Division” has the meaning set forth in the recitals to
this Agreement.

“Holdings Ratio” means, as of any time, the number equal to (a) the aggregate
number of Opco Units held by the Partnership Group as of such time divided by
(b) the aggregate number of Units issued and outstanding as of such time.

“Hypothetical Unit” has the meaning set forth in Section 11.01(d)(iii).

“Independent Counsel” has the meaning set forth in Section 10.02(i)(ii).

“Initial Vesting Date” has the meaning set forth in Section 11.01(d)(i).

“Interest” means the General Partnership Interest and any Limited Partnership
Interest.

“Interim Period” means the time following the Separation and prior to the
Spin-Off.

“IPO” has the meaning set forth in the Separation Agreement.

“Legacy Unit” means a Unit that was issued in connection with the Holdings
Partnership Division in respect of a BGC Holdings Legacy Unit.

“Limited Partner” means a Regular Limited Partner (including, for the avoidance
of doubt, an Exchangeable Limited Partner and the Special Voting Limited
Partners), a Founding Partner, an REU Partner or a Working Partner, each in its
capacity as a limited partner of the Partnership.

“Limited Partnership Interests” means the Regular Limited Partnership Interests
(including, for the avoidance of doubt, the Exchangeable Limited Partnership
Interests and the Special Voting Limited Partnership Interest), the Founding
Partner Interests, the REU Interests and the Working Partner Interests.

 

-16-



--------------------------------------------------------------------------------

“LPU” means a Working Partner Unit awarded only to members of UK Services
Entities that are otherwise identical in all respects to a PSU for purposes
under this Agreement.

“Majority in Interest” means the Exchangeable Limited Partner(s) holding a
majority of the Units underlying the Exchangeable Limited Partnership Interests
outstanding as of the applicable record date.

“Maximum Distribution” has the meaning set forth in Section 5.04(a)(ii)(A).

“Minimum Distribution Amount” or “MDA” has the meaning set forth in
Section 6.03(a).

“Net Profits” means, for any period, (a) if the sum of the aggregate Allocable
Items for such period is zero or a positive number, then such sum of the
aggregate Allocable Items for such period, and (b) if the sum of the aggregate
Allocable Items for such period is a negative number, then zero.

“Newmark” has the meaning set forth in the recitals to this Agreement, including
any successor to Newmark Group, Inc., whether by merger, consolidation, sale of
all or substantially all of its assets or otherwise.

“Newmark Class A Common Stock” means the Class A common stock, par value $0.01
per share, of Newmark (it being understood that if the Newmark Class A Common
Stock, as a class, shall be reclassified, exchanged or converted into another
security (including as a result of a merger, consolidation or otherwise) or the
right to receive such security, each reference to Newmark Class A Common Stock
in this Agreement shall refer to such other security into which the Newmark
Class A Common Stock was reclassified, exchanged or converted).

“Newmark Class B Common Stock” means the Class B common stock, par value $0.01
per share, of Newmark (it being understood that if the Newmark Class B Common
Stock, as a class, shall be reclassified, exchanged or converted into another
security (including as a result of a merger, consolidation or otherwise) or the
right to receive such security, each reference to Newmark Class B Common Stock
in this Agreement shall refer to such other security into which the Newmark
Class B Common Stock was reclassified, exchanged or converted).

“Newmark Common Stock” means the Newmark Class A Common Stock or the Newmark
Class B Common Stock, as applicable.

“Newmark Company” means any member of the Newmark Group.

“Newmark Current Market Price” means, as of any date: (a) if shares of Newmark
Class A Common Stock are listed on an internationally recognized stock exchange,
the average of the closing price per share of Newmark Class A Common Stock on
such stock

 

-17-



--------------------------------------------------------------------------------

exchange on each of the ten (10) consecutive trading days ending on such date
(it being understood that such price shall be appropriately adjusted in the
event that there is a stock dividend or stock split during such ten
(10)-consecutive-trading-day period); or (b) if shares of Newmark Class A Common
Stock are not listed on an internationally recognized stock exchange, the fair
value of a share of Newmark Class A Common Stock as agreed in good faith by
Newmark.

“Newmark Employee” means, as of any time, any individual who as of such time is
actively employed by, substantially providing services for or on an approved
leave of absence from any member of the Newmark Group; provided that no Shared
Services Employee shall be considered a Newmark Employee.

“Newmark Exchange” has the meaning set forth in Section 8.01(a).

“Newmark Executive Officer” means any Newmark Employee who is an executive
officer of Newmark.

“Newmark GP, LLC” has the meaning set forth in the preamble to this Agreement,
including any successor to Newmark GP, LLC, whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“Newmark Group” means Newmark, the Partnership, Opco and each of their
respective Subsidiaries.

“Newmark Inc. Group” means Newmark and its Subsidiaries (other than any member
of the Partnership Group or Opco Group).

“NIC Liability” has the meaning set forth in Section 12.07.”NLPU” means a
Working Partner Unit that can only be awarded to members of UK Services Entities
and that is otherwise identical in all respects to the LPU for all purposes
under this Agreement, except that: (i) it shall not be eligible to be designated
as an Exchange Right Interest; (ii) it cannot be made exchangeable for, or
exchanged into, Newmark Common Stock; (iii) it shall not be eligible for the
allocation of any items of income, gain, loss or deductions of the Partnership,
and Section 5.04 shall not apply to it; and (iv) Section 6.01 shall not apply to
it. On terms and conditions determined by the General Partner in its sole
discretion or as otherwise set forth in the written documentation applicable to
such units, an NLPU may be converted into an LPU, which conversion may be set
forth in a written vesting schedule. Upon, and subsequent to, any such
conversion of an NLPU, such unit shall be treated for all purposes under this
Agreement as an LPU.

“Non-Exchangeable Legacy Unit” means a Legacy Unit that, as of immediately
following the Holdings Partnership Division, was not an Exchange Right Unit.

“Non-Participating Unit” means the NLPUs, NPLPUs, NPPSUs, NPREUs, NPSUs, NREUs,
APSUs, AREUs, ARPUs, Preferred Units, the Unit held by the Special Voting
Limited Partner in respect of the Special Voting Limited Partnership Interest
and the Unit held by the General Partner in respect of the General Partnership
Interest, none of which shall entitle its holder to a share in the Partnership’s
profits, losses and operating distributions except as otherwise expressly set
forth in this Agreement.

 

-18-



--------------------------------------------------------------------------------

“NPLPU” means a Working Partner Unit that can only be awarded to members of UK
Services Entities and that is otherwise identical in all respects to the PLPU
for all purposes under this Agreement, except that: (i) it shall not be eligible
to be designated as an Exchange Right Interest; (ii) it cannot be made
exchangeable for, or exchanged into, Newmark Common Stock; (iii) it shall not be
eligible for the allocation of any items of income, gain, loss or deductions of
the Partnership and Section 5.04 shall not apply to it; and (iv) Section 6.01
shall not apply to it. On terms and conditions determined by the General Partner
in its sole discretion or as otherwise set forth in the written documentation
applicable to such units, an NPLPU may be converted into a PLPU, which
conversion may be set forth in a written vesting schedule. Upon, and subsequent
to, any such conversion of an NPLPU, such unit shall be treated for all purposes
under this Agreement as a PLPU.

“NPPSU” means a Working Partner Unit that is identical in all respects to the
PPSU for all purposes under this Agreement, except that: (i) it shall not be
eligible to be designated as an Exchange Right Interest; (ii) it cannot be made
exchangeable for, or exchanged into, Newmark Common Stock; (iii) it shall not be
eligible for the allocation of any items of income, gain, loss or deductions of
the Partnership and Section 5.04 shall not apply to it; and (iv) Section 6.01
shall not apply to it. On terms and conditions determined by the General Partner
in its sole discretion or as otherwise set forth in the written documentation
applicable to such units, an NPPSU may be converted into a PPSU, which
conversion may be set forth in a written vesting schedule. Upon, and subsequent
to, any such conversion of an NPPSU, such unit shall be treated for all purposes
under this Agreement as a PPSU.

“NPREU” means a Working Partner Unit that is identical in all respects to the
PREU for all purposes under this Agreement, except that: (i) it shall not be
eligible to be designated as an Exchange Right Interest; (ii) it cannot be made
exchangeable for, or exchanged into, Newmark Common Stock; (iii) it shall not be
eligible for the allocation of any items of income, gain, loss or deductions of
the Partnership and Section 5.04 shall not apply to it; and (iv) Section 6.01
shall not apply to it. On terms and conditions determined by the General Partner
in its sole discretion or as otherwise set forth in the written documentation
applicable to such units, an NPREU may be converted into a PREU, which
conversion may be set forth in a written vesting schedule. Upon, and subsequent
to, any such conversion of an NPREU, such unit shall be treated for all purposes
under this Agreement as a PREU.

“NPSU” means a Working Partner Unit that is identical in all respects to the PSU
for all purposes under this Agreement, except that: (i) it shall not be eligible
to be designated as an Exchange Right Interest; (ii) it cannot be made
exchangeable for, or exchanged into, Newmark Common Stock; (iii) it shall not be
eligible for the allocation of any items of income, gain, loss or deductions of
the Partnership and Section 5.04 shall not apply to it; and (iv) Section 6.01
shall not apply to it. On terms and conditions determined by the General Partner
in its sole discretion, an NPSU may be converted into a PSU and/or a PPSU, which
conversion may be set forth in a written vesting schedule. Upon, and subsequent
to, any such conversion of an NPSU, such unit shall be treated for all purposes
under this Agreement as a PSU and/or a PPSU, as applicable.

 

-19-



--------------------------------------------------------------------------------

“NREU” means a Working Partner Unit that is identical in all respects to the REU
for all purposes under this Agreement, except that: (i) it shall not be eligible
to be designated as an Exchange Right Interest; (ii) it cannot be made
exchangeable for, or exchanged into, Newmark Common Stock; (iii) it shall not be
eligible for the allocation of any items of income, gain, loss or deductions of
the Partnership and Section 5.04 shall not apply to it; and (iv) Section 6.01
shall not apply to it. On terms and conditions determined by the General Partner
in its sole discretion or as otherwise set forth in the written documentation
applicable to such units, an NREU may be converted into an REU, which conversion
may be set forth in a written vesting schedule. Upon, and subsequent to, any
such conversion of an NREU such unit shall be treated for all purposes under
this Agreement as an REU.

“Opco” has the meaning set forth in the recitals to this Agreement, including
any successor to Newmark Partners, L.P., whether by merger, consolidation, sale
of all or substantially all of its assets or otherwise.

“Opco Capital” means “Capital” as defined in the Opco Limited Partnership
Agreement.

“Opco General Partner” means the “General Partner” as defined in the Opco
Limited Partnership Agreement.

“Opco General Partnership Interest” means the “General Partnership Interest” as
defined in the Opco Limited Partnership Agreement.

“Opco Group” means Opco and its Subsidiaries.

“Opco Interest” means an “Interest” as defined in the Opco Limited Partnership
Agreement.

“Opco Limited Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Opco, in the form attached hereto as Exhibit A.

“Opco Limited Partnership Interest” means the “Limited Partnership Interest” as
defined in the Opco Limited Partnership Agreement.

“Opco Partnership Division” has the meaning set forth in the recitals to this
Agreement.

“Opco Special Voting Limited Partnership Interest” means the “Special Voting
Limited Partnership Interest” as defined in the Opco Limited Partnership
Agreement.

“Opco Units” means “Units” as defined in the Opco Limited Partnership Agreement.

“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Participation Plan” means the participation plan of the Partnership, as amended
from time to time, in the form attached hereto as Exhibit B.

 

-20-



--------------------------------------------------------------------------------

“Partner Obligations” has the meaning set forth in Section 3.03(a).

“Partners” means the Limited Partners (including, for the avoidance of doubt,
the Regular Limited Partners (including, for the avoidance of doubt, the
Exchangeable Limited Partners and the Special Voting Limited Partner), the
Founding Partners, the REU Partners and the Working Partners) and the General
Partner, and “Partner” means any of the foregoing.

“Partnership” has the meaning set forth in the preamble to this Agreement,
including any successor to Newmark Holdings, L.P., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“Partnership Group” means the Partnership and its Subsidiaries (other than any
member of the Opco Group).

“PAYE” has the meaning set forth in Section 12.07.

“Payment Date” has the meaning set forth in Section 12.02(b)(ii).

“Percentage Interest” means, as of the applicable calculation time, with respect
to a Partner, the ratio, expressed as a percentage, of the number of Units held
by such Partner over the number of Units held by all Partners.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger, consolidation, sale of all or
substantially all of its assets or otherwise) of such entity.

“Personal Representative” means the executor, administrator or other personal
representative of any deceased or disabled Founding/Working Partner or REU
Partner, as the case may be, or any trustee of the estate of any bankrupt or
deceased Founding/Working Partner or REU Partner, as the case may be.

“PLPU” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the LPU, and is otherwise identical in all
respects to the LPU for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged into, Newmark Common Stock;
(iii) notwithstanding that it can be redeemed by the General Partner at any time
for zero, to the extent any payment (other than a distribution relating to the
Preferred Allocation) is made with respect to it, such payment shall be subject
to the then current policies and procedures of the Partnership applicable to it;
and (iv) any terms of this Agreement that are specific to it shall apply
(including Section 5.04).

“Post-Termination Payment” shall have the meaning set forth in
Section 12.02(f)(i).

 

-21-



--------------------------------------------------------------------------------

“PPSE” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the PSE, and is otherwise identical in all
respects to the PSE for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged into, Newmark Common Stock;
(iii) notwithstanding that it can be redeemed by the General Partner at any time
for zero, to the extent any payment (other than a distribution relating to the
Preferred Allocation) is made with respect to it, such payment shall be subject
to the then current policies and procedures of the Partnership applicable to it;
and (iv) any terms of this Agreement that are specific to it shall apply
(including Section 5.04).

“PPSI” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the PSI, and is otherwise identical in all
respects to the PSI for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged into, Newmark Common Stock;
(iii) notwithstanding that it can be redeemed by the General Partner at any time
for zero, to the extent any payment (other than a distribution relating to the
Preferred Allocation) is made with respect to it, such payment shall be subject
to the then current policies and procedures of the Partnership applicable to it;
and (iv) any terms of this Agreement that are specific to it shall apply
(including Section 5.04).

“PPSU” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the PSU, and is otherwise identical in all
respects to the PSU for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged into, Newmark Common Stock;
(iii) notwithstanding that it can be redeemed by the General Partner at any time
for zero, to the extent any payment (other than a distribution relating to the
Preferred Allocation) is made with respect to it, such payment shall be subject
to the then current policies and procedures of the Partnership applicable to it;
and (iv) any terms of this Agreement that are specific to it shall apply
(including Section 5.04).

“Preferred Allocation” has the meaning set forth in Section 5.04(a)(ii).

“Preferred Unit” means the following Unit types: PPSUs, PPSIs, PPSEs, PLPUs,
PREUs, PRPUs and APREUs.

“Pre-Five Year Units” means, with respect to a Working Partner who becomes a
Terminated or Bankrupt Partner, all Working Partner Units that such Working
Partner acquired from the Partnership not more than 60 months prior to the date
on which such Working Partner became a Terminated or Bankrupt Partner; provided
that, in the event that such Working Partner Unit is a Legacy Unit, the relevant
date for determining when such Working Partner Unit was acquired by such Working
Partner is the date on which such Working Partner acquired from BGC Holdings the
related BGC Holdings Legacy Unit.

“PREU” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the REU, and is otherwise identical in all
respects to the REU for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged

 

-22-



--------------------------------------------------------------------------------

into, Newmark Common Stock; (iii) to the extent any payment (other than a
distribution relating to the Preferred Allocation) is made with respect to it,
such payment shall be subject to the then current policies and procedures of the
Partnership applicable to it; and (iv) any terms of this Agreement that are
specific to it shall apply (including Section 5.04).

“proceeding” has the meaning set forth in Section 10.02(a).

“Proportionate Quarterly Tax Distribution” means, for each Partner for each
fiscal quarter or other applicable period, such Partner’s Proportionate Tax
Share for such fiscal quarter or other applicable period.

“Proportionate Tax Share” means, with respect to a Partner, the product of
(a) the Tax Distribution for the fiscal year, fiscal quarter or other period, as
applicable, and (b) the Percentage Interest of such Partner for such fiscal
year, fiscal quarter, or other period. In the event that the Percentage Interest
of a Partner changes during any fiscal year, fiscal quarter or other period, the
Proportionate Tax Share of such Partner and the other Partners, as the case may
be, for such fiscal year, fiscal quarter or other period shall be appropriately
adjusted to take into account the Partners’ varying interests.

“PRPU” means a Working Partner Unit that can only be awarded to holders of, or
contemporaneous with the issuance of, the RPU, and is otherwise identical in all
respects to the RPU for all purposes under this Agreement, except that: (i) it
shall not be eligible to be designated as an Exchange Right Interest; (ii) it
cannot be made exchangeable for, or exchanged into, Newmark Common Stock;
(iii) to the extent any payment (other than a distribution relating to the
Preferred Allocation) is made with respect to it, such payment shall be subject
to the then current policies and procedures of the Partnership applicable to it;
and (iv) any terms of this Agreement that are specific to it shall apply
(including Section 5.04).

“PSE” means a Working Partner Unit that is identical in all respects to a PSU
for all purposes under the Agreement; except that, the provisions of
Section 6.03(b) shall apply to the PSE. The PSE shall be counted in the
calculation of a Partner’s Percentage Interest in the event of dissolution of
the Partnership (as opposed to the RPUs, ARPUs, and PSIs).

“PSE Minimum Distribution Amount” or “PSE MDA” has the meaning set forth in
Section 6.03(b).

“PSI” means a Working Partner Unit that is identical in all respects to a
Restricted Partnership Unit for all purposes under this Agreement; provided that
PSIs shall have no Post-Termination Amount.

“PSU” means a Working Partner Unit that is identical in all respects to an REU
for purposes under this Agreement; provided that PSUs shall have no
Post-Termination Amount.

“Publicly Traded Shares” means shares of Newmark Common Stock (if listed on any
national securities exchange or included for quotation in any quotation system
in the United States (even if such shares are restricted securities under the
Securities Act) and any shares of capital stock of any other entity, if such
shares are of a class that is listed on any national securities exchange or
included for quotation in any quotation system in the United States (even if
such shares are restricted securities under the Securities Act).

 

-23-



--------------------------------------------------------------------------------

“Quarter” has the meaning set forth in Section 5.04(a)(i).

“Redemption Consideration” has the meaning set forth in Section 13.19(a).

“Reduction Date” has the meaning set forth in Section 12.01(a)(iv).

“Regular Limited Partner” means any Person who has acquired a Regular Limited
Partnership Interest pursuant to and in compliance with this Agreement and who
shall have been admitted to the Partnership as a Regular Limited Partner in
accordance with this Agreement and shall not have ceased to be a Regular Limited
Partner under the terms of this Agreement.

“Regular Limited Partnership Interest” means, with respect to any Regular
Limited Partner, such Partner’s Units (including any Units designated as
Exchange Right Units) and Capital designated as a “Regular Limited Partnership
Interest” (including, for the avoidance of doubt, designation as an
“Exchangeable Limited Partnership Interest” and the “Special Voting Limited
Partnership Interest”) on Schedule 4.02 and Schedule 5.01 in accordance with
this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Units and having such Capital.

“Relative Value of BGC and Newmark” means the value of the BGC Opcos relative to
the value of Opco as of following the Separation, as determined by the General
Partner of BGC Holdings and the General Partner using the BGC Current Market
Price and the Newmark Current Market Price as of 10 trading days commencing on
the date of the closing of the IPO.

“Representatives” means, with respect to any Person, the Affiliates, directors,
managers, officers, employees, general partners, agents, accountants, managing
members, employees, counsel and other advisors and representatives of such
Person.

“Requested Exchange Effective Date” has the meaning set forth in
Section 8.01(f).

“Restricted Partnership Unit” or “RPU” means any Unit designated as Restricted
Partnership Unit in accordance with this Agreement.

“Restricted Partnership Unit Post-Termination Amount” has the meaning set forth
in Section 12.01(a)(vi)(C).

“Restricted Partnership Unit Post-Termination Payment” has the meaning set forth
in Section 12.02(j)(i).

“Restricted Period” means (a) with respect to the obligations described in
clauses (i) and (v) of Section 3.03(a), the period from the date on which a
Person first becomes a Founding/Working Partner or REU Partner (or, with respect
to a Partner holding Founding Partner Units, the date on which such Person first
became a partner of Cantor), through the date

 

-24-



--------------------------------------------------------------------------------

on which such Person ceases, for any reason, to be a Partner, (b) with respect
to the obligations described in clause (iii) of Section 3.03(a), the period from
the date on which a Person first becomes a Founding/Working Partner or REU
Partner (or, with respect to a Partner holding Founding Partner Units, the date
on which such Person first became a partner of Cantor), through the one-year
period immediately following the date on which such Person ceases, for any
reason, to be a Partner, (c) with respect to the obligations described in clause
(ii) of Section 3.03(a), the period from the date on which a Person first
becomes a Founding/Working Partner or REU Partner (or, with respect to a Partner
holding Founding Partner Units, the date on which such Person first became a
partner of Cantor) through the two-year period immediately following the date on
which such Person ceases, for any reason, to be a Partner, and (d) with respect
to the obligations described in clauses (iv) and (vi) of Section 3.03(a), the
period from the date on which a Person first becomes a Founding/Working Partner
or REU Partner (or, with respect to a Partner holding Founding Partner Units,
the date on which such Person first became a partner of Cantor) through the
four-year period immediately following the date on which such Person ceases, for
any reason, to be a Partner.

“Retained Business” has the meaning ascribed to such term in the Separation
Agreement.

“REU” means any Unit designated as an REU in accordance with the terms of this
Agreement.

“REU Interest” means, with respect to any REU Partner, such Partner’s REUs and
Capital designated as “REU Interest” on Schedule 4.02 and Schedule 5.01 in
accordance with this Agreement and rights and obligations with respect to the
Partnership pursuant to this Agreement and applicable law by virtue of such
Partner holding such REUs and having such Capital.

“REU Partner” means a holder of REU Interests. Except as otherwise provided in
this Agreement, (a) in the case of an REU Partner that is a trust, “REU Partner”
shall mean any one or more grantor(s), trustee(s) and/or beneficiar(ies) of such
trust, as determined by the General Partner in its sole and absolute discretion,
consistent with the purposes of this Agreement; and (b) in the case of a REU
Partner that is a corporation or other entity, “REU Partner” shall mean any one
or more shareholder(s) or owner(s) of such entity, as determined by the General
Partner in its sole and absolute discretion, consistent with the purposes of
this Agreement.

“REU Post-Termination Amount” has the meaning set forth in
Section 12.01(b)(iii).

“REU Post-Termination Payment” has the meaning set forth in Section 12.02(h)(i).

“Securities Act” has the meaning set forth in Section 7.06.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

-25-



--------------------------------------------------------------------------------

“Shared Services Employee” means, as of any time, any individual who as of such
time is actively employed by, substantially providing services for or on an
approved leave of absence from any member of the Cantor Group, the BGC Partners
Group or the Newmark Group and provides services to both members of the BGC
Partners Group and members of the Newmark Group, including pursuant to one or
both of the Administrative Services Agreements.

“Shortfall” has the meaning set forth in Section 5.04(a)(ii)(C).

“Special Voting Limited Partner” means the Regular Limited Partner holding the
Special Voting Limited Partnership Interest pursuant to and in compliance with
this Agreement and who shall have been admitted to the Partnership as a Regular
Limited Partner designated as the Special Voting Limited Partner in accordance
with this Agreement and shall not have ceased to be a Regular Limited Partner
designated as the Special Voting Limited Partner under the terms of this
Agreement.

“Special Voting Limited Partnership Interest” means, with respect to the Special
Voting Limited Partner, such Partner’s Non-Participating Unit and Capital
designated as the “Special Voting Limited Partnership Interest” on Schedule 4.02
and Schedule 5.01 in accordance with this Agreement and rights and obligations
with respect to the Partnership pursuant to this Agreement and applicable law by
virtue of such Partner holding such Non-Participating Unit and having such
Capital.

“Spin-Off” means the distribution of shares of Newmark Common Stock constituting
“control” (within the meaning of Section 368(c) of the Code) held by BGC
Partners to the stockholders and/or securityholders of BGC Partners.

“Spin-Off Date” means the date, if any, on which the Spin-Off occurs.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Tax Distribution” means, for any fiscal quarter or fiscal year or other period
of the Partnership during the term of the Partnership, the product of (a) the
aggregate amount of taxable income or gain allocated to the Partners pursuant to
Section 5.04(a) for such period and (b) the Applicable Tax Rate for such period.

“Tax Matters Partner” has the meaning set forth in Section 5.07.

“Ten Year Units” means, with respect to a Working Partner who becomes a
Terminated or Bankrupt Partner, all Working Partner Units that such Working
Partner acquired from the Partnership more than 120 months prior to the date on
which such Working Partner became a Terminated or Bankrupt Partner; provided
that, in the event that such Working Partner Unit is a Legacy Unit, the relevant
date for determining when such Working Partner Unit was acquired by such Working
Partner is the date on which such Working Partner acquired from BGC Holdings the
related BGC Holdings Legacy Unit.

 

-26-



--------------------------------------------------------------------------------

“Termination” (including the form “Terminated”) means, with respect to any
Founding/Working Partner or REU Partner, (a) any Person that was a Terminated
Founding/Working Partner or Terminated REU Partner under the BGC Holdings
Limited Partnership Agreement as of the Separation; (b) subject to clause
(d) below, in the case of any Founding/Working Partner or REU Partner that is
employed by or provides services to any of the BGC Opcos or any of the BGC
Affiliated Entities (other than this Partnership, Opco or any of their
respective Subsidiaries) following the Separation, any Person that becomes a
Terminated Founding/Working Partner or Terminated REU Partner under the BGC
Holdings Limited Partnership Agreement; (c) subject to clause (d) below, in the
case of any Founding/Working Partner or REU Partner that is employed by or
provides services to this Partnership, Opco or any of their respective
Subsidiaries following the Separation, (i) the actual termination of the
employment of or services provided by such Partner, such that such Partner is no
longer an employee of or service provider to Opco or any Affiliated Entities,
for any reason whatsoever, including termination by the employer or service
recipient with or without cause, by such Partner or by reason of death, or
(ii) in the sole and absolute discretion of the General Partner, the termination
by the General Partner, which may occur without termination of a Partner’s
employment or services, of the Partner’s status as a Partner by reason of the
determination by the General Partner that such Partner has breached this
Agreement or the BGC Holdings Limited Partnership Agreement or that such Partner
has otherwise ceased to provide substantial services to the Partnership or any
Affiliated Entity (such as by going or being placed on “garden leave” or
entering into a similar type of arrangement), even if such cessation is at the
direction of the Partnership or any Affiliated Entity; and (d) in the case of
any Founding/Working Partner or REU Partner that is employed by or provides
services to both (i) any of the BGC Opcos or any of the BGC Affiliated Entities
(other than this Partnership, Opco or any of their respective Subsidiaries)
following the Separation and (ii) this Partnership, Opco or any of their
respective Subsidiaries following the Separation, any Person that becomes a
Terminated Founding/Working Partner or Terminated REU Partner pursuant to both
clause (b) and clause (c) above. For purposes of clause (c) above, Termination
shall also include the date on which a Founding/Working Partner or REU Partner
ceases to be a Partner for any other reason, including the date on which all of
a Partner’s Units and Non-Participating Units are redeemed pursuant to
Section 12.03. With respect to a corporate or other entity Partner, Termination
shall also include the Termination of the beneficial owner, grantor, beneficiary
or trustee of such Partner. A Partner shall be considered to be Terminated
immediately upon the occurrence of the events described above (or, in the sole
and absolute discretion of the General Partner, as of the first day of the
fiscal quarter in which the event giving rise to such Termination occurs);
provided, however, that such Partner (or in the case of a deceased Partner, the
Personal Representative of such Partner) and the General Partner may agree in
writing that such Partner shall not become a Terminated Partner until such later
time as selected at any time by the General Partner or as is set forth in such
written agreement. Notwithstanding the foregoing, solely with respect to any
Unit or Non-Participating Unit held by a Partner for which a Post-Termination
Payment would be subject to United States income tax, a “Termination” (including
the form “Terminated”) under clause (c) above shall mean the date upon which the
facts and circumstances indicate it is reasonably anticipated, as determined by
the General Partner, that (i) no further services will be performed by the
Partner, or (ii) the level of services that the Partner will perform for the
Partnership or any Affiliate in any capacity would permanently decrease to 20%
or less of the average level of services performed by such Partner in the
immediately preceding 36-month period.

 

-27-



--------------------------------------------------------------------------------

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, of all or any part of an Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Transferred Assets” has the meaning ascribed to such term in the Separation
Agreement.

“Transferred Business” has the meaning ascribed to such term in the Separation
Agreement.

“Transferred Liabilities” has the meaning ascribed to such term in the
Separation Agreement.

“UCC” has the meaning set forth in Section 4.07.

“UK Services Entities” means BGC Services (Holdings) LLP or such other
equivalent partnerships or entities to which partnership or similar awards are
made to financial services, real estate or other employees, brokers or
consultants employed by or substantially providing services for BGC Partners,
Newmark or their respective Affiliates or their Affiliates from time to time.

“Under Three-Year Units” means, with respect to a Working Partner who becomes a
Terminated or Bankrupt Partner, all Working Partner Units that such Working
Partner acquired from the Partnership not more than 36 months prior to the date
on which such Working Partner became a Terminated or Bankrupt Partner; provided
that, in the event that such Working Partner Unit is a Legacy Unit, the relevant
date for determining when such Working Partner Unit was acquired by such Working
Partner is the date on which such Working Partner acquired from BGC Holdings the
related BGC Holdings Legacy Unit.

“Unit” means, with respect to any Partner, such Partner’s partnership interest
in the Partnership entitling the holder to a share in the Partnership’s profits,
losses and operating distributions as provided in this Agreement (including any
Unit designated as an Exchange Right Unit, a Founding Partner Unit, an REU or a
Working Partner Unit, but excluding any Non-Participating Unit).

“Vested Percentage” has the meaning set forth in Section 11.01(d)(i).

“Working Partner” means a holder of Working Partner Interests. Except as
otherwise provided in this Agreement, (a) in the case of a Working Partner that
is a trust, “Working Partner” shall mean any one or more grantor(s), trustee(s)
and/or beneficiar(ies) of such trust, as determined by the General Partner in
its sole and absolute discretion, consistent with the purposes of this
Agreement; and (b) in the case of a Working Partner that is a corporation or
other entity, “Working Partner” shall mean any one or more shareholder(s) or
owner(s) of such entity, as determined by the General Partner in its sole and
absolute discretion, consistent with the purposes of this Agreement.

 

-28-



--------------------------------------------------------------------------------

“Working Partner Interest” means, with respect to any Working Partner, such
Partner’s Working Partner Units, Non-Participating Units and Capital designated
as “Working Partner Interest” on Schedule 4.02 and Schedule 5.01 in accordance
with this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Working Partner Units and/or Non-Participating Units and having such
Capital.

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Restricted Partnership Units, PSUs, PSIs, PSEs and, LPUs) or
Non-Participating Unit (including NPSUs, NPPSUs, NREUs, NPREUs, NLPUs, NPLPUs,
APSUs, AREUs, ARPUs and Preferred Units) designated as a Working Partner Unit in
accordance with the terms of this Agreement.

SECTION 1.02. Other Definitional Provisions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive unless the context clearly requires
otherwise;

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
appendix, annex and schedule references not attributed to a particular document
shall be references to such exhibits, appendixes, annexes and schedules to this
Agreement.

SECTION 1.03. References to Schedules. The General Partner shall maintain and
revise from time to time all schedules referred to in this Agreement in
accordance with this Agreement. Notwithstanding anything in Section 13.01 to the
contrary, any such revision shall not be deemed an amendment to this Agreement,
and shall not require any further act, vote or approval of any Person.

 

-29-



--------------------------------------------------------------------------------

ARTICLE II

FORMATION, CONTINUATION AND POWERS

SECTION 2.01. Formation. On September 27, 2017, the Partnership was formed
pursuant to the laws of the State of Delaware pursuant to a Certificate of
Limited Partnership. The Original Limited Partnership Agreement was entered into
on September 27, 2017 and, prior to the effectiveness of this Agreement,
constituted the partnership agreement (as defined in the Act) of the parties
thereto. The Original Limited Partnership Agreement was amended and restated in
its entirety to be this Agreement effective as of the date hereof, and this
Agreement constitutes the partnership agreement (as defined in the Act) of the
parties hereto.

SECTION 2.02. Name. The name of the Partnership is “Newmark Holdings, L.P.”

SECTION 2.03. Purpose and Scope of Activity. The purposes of the Partnership
shall be to perform its obligations under the Ancillary Agreements; to hold,
directly or indirectly, the Opco General Partnership Interest, the Opco Special
Voting Limited Partnership Interest and Opco Limited Partnership Interests; to
administer the exchanges of Exchange Right Units in accordance with this
Agreement, the BGC Holdings Limited Partnership Agreement and the Separation
Agreement; to administer and manage the Partnership’s relationship with Cantor,
the Founding/Working Partners, the REU Partners, Newmark and Opco and its rights
and obligations under the Ancillary Agreements to which it is a party (including
by exercising its rights thereunder); and to engage in any activity, and to take
any action, necessary, appropriate, proper, advisable, convenient, or incidental
to carrying out the foregoing purposes to the extent consistent with applicable
laws (including entering into agreements, opening bank accounts, making filings,
applications and reports, consenting to service of process, appointing an
attorney to receive service of process, and executing any other papers and
instruments which may be necessary, convenient, or incidental thereto).

SECTION 2.04. Principal Place of Business. For purposes of the Act, the
principal place of business of the Partnership shall be located in New York, New
York or at such other place as may hereafter be designated from time to time by
the General Partner. The Partnership, committee, and officer meetings shall take
place at the Partnership’s principal place of business unless decided otherwise
for any particular meeting.

The Partnership may qualify to transact business in such other states and under
such assumed business names (for which all applicable assumed business name
certificates or filings shall be made) as the General Partner shall determine.
Each Partner shall execute, acknowledge, swear to and deliver all certificates
or other documents necessary or appropriate to qualify, continue and terminate
the Partnership as a foreign limited partnership in such jurisdictions in which
the Partnership may conduct or cease to conduct business, as applicable.

 

-30-



--------------------------------------------------------------------------------

SECTION 2.05. Registered Agent and Office. The registered agent for service of
process is, and the mailing address of the registered office of the Partnership
in the State of Delaware is in care of, Corporation Service Company, 251 Little
Falls Drive, Wilmington, Delaware 19808. At any time, the Partnership may
designate another registered agent and/or registered office.

SECTION 2.06. Authorized Persons. The execution and causing to be filed of the
Certificate of Limited Partnership by the applicable authorized Persons on
behalf of the General Partner are hereby specifically ratified, adopted, and
confirmed. The officers of the Partnership and the General Partner are hereby
designated as authorized Persons to act in connection with executing and causing
to be filed, when approved by the appropriate governing body or bodies
hereunder, any certificates required or permitted to be filed with the Secretary
of State of the State of Delaware and any certificates (and any amendments
and/or restatements thereof) necessary for the Partnership to file in any
jurisdiction in which the Partnership is required to make a filing.

SECTION 2.07. Term. The term of the Partnership began on the date the
Certificate of Limited Partnership of the Partnership became effective, and the
Partnership shall have perpetual existence unless sooner dissolved as provided
in Article IX.

SECTION 2.08. Treatment as Partnership. Except as otherwise required pursuant to
a “determination” within the meaning of Section 1313(a)(1) of the Code, the
parties shall treat the Partnership as a partnership for United States federal
income tax purposes and agree not to take any action or fail to take any action
which action or inaction would be inconsistent with such treatment.

SECTION 2.09. Compliance with Law; Offset Rights. (a) The Partnership shall use
its best efforts to comply with any and all governmental requirements applicable
to it, including the making of any and all necessary or advisable governmental
registrations.

(b) Each Founding/Working Partner and each REU Partner agrees to use his, her,
or its best efforts to comply with any and all governmental requirements
applicable to the Partnership and the Affiliated Entities. Each Founding/Working
Partner and each REU Partner agrees to indemnify the Partnership and the
Affiliated Entities against any loss, claim, damage, or cost, including
attorneys’ fees and expenses resulting from a failure to comply with any such
requirement due to such Partner’s willful misconduct or gross negligence.

(c) Upon a breach of this Agreement by, or the Termination or Bankruptcy of, a
Founding/Working Partner or an REU Partner that is subject to the Partner
Obligations, or in the event that any such Founding/Working Partner or REU
Partner, as the case may be, owes any amount to the Partnership or to any
Affiliated Entity or fails to pay any amount to any other Person with respect to
which amount the Partnership or any Affiliated Entity is a guarantor or surety
or is similarly liable (in each case whether or not such amount is then due and
payable), the Partnership shall have the right to set off the amount that such
Partner owes to the Partnership or any Affiliated Entity or any such other
Person under any agreement or otherwise and the amount of any cost or expense

 

-31-



--------------------------------------------------------------------------------

incurred or projected to be incurred by the Partnership in connection with such
breach, such Termination or Bankruptcy or such indebtedness (including
attorneys’ fees and expenses and any diminution in value of any Partnership
assets and including in each case both monetary obligations and the fair market
value of any non-cash item and amounts not yet due or incurred) against any
amounts that it owes to such Partner under this Agreement or otherwise, or to
reduce the Capital Account, the Base Amount and/or the distributions (quarterly
or otherwise) of such Partner by any such amount.

ARTICLE III

MANAGEMENT

SECTION 3.01. Management by the General Partner. (a) Subject to the terms and
provisions of this Agreement, the management and control of the business and
affairs of the Partnership shall be vested solely in, and directed and exercised
solely by, the General Partner. In furtherance of the activities of the
Partnership, subject to the terms and provisions of this Agreement, the General
Partner shall have all rights and powers, statutory or otherwise, possessed by
general partners of limited partnerships under the laws of the State of
Delaware.

(b) Except as otherwise expressly provided herein, the General Partner has full
and exclusive power and authority to do, on behalf of the Partnership, all
things that are deemed necessary, appropriate or desirable by the General
Partner to conduct, direct, and manage the business and other affairs of the
Partnership and is authorized and empowered, on behalf and in the name of the
Partnership, to carry out and implement, directly or through such agents as the
General Partner may appoint, such actions and execute such documents as the
General Partner may deem necessary or advisable, or as may be incidental to or
necessary for the conduct of the business of the Partnership. Without limiting
the foregoing, and notwithstanding other provisions contained in this Agreement,
the General Partner shall have the authority to waive the application of any
provision of this Agreement with respect to a Founding/Working Partner or REU
Partner or all or a portion of a Founding/Working Partner’s or REU Partner’s
Units or Non-Participating Units; provided that no waiver shall be enforceable
as against the General Partner and the Partnership unless in writing and signed
by the General Partner. Unless expressly otherwise provided in this Agreement,
all determinations, judgments, and/or actions that may be made or taken, or not
made or not taken, with respect to the Founding/Working Partners or the REU
Partners by the General Partner in its discretion pursuant to or in connection
with this Agreement, shall be in the sole and absolute discretion of the General
Partner. All determinations and judgments made by the General Partner with
respect to the Founding/Working Partners or the REU Partners, as the case may
be, in good faith and not in violation of the terms of the Agreement shall be
conclusive and binding on all Founding/Working Partners or the REU Partners, as
the case may be.

(c) The General Partner agrees to use its best efforts to meet all requirements
of the Code and currently applicable regulations, rulings and other procedures
of the Internal Revenue Service to ensure that the Partnership will be
classified for United States federal income tax purposes as a partnership.

 

-32-



--------------------------------------------------------------------------------

(d) The General Partner may appoint officers, managers, or agents of the
Partnership and may delegate to such officers, managers, or agents all or part
of the powers, authorities, duties or responsibilities possessed by or imposed
on the General Partner pursuant to this Agreement (without limitation on the
General Partner’s ability to exercise such powers, authorities, or
responsibilities directly at any time); provided that, notwithstanding anything
herein or in any other agreement to the contrary, the General Partner may remove
any such officer, manager, or agent, and may revoke any or all such powers,
authorities, and responsibilities so delegated to any such person, in each case
at any time with or without cause. The officers of the Partnership shall consist
of such positions and titles that the General Partner may in its discretion
designate or create, including a Chairman, a Chief Executive Officer, a
President, a Chief Financial Officer, one or more Vice Presidents, a Treasurer,
one or more Assistant Treasurers, a Secretary, or one or more Assistant
Secretaries. A single person may hold more than one office. Each officer shall
hold office until his successor is chosen, or until his death, resignation, or
removal from office.

Each of such officers shall have such powers and duties with respect to the
business and other affairs of the Partnership, and shall be subject to such
restrictions and limitations, as are prescribed from time to time by the General
Partner; provided, however, that each officer shall at all times be subject to
the direction and control of the General Partner in the performance of such
powers and duties.

(e) Notwithstanding anything to the contrary herein, without the prior written
consent of Cantor, the General Partner shall not take any action that may
adversely affect Cantor’s Purchase Rights (as defined in the Separation
Agreement) in Section 6.11 of the Separation Agreement.

SECTION 3.02. Role and Voting Rights of Limited Partners; Authority of Partners.
(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
provided in this Agreement. No Limited Partner shall participate in the control
of the Partnership’s business in any manner that would, under the Act, subject
such Limited Partner to any liability beyond those liabilities expressly
contemplated hereunder, including holding himself, herself, or itself out to
third parties as a general partner of the Partnership; provided that any Limited
Partner may be an employee of or service provider for the Partnership or of any
Affiliated Entities and perform such duties and do all such acts required or
appropriate in such role, and no such performance or acts shall subject such
Limited Partner to any liability beyond those liabilities expressly contemplated
hereunder. Without limiting the generality of the foregoing, in accordance with,
and to the fullest extent permitted by the Act (including Section 17-303
thereof), Limited Partners (directly or through an Affiliate) (i) may consult
with and advise the General Partner or any other Person (including any
Affiliated Entity) with respect to any matter, including the business of the
Partnership, (ii) may, or may cause the General Partner or any other Person
(including any Affiliated Entity) to, take or refrain from taking any action,
including by proposing, approving, consenting, or disapproving, by voting or
otherwise, with respect to any matter, including the business of the
Partnership, (iii) may transact business with the General Partner or any other
Person (including any Affiliated Entity) or the Partnership, and (iv) may be an
officer, director, partner or stockholder of the General Partner or any other
Person (including any Affiliated Entity) or have its Representatives serve as
officers or directors of the General Partner or any other Person (including any
Affiliated Entity) without incurring additional liabilities to third parties.

 

-33-



--------------------------------------------------------------------------------

(b) No Limited Partner Voting Rights. To the fullest extent permitted by
Section 17-302(f) of the Act, the Limited Partners shall not have any voting
rights under the Act, this Agreement, or otherwise, and shall not be entitled to
consent to, approve, or authorize any actions by the Partnership or the General
Partner, except in each case as otherwise specifically provided in this
Agreement.

(c) Authority of Partners. Except as set forth herein with respect to the
General Partner, no Limited Partner shall have any power or authority, in such
Partner’s capacity as a Limited Partner, to act for or bind the Partnership
except to the extent that such Limited Partner is so authorized in writing prior
thereto by the General Partner. Without limiting the generality of the
foregoing, except as set forth herein with respect to the General Partner, no
Limited Partner, as such, shall, except as so authorized, have any power or
authority to incur any liability or execute any instrument, agreement, or other
document for or on behalf of the Partnership, whether in the Partnership’s name
or otherwise. Persons dealing with the Partnership are entitled to rely
conclusively upon the power and authority of the General Partner. Each Limited
Partner hereby agrees that, except to the extent provided in this Agreement and
except to the extent that such Limited Partner shall be the General Partner, it
will not participate in the management or control of the business and other
affairs of the Partnership, will not transact any business for the Partnership,
and will not attempt to act for or bind the Partnership.

(d) Consent Rights. Notwithstanding anything to the contrary herein, the General
Partner shall not take any of the following actions without the written consent
of a Majority in Interest:

(i) decreasing the amount distributed to Partners pursuant to Article VI or
Section 12.03 with respect to any fiscal quarter or other period;

(ii) amending this Agreement pursuant to Section 13.01, or directing the
Partnership in its capacity as the owner of the Opco General Partner to amend or
consent to an amendment of the Opco Limited Partnership Agreement;

(iii) taking any other action, or directing the Partnership in its capacity as
the owner of the Opco General Partner to take any other action, that may
adversely affect any member of the Cantor Group’s exercise of its rights under
Article XII or its right to exchange certain Exchange Right Units, together with
Limited Partnership Interests and related Capital, for shares of Newmark Common
Stock or shares of BGC Common Stock under Article VIII or the BGC Holdings
Limited Partnership Agreement; and/or

(iv) Transferring any Opco Units beneficially owned, directly or indirectly, by
the Partnership or its Subsidiaries, except as otherwise set forth in this
Agreement.

 

-34-



--------------------------------------------------------------------------------

(e) Founding/Working Partners. Each of the Founding/Working Partners shall have
the rights and obligations set forth in this Agreement, including Article XII,
and each of the Founding/Working Partners shall remain a Founding/Working
Partner until he, she, or it ceases to be a Limited Partner pursuant to this
Agreement.

(f) REU Partners. Each of the REU Partners shall have the rights and obligations
set forth in this Agreement, including Article XII, and each of the REU Partners
shall remain an REU Partner until he, she, or it ceases to be a Limited Partner
pursuant to this Agreement.

SECTION 3.03. Partner Obligations. (a) Each Regular Limited Partner,
Founding/Working Partner and REU Partner agrees that, in addition to any other
obligations that he, she or it may have under this Agreement, he, she or it
shall have a duty of loyalty to the Partnership and further agrees during the
Restricted Period, not to, either directly or indirectly (including by or
through an Affiliate) (collectively, clauses (i) through (vi), the “Partner
Obligations”):

(i) breach such Limited Partner’s duty of loyalty to the Partnership;

(ii) engage in any activity of the nature set forth in clause (A) of the
definition of Competitive Activity;

(iii) engage in any activity of the nature set forth in clauses (B) through
(E) of the definition of Competitive Activity or take any action that results
directly or indirectly in revenues or other benefit for such Limited Partner or
any third party that is or could be considered to be engaged in any activity of
the nature set forth in clauses (B) through (E) of the definition of Competitive
Activity, except as otherwise agreed to in writing by the General Partner, in
its sole and absolute discretion;

(iv) make or participate in the making of (including through the applicable
Partner’s or any of his, her or its Affiliates’ respective Representatives) any
comments to the media (print, broadcast, electronic or otherwise) that are
disparaging regarding (A) Newmark, any of the Affiliated Entities or any of
their Affiliates, or (B) the senior executive officers of Newmark, any
Affiliated Entity, or any of their Affiliates, or are otherwise contrary to the
interests of Newmark, any Affiliated Entity or any of their Affiliates, as
determined by the General Partner in its sole and absolute discretion;

(v) except as otherwise permitted in Section 13.15, take advantage of, or
provide another person with the opportunity to take advantage of, a “corporate
opportunity” (as such term would apply to the Partnership if it were a
corporation) including opportunities related to intellectual property, which for
this purpose shall require granting Newmark a right of first refusal for Newmark
to acquire any assets, stock or other ownership interest in a business being
sold by any Partner or Affiliate of such Partner, if an investment in such
business would constitute a “corporate opportunity” (as such term would apply to
the Partnership

 

-35-



--------------------------------------------------------------------------------

if it were a corporation) that has not been presented to and rejected by
Newmark, or that Newmark rejects but reserves for possible further action by
Newmark in writing, unless otherwise consented to by the General Partner in
writing in its sole and absolute discretion; or

(vi) otherwise take any action to harm, that harms, or that reasonably could be
expected to harm Newmark, any of the Affiliated Entities or any of their
Affiliates, including any breach of the provisions of Section 13.06.

The determination of whether a Regular Limited Partner, Founding/Working Partner
or REU Partner has breached its Partner Obligations will be made in good faith
by the General Partner in its sole and absolute discretion, which determination
will be final and binding.

(b) If a Regular Limited Partner, Founding/Working Partner or REU Partner
breaches his, her or its Partner Obligations as determined by the General
Partner in its sole and absolute discretion, then, in addition to any other
rights or remedies that the General Partner may have, and unless otherwise
determined by the General Partner in its sole and absolute discretion, the
Partnership shall redeem all of the Units and Non-Participating Units held by
such Partner for a redemption price equal to their Base Amount, and such Partner
shall have no right to receive any further distributions, including any
Additional Amounts, or any other distributions or payments of cash, stock or
property, to which such Partner otherwise might be entitled.

(c) Without limiting any of the foregoing, for all purposes of this Agreement,
any Regular Limited Partner, Founding/Working Partner or REU Partner that
breaches any Partner Obligation shall be subject to all of the consequences
(including the consequences provided for in Sections 12.02 and 12.03) applicable
to a Regular Limited Partner, Founding/Working Partner or REU Partner that
engages in a Competitive Activity.

(d) Any Regular Limited Partner, Founding/Working Partner or REU Partner that
breaches his, her or its Partner Obligations shall indemnify the Partnership for
and pay any resulting attorneys’ fees and expenses of the Partnership, as well
as any and all damages resulting from such breach.

(e) Notwithstanding anything to the contrary, and unless Cantor shall determine
otherwise, none of the obligations, limitations, restrictions or other
provisions set forth in Sections 3.03(a), 3.03(b), 3.03(c) or 3.03(d) shall
apply to any Regular Limited Partner, Founding/Working Partner or REU Partner
that is also a Cantor Company.

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

SECTION 4.01. Partners. The Partnership shall have (a) a General Partner;
(b) one or more Regular Limited Partners (including, for the avoidance of doubt,
the Exchangeable Limited Partners and the Special Voting Limited Partner);
(c) one or more

 

-36-



--------------------------------------------------------------------------------

Founding/Working Partners; and (d) one or more REU Partners. Schedule 4.01 sets
forth the name and address of the Partners. Schedule 4.01 shall be amended
pursuant to Section 1.03 to reflect any change in the identity or address of the
Partners in accordance with this Agreement. Each Person admitted to the
Partnership as a Partner pursuant to this Agreement shall be a Partner of the
Partnership until such Person ceases to be a Partner in accordance with the
provisions of this Agreement.

SECTION 4.02. Interests. (a) Generally. (i) Types of Interests. Interests in the
Partnership shall be divided into: (A) a General Partnership Interest, and
(B) Limited Partnership Interests (including for the avoidance of doubt, the
Regular Limited Partnership Interests (including the Exchangeable Limited
Partnership Interests and the Special Voting Limited Partnership Interest), the
Founding Partner Interests, the REU Interests and the Working Partner Interests
(which shall not constitute separate classes or groups of partnership interests
within the meaning of the Act; provided that Restricted Partnership Units shall
be a separate class of Working Partner Interests and shall constitute a separate
class or group of partnership interests within the meaning of Section 12(g) of
the Securities Exchange Act of 1934, as amended)). The General Partner may
determine the total number of authorized Units and Non-Participating Units. Any
Units or Non-Participating Units repurchased by or otherwise transferred to the
Partnership or otherwise forfeited or cancelled shall be cancelled and
thereafter deemed to be authorized but unissued, and may be subsequently issued
as Units or Non-Participating Units for all purposes hereunder in accordance
with this Agreement.

(ii) Issuances of Additional Units and Non-Participating Units. Any authorized
but unissued Units or Non-Participating Units may be issued:

(1) pursuant to the Separation or as otherwise contemplated by the Separation
Agreement or this Agreement;

(2) to Cantor (or any member of the Cantor Group) pursuant to Section 8.08,
12.02 or 12.03 or pursuant to Section 6.11 of the Separation Agreement;

(3) with respect to Founding/Working Partner Units, to an Eligible Recipient, in
each case as directed by the Exchangeable Limited Partners (by affirmative vote
of a Majority in Interest);

(4) as otherwise agreed by each of the General Partner and the Exchangeable
Limited Partners (by affirmative vote of a Majority in Interest);

(5) pursuant to the Participation Plan;

(6) to any Founding/Working Partner or REU Partner pursuant to Section 5.01(c);
or

(7) to any Partner in connection with a conversion of an issued Unit or
Non-Participating Unit and Interest into a different class or type of Unit or
Non-Participating Unit and Interest in accordance with this Agreement;

 

-37-



--------------------------------------------------------------------------------

provided that each Person to be issued additional Units or Non-Participating
Units pursuant to the foregoing shall, as a condition to such issuance, execute
and deliver to the Partnership an agreement in which such Person agrees to be
admitted as a Partner with respect to such Units or Non-Participating Units and
bound by this Agreement and any other agreements, documents or instruments
specified by the General Partner; provided, however, that if such Person (A) is
at the time of such issuance a Partner of the applicable class of Interests
being issued or (B) has previously entered into an agreement pursuant to which
such Person shall have agreed to become a Partner and be bound by this Agreement
with respect to the applicable class of Interests being issued (which agreement
is in effect at the time of such issuance), such Person shall not be required to
enter into any such agreements unless otherwise determined by the General
Partner. Upon any such issuance, any such Person not already a Partner shall be
admitted as a limited partner with respect to the issued Interests.

(b) General Partnership Interest. The Partnership shall have one General
Partnership Interest. The Non-Participating Unit issued to the General Partner
in respect of such Partner’s General Partnership Interest is set forth on
Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the
Non-Participating Unit in respect of such Partner’s General Partnership Interest
in accordance with this Agreement.

(c) Regular Limited Partnership Interests. (i) Generally. The Partnership may
have one or more Regular Limited Partnership Interests. The number of Units
and/or Non-Participating Units issued to each Regular Limited Partner in respect
of such Partner’s Regular Limited Partnership Interest is set forth on
Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the Units
and/or Non-Participating Units in respect of such Partner’s Regular Limited
Partnership Interest in accordance with this Agreement.

(ii) Special Voting Limited Partnership Interest. The Partnership shall have one
Regular Limited Partnership Interest designated as the Special Voting Limited
Partnership Interest. There shall only be one Non-Participating Unit associated
with the Special Voting Limited Partnership Interest.

(iii) Exchangeable Limited Partnership Interests. The Partnership may have one
or more Regular Limited Partnership Interests designated as Exchangeable Limited
Partnership Interests. The number of Exchangeable Limited Partner Units issued
to each Exchangeable Limited Partner in respect of such Partner’s Exchangeable
Limited Partnership Interest is set forth on Schedule 4.02. Schedule 4.02 shall
be amended pursuant to Section 1.03 to reflect any change in the number or the
issuance or allocation of the Exchangeable Limited Partner Units in respect of
such Partner’s Exchangeable Limited Partnership Interest in accordance with this
Agreement.

 

-38-



--------------------------------------------------------------------------------

(d) Founding Partners. The Partnership may have one or more Founding Partner
Interests. The Founding Partner Interests shall be sub-divided into a number of
classes as determined by the General Partner, including: (1) Grant Units,
(2) High Distribution Units, (3) High Distribution II Units, (4) High
Distribution III Units, and (5) High Distribution IV Units. Each class shall be
governed by the terms and conditions of this Agreement, including Article XII.
The number and class of Founding Partner Units Transferred or issued to each
Founding Partner in respect of such Partner’s Founding Partner Interest are set
forth on Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03
to reflect any change in the number or the issuance or allocation of the
Founding Partner Units in respect of such Partner’s Founding Partner Interest in
accordance with this Agreement.

(e) Working Partners. The Partnership may have one or more Working Partner
Interests. The Working Partner Interests shall be sub-divided into a number of
classes as determined by the General Partner, including: (1) Grant Units,
(2) High Distribution Units, (3) High Distribution II Units, (4) High
Distribution III Units, (5) High Distribution IV Units, (6) Restricted
Partnership Units, (7) PSUs, (8) PSIs, (9) PSEs, (10) LPUs, (11) NPSUs,
(12) NPPSUs, (13) NREUs, (14) NPREUs, (15) NLPUs, (16) NPLPUs, (17) APSUs,
(18) AREUs, (19) ARPUs and (20) Preferred Units (including PPSUs, PPSIs, PPSEs,
PLPUs, PREUs, PRPUs and APREUs). Each class shall be governed by the terms and
conditions of this Agreement, including Article XII. The number and class of
Working Partner Units Transferred or issued to each Working Partner in respect
of such Partner’s Working Partner Interest are set forth on Schedule 4.02.
Schedule 4.02 shall be amended pursuant to Section 1.03 to reflect any change in
the number or the issuance or allocation of the Working Partner Units in respect
of such Partner’s Working Partner Interest in accordance with this Agreement.

(f) REU Partners. The Partnership may have one or more REU Interests. Each REU
Interest shall be governed by the terms and conditions of this Agreement,
including Article XII, and the terms and conditions of the grant of such REU
Interest, which terms and conditions shall be determined by the General Partner
in its sole discretion. The number and class of REUs Transferred or issued to
each REU Partner in respect of such Partner’s REU Interest are set forth on
Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the REUs in
respect of such Partner’s REU Interest in accordance with this Agreement.

SECTION 4.03. Admission and Withdrawal of Partners. (a) General Partner. (i) The
General Partner is Newmark GP, LLC. On the date of this Agreement, Newmark GP,
LLC shall hold the General Partnership Interest, which shall have the
Non-Participating Unit and the Capital set forth on Schedule 4.02 and
Schedule 5.01, respectively.

(ii) The admission of a Transferee as a General Partner, and resignation or
withdrawal of any General Partner, shall be governed by Section 7.02.

 

-39-



--------------------------------------------------------------------------------

(iii) Effective immediately upon the Transfer of the General Partner’s entire
General Partnership Interest as provided in Section 7.02(e), such Partner shall
cease to be the General Partner.

(b) Regular Limited Partners. (i) The initial Special Voting Limited Partner is
Newmark GP, LLC, and the other initial Regular Limited Partners are set forth on
Schedule 4.02. On the date of this Agreement, immediately following the Holdings
Partnership Division, the Regular Limited Partners shall hold the Regular
Limited Partnership Interests (including, for the avoidance of doubt, the
Special Voting Limited Partnership Interest), which shall have the Units
(including those designated as Exchangeable Limited Partner Units), the
Non-Participating Units (in the case of the Special Voting Limited Partner) and
the Capital set forth on Schedule 4.02 and Schedule 5.01, respectively. Upon the
Transfer of such Regular Limited Partnership Interests to the Regular Limited
Partners in the Holdings Partnership Division, the Regular Limited Partners are
hereby deemed automatically admitted as Limited Partners with respect to such
Interests and bound by this Agreement.

(ii) The admission of a Transferee as a Regular Limited Partner pursuant to any
Transfer permitted by Section 7.02(a), 7.02(b), 7.02(c), or 7.02(d), as
applicable, shall be governed by Section 7.02, and the admission of a Person as
a Regular Limited Partner in connection with the issuance of additional Regular
Limited Partnership Interests and Units or Non-Participating Units pursuant to
Section 4.02(a)(ii) shall be governed by such applicable Section.

(iii) Effective immediately upon the Transfer of a Regular Limited Partner’s
entire Regular Limited Partnership Interest as provided in Section 7.02(a),
7.02(b), 7.02(c), or 7.02(d), as applicable, such Partner shall cease to have
any interest in the profits, losses, assets, properties, or capital of the
Partnership with respect to such Regular Limited Partnership Interest and shall
cease to be a Regular Limited Partner.

(c) Founding Partners. (i) On the date of this Agreement, immediately following
the Holdings Partnership Division, the Founding Partners shall hold the Founding
Partner Interests, which shall have the Units (including the class designation)
and the Capital and Adjusted Capital Account set forth on Schedule 4.02 and
Schedule 5.01, respectively. Upon the Transfer of such Founding Partner
Interests to the Founding Partners in the Holdings Partnership Division, the
Founding Partners are hereby deemed automatically admitted as Limited Partners
with respect to such Interests and bound by this Agreement.

(ii) Effective immediately upon the Transfer of the Founding Partner’s entire
Founding Partner Interest as provided in Section 7.02(c) or Article XII, as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Founding Partner Interest, and shall cease to be a Founding Partner.

 

-40-



--------------------------------------------------------------------------------

(iii) Any Founding Partner Interest Transferred to any Cantor Company, pursuant
to Section 12.02 or 12.03 or otherwise, shall cause such Founding Partner
Interest and related Units (or portion thereof) to automatically be designated
as an Exchangeable Limited Partnership Interest and the related Units (or
portion thereof) shall automatically be designated as Exchangeable Limited
Partner Units, and the Cantor Company acquiring such Interest shall have all
rights and obligations of a holder of Exchangeable Limited Partnership Interests
with respect to such Interest.

(d) Working Partners. (i) On the date of this Agreement, immediately following
the Holdings Partnership Division, the Working Partners shall hold the Working
Partner Interests, which shall have the Units and/or Non-Participating Units (in
each case, including the class designation) and the Capital set forth on
Schedule 4.02 and Schedule 5.01, respectively. Upon the Transfer of such Working
Partner Interests to the Working Partners in the Holdings Partnership Division,
the Working Partners are hereby deemed automatically admitted as Limited
Partners with respect to such Interests and bound by this Agreement.

(ii) The admission of a Person as a Working Partner after the date of this
Agreement in accordance with the issuance of additional Working Partner Units
shall be governed by Section 4.02 and Article XII.

(iii) Effective immediately upon the Transfer of the Working Partner’s entire
Working Partner Interest as provided in Section 7.02(d) or Article XII, as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Working Partner Interest, and shall cease to be a Working Partner.

(e) REU Partners. (i) On the date of this Agreement, immediately following the
Holdings Partnership Division, the REU Partners shall hold the REU Interests,
which shall have the Units set forth on Schedule 4.02 and Schedule 5.01,
respectively. Upon the Transfer of such REU Interests to the REU Partners in the
Holdings Partnership Division, the REU Partners are hereby deemed automatically
admitted as Limited Partners with respect to such Interests and bound by this
Agreement.

(ii) The admission of a Person as an REU Partner after the date of this
Agreement in accordance with the issuance of additional REUs shall be governed
by Section 4.02 and Article XII and the terms and conditions of the grant of
such additional REUs, which shall be determined by the General Partner in its
sole discretion.

(iii) Effective immediately upon the Transfer of the REU Partner’s entire REU
Interest as provided in Section 7.02(f) or Article XII, as applicable, or upon
an REU Redemption as provided in Section 12.03(c), such Partner shall cease to
have any interest in the profits, losses, assets, properties or capital of the
Partnership with respect to such REU Interest, and shall cease to be an REU
Partner.

 

-41-



--------------------------------------------------------------------------------

(f) No Additional Partners. No additional Partners shall be admitted to the
Partnership except in accordance with this Article IV; provided that additional
Working Partners and additional REU Partners shall be admitted in accordance
with this Article IV or Article XII.

SECTION 4.04. Liability to Third Parties; Capital Account Deficits. (a) Except
as may otherwise be expressly provided by the Act, the General Partner shall
have unlimited personal liability for the satisfaction and discharge of all
debts, liabilities, contracts and other obligations of the Partnership. The
General Partner shall not be personally liable for the return of any portion of
the capital contribution of any Limited Partner, the return of which shall be
made solely from the Partnership’s assets.

(b) Except as may otherwise be expressly provided by the Act or this Agreement,
no Limited Partner shall be liable for the debts, liabilities, contracts or
other obligations of the Partnership. Each Limited Partner shall be liable only
to make its capital contributions as provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement and shall not be
required, after its capital contribution shall have been paid, to make any
further capital contribution to the Partnership or to lend any funds to the
Partnership except as otherwise expressly provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement. No Limited Partner
shall be required to repay the Partnership, any Partner or any creditor of the
Partnership any negative balance in such Limited Partner’s Capital Account,
except as provided in Section 12.01(a)(iii)(L). No Limited Partner shall be
liable to make up any deficit in its Capital Account; provided that nothing in
this Section 4.04(b) shall relieve a Partner of any liability it may otherwise
have, either pursuant to the terms of this Agreement or pursuant to the terms of
any agreement to which the Partnership or such Partner may be a party (including
Section 12.01(a)(iii)(L)).

SECTION 4.05. Classes. Any Person may own one or more classes of Interests.
Except as otherwise specifically provided herein, the ownership of any class of
Interests shall not affect the rights or obligations of a Partner with respect
to any other class of Interests. As used in this Agreement, the General Partner
and the Limited Partners shall be deemed to be separate Partners even if any
Partner holds more than one class of Interest. References to a certain class of
Interest with respect to any Partner shall refer solely to that class of
Interest of such Partner and not to any other class of Interest, if any, held by
such Partner.

SECTION 4.06. Certificates. The Partnership may, in the discretion of the
General Partner, issue any or all Units or Non-Participating Units in
certificated form, which certificates shall be held by the Partnership as
custodian for the applicable Partners. The form of any such certificates shall
be approved by the General Partner and include the legend required by
Section 7.06. If certificates are issued, a transfer of Units or
Non-Participating Units will require delivery of an endorsed certificate.

 

-42-



--------------------------------------------------------------------------------

SECTION 4.07. Uniform Commercial Code Treatment of Units. Each Unit and
Non-Participating Unit in the Partnership shall constitute a “security” within
the meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware (6 Del. C. § 8-101, et seq.) (the “UCC”), and (ii) Article 8
of the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. Notwithstanding any provision of this Agreement to the
contrary, to the extent that any provision of this Agreement is inconsistent
with any non-waivable provision of Article 8 of the UCC, such provision of
Article 8 of the UCC shall control. The Partnership shall maintain books for the
purpose of registering the Transfer of Units and Non-Participating Units. Any
Transfer of Units and Non-Participating Units shall be effective as of the
registration of the Transfer of such Units and Non-Participating Units in the
books and records of the Partnership.

SECTION 4.08. Priority Among Partners. No Partner shall be entitled to any
priority or preference over any other Partner either as to return of capital
contributions or as to profits, losses or distributions, except to the extent
that this Agreement establishes or may be deemed to establish such a priority or
preference.

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

SECTION 5.01. Capital. (a) Capital Accounts. There shall be established on the
books and records of the Partnership a Capital Account for each Partner.
Schedule 5.01 sets forth the names and the Capital Account of the Partners as of
the date of this Agreement immediately following the Holdings Partnership
Division. Schedule 5.01 shall be amended pursuant to Section 1.03 to reflect any
change in the identity or Capital Accounts in accordance with this Agreement.

(b) Capital Account Balances Immediately Following the Holdings Partnership
Division; Capital Contributions.

(i) Subject to the requirements of the Code and the Treasury Regulations
promulgated thereunder, the Capital Account balance with respect to each Legacy
Unit as of immediately following the Holdings Partnership Division shall
generally have been determined by apportioning in the Holdings Partnership
Division the Capital Account balance for the BGC Holdings Unit for which such
Legacy Unit was issued in the Holdings Partnership Division as of immediately
prior to the Holdings Partnership Division between such BGC Holding Unit, on the
one hand, and such Legacy Unit, on the other hand, based on the Relative Value
of BGC and Newmark, such that the sum of the Capital Account balances for such
BGC Holdings Unit and Legacy Unit immediately following the Holdings Partnership
Division shall equal the Capital Account balance for such BGC Holding Unit
immediately prior to the Holdings Partnership Division (taking into account any
adjustments pursuant to Treasury Regulations section 1.704-1(b)(2)(iv)(f) or
otherwise as determined by the General Partner in connection with the Holdings
Partnership Division).

 

-43-



--------------------------------------------------------------------------------

(ii) Notwithstanding Section 5.01(b)(i), where relevant for purposes of applying
the provisions of this Agreement (other than provisions solely relating to the
maintenance of Capital Accounts in accordance with Treasury Regulation section
1.704-1(b)), the General Partner may make such adjustments to the Capital
Account balance (and the deemed initial Capital Account balance) and the
aggregate amount of deemed prior allocations of gain, income, loss or deduction,
capital contributions, distributions or Assumed Tax Amounts, in each case, in
respect of each Legacy Unit and as of immediately following the Holdings
Partnership Division, on account of any amounts attributable to (A) adjustments
to the Book Value of the assets of the Partnership made pursuant to Treasury
Regulations section 1.704-1(b)(2)(iv)(f) or otherwise in connection with the
Holdings Partnership Division, (B) the BGC Holdings Unit for which such Legacy
Holdings was issued in the Holdings Partnership Division, or (C) to the extent
made or existing prior to the Holdings Partnership Division, (x) allocations
pursuant to Exhibit D of the BGC Holdings Limited Partnership Agreement, (y) the
balance of any “Extraordinary Account” under the BGC Holdings Limited
Partnership Agreement or (z) other adjustments relevant to the determination of
“Adjusted Capital Account,” “Capital Return Account” or “Excess Prior
Distributions” under the BGC Holdings Limited Partnership Agreement, in each
case of clause (A), (B) or (C), as the General Partner may deem necessary or
appropriate in its sole and absolute discretion to carry out the intent of this
Agreement and the BGC Holdings Limited Partnership Agreement.

(iii) Except with respect to the Founding/Working Partners or REU Partners, as
the case may be, only, in Section 5.01(c) and Article XII, no capital
contributions shall be required (A) unless otherwise determined by the General
Partner and agreed to by the contributing Partner, or (B) unless otherwise
determined by the General Partner in connection with the admission of a new
Partner or the issuance of additional Interests to a Partner.

(iv) The Partnership may invest or cause to be invested all amounts received by
the Partnership as capital contributions in its sole and absolute discretion.

(c) Additional Contributions. Subject to Section 4.02(a)(ii) and Article XII, at
any time and from time to time, subject to the prior written consent of the
compensation committee of Newmark (or its designee), the Partnership may offer
and grant additional Working Partner Units or REUs in the Partnership to
existing or new Working Partners or REU Partners, in each case, at a price per
Working Partner Unit or REU, as the case may be, determined by the General
Partner in its sole and absolute discretion and for such other consideration or
for no consideration determined by the General Partner in its sole and absolute
discretion; provided that no offeree shall be obligated to accept such offer;
provided, further, that solely for the purposes of this Section 5.01(c), the
price per Working Partner Unit of a High Distribution II Unit or High
Distribution III Unit shall be deemed to include the associated HDII Account or
HDIII Account, respectively. Any payment for Working Partner Units or REUs
purchased by a new or existing Partner pursuant to this Section 5.01(c) may be
made, in the General Partner’s sole and absolute

 

-44-



--------------------------------------------------------------------------------

discretion, in the form of Publicly Traded Shares, valued at the average of the
closing prices of such shares (as reported by the Nasdaq Global Select Market or
any other national securities exchange or quotation system on which such shares
are then listed or quoted) during the ten (10)-trading-day period immediately
preceding each payment (or such other fair and reasonable pricing method as may
be reasonably selected by the General Partner), or in the form of other property
valued at its then-fair market value, as reasonably determined by the General
Partner in its sole and absolute discretion. The Partnership shall contribute,
directly or indirectly through its Subsidiaries, the net proceeds, if any,
received for any such Working Partner Units or REUs purchased by a new or
existing Partner pursuant to this Section 5.01(c) to Opco in exchange for an
Opco Limited Partnership Interest consisting of (A) a number of Opco Units equal
to the number of such Working Partner Units or REUs purchased pursuant to this
Section 5.01(c) multiplied by (B) the Holdings Ratio as of immediately prior to
the purchase of such Working Partner Units or REUs pursuant to this
Section 5.01(c).

SECTION 5.02. Withdrawals; Return on Capital. No Partner shall be entitled to
withdraw or otherwise receive any distributions in respect of any Interest
(including the associated Units, Non-Participating Units or Capital), except as
provided in Section 6.01 or 9.03. The Partners shall not be entitled to any
return on their Capital.

SECTION 5.03. Maintenance of Capital Accounts. As of the end of each Accounting
Period, the balance in each Partner’s Capital Account shall be adjusted by
(a) increasing such balance by (i) such Partner’s allocable share of each item
of the Partnership’s income and gain for such Accounting Period (allocated in
accordance with Section 5.04(a)) and (ii) the amount of cash or the fair market
value (or book value, if so agreed by the applicable Partner and the General
Partner) of other property (determined in accordance with Section 5.05)
contributed to the Partnership by such Partner in respect of such Partner’s
related Interest during such Accounting Period, net of liabilities assumed by
the Partnership with respect to such other property, and (b) decreasing such
balance by (i) the amount of cash or the fair market value (or book value, if so
agreed by the applicable Partner and the General Partner) of other property
(determined in accordance with Section 5.05) distributed to such Partner in
respect of such class of Interest associated with such Capital Account pursuant
to this Agreement, net of liabilities (if any) assumed by such Partner with
respect to such other property, and (ii) such Partner’s allocable share of each
item of the Partnership’s deduction and loss for such Accounting Period
(allocated in accordance with Section 5.04(a)). The balances in each Partner’s
Capital Account may also be adjusted by the General Partner in its sole and
absolute discretion and with the consent of a Majority in Interest at the time
and in the manner permitted by the capital accounting rules of the Treasury
Regulation section 1.704-1(b)(2)(iv)(f). The foregoing and the other provisions
of this Agreement relating to the maintenance of Capital Accounts are intended
to comply with Treasury Regulation section 1.704-1(b), and shall be interpreted
and applied in a manner consistent therewith.

SECTION 5.04. Allocations and Tax Matters. (a) Book Allocations. Except as
otherwise expressly provided in this Agreement, after giving effect to the
allocations set forth in Section 2 of Exhibit C hereto and Section 6.01(d), for
purposes of computing Capital Accounts and allocating any items of income, gain,
loss or deduction thereto, with respect to each

 

-45-



--------------------------------------------------------------------------------

Accounting Period, all items of income, gain, loss or deduction of the
Partnership as determined by the General Partner (the “Allocable Items”) shall
be allocated as follows:

(i) First, to each Partner holding any Preferred Units for the entire applicable
calendar quarter Accounting Period (a “Quarter”) with a Shortfall, a preferred
allocation of items of income or gain until the amounts allocated pursuant to
this Section 5.04(a)(i) equal such Partner’s Catch-Up Allocations; provided that
the aggregate amounts allocated in any Quarter pursuant to this
Section 5.04(a)(i) for all Partners shall not exceed the Available Cash for such
Quarter.

(ii) Second, to each Partner holding any Preferred Units for an entire Quarter,
a preferred allocation of items of income or gain until the amounts allocated
pursuant to this Section 5.04(a)(ii) equal the Maximum Distribution applicable
to such Preferred Units (such allocation, the “Preferred Allocation”); provided
that no Preferred Allocation shall be made in respect of any such Preferred Unit
that is an APREU unless the Distribution Conditions (as such term is defined in
the applicable award documentation for the applicable holder) for such Preferred
Unit have been met; no Preferred Allocation for a Quarter shall be made with
respect to Preferred Units that were outstanding for less than the full duration
of such Quarter; and the aggregate amounts allocated in any Quarter pursuant to
Section 5.04(a)(i) and this Section 5.04(a)(ii) for all Partners shall not
exceed the Available Cash for such Quarter.

 

  (A) The “Maximum Distribution” per Quarter shall be (x) 0.6875% (which is
equivalent to two and three-fourths percent (2.75%) per calendar year) or as
otherwise set forth in the Partner’s applicable award documentation multiplied
by (y) the Allocation Amount.

 

  (B)

For purposes of this Section only, the “Allocation Amount” shall be the sum of:
(i) the result of summing the number of outstanding PPSUs, PPSIs, PPSEs and
PLPUs, in each case multiplied by the applicable price used by the General
Partner to determine the award of such Unit (provided that, with respect to any
PPSU, PPSI, PPSE or PLPU that is a Legacy Unit, the applicable price used by the
General Partner of BGC Holdings to determine the award of the BGC Holdings Unit
for which such Legacy Unit was issued in the Holdings Partnership Division shall
be apportioned in the Holdings Partnership Division between such BGC Holding
Unit, on the one hand, and such Legacy Unit, on the other hand, based on the
Relative Value of BGC and Newmark, such that the sum of such applicable prices
for such BGC Holdings Unit and such Legacy Unit immediately following the
Holdings Partnership Division shall equal the applicable price for such BGC
Holding Unit

 

-46-



--------------------------------------------------------------------------------

  immediately prior to the Holdings Partnership Division ); and (ii) the result
from summing the Restricted Partnership Unit Post-Termination Amount or REU
Post-Termination Amount, as applicable, associated with each outstanding PREU,
PRPU and APREU.

 

  (C) In the event the Available Cash for any Quarter is less than the Maximum
Distribution for such Quarter (a Preferred Unit’s share of any such difference,
the “Shortfall”), then, in the succeeding Quarter(s) of the same calendar year,
a catch-up allocation shall be made pursuant to Section 5.04(a)(i) in an amount
equal to the Shortfall until such Shortfall is met (the “Catch-Up Allocation”);
provided that (x) such Catch-Up Allocation may be made only to the extent of Net
Profits; and (y) no Catch-Up Allocation may be made with respect to prior
calendar years.

 

  (D) The Preferred Units do not participate in distributions pursuant to
Section 6.01 other than with respect to, as applicable, the Preferred Allocation
and the Catch-Up Allocation.

(iii) Third, the balance of the Allocable Items, if any, shall be allocated to
the Capital Accounts of the Partners in proportion to their Percentage Interest
as of the end of the applicable Accounting Period; provided that for so long as,
and until, the Distribution Conditions (as such term is defined in the
applicable award documentation for the applicable holder of any AREU, ARPU and
APSU) are met, if ever, (A) only net losses as are determined by the General
Partner shall be allocable with respect to such Unit pursuant to Section 5.04
and (B) the definition of “Percentage Interest” shall exclude such Unit solely
for purposes of calculating net profits as determined by the General Partner
pursuant to Section 5.04.

For purposes of the foregoing, except as may be otherwise agreed by the General
Partner and the holders of a Majority in Interest, items of income, gain, loss
and deductions of the Partnership allocable to the Partners shall be calculated
in the same manner in which such items are calculated for federal income tax
purposes with the following adjustments: (i) items of gain, loss and deduction
shall be computed based on the Book Values of the Partnership’s assets rather
than upon the assets’ adjusted bases for federal income tax purposes; (ii) the
amount of any adjustment to the Book Value of any assets of the Partnership
pursuant to Section 743 of the Code shall not be taken into account; (iii) any
tax exempt income received by the Partnership shall be taken into account as an
item of income; and (iv) any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code and any expenditure considered to be an
expenditure described in Section 705(a)(2)(B) of the Code pursuant to Treasury
Regulations under Section 704(b) of the Code shall be treated as a deductible
expense. The General Partner may, with the consent of a Majority in Interest,
make such other adjustments to the calculation of items of income, gain, loss
and deduction as it deems appropriate to more properly reflect the income or
loss of the Partnership.

 

-47-



--------------------------------------------------------------------------------

(b) Tax Allocations. Except as otherwise required under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder, the Partnership shall
cause each item of income, gain, loss or deduction recognized by the Partnership
to be allocated among the Partners for U.S. federal, state and local income and,
where relevant, non-U.S. tax purposes in the same manner that each such item is
allocated to the Partners’ Capital Accounts or as otherwise provided herein.
Allocations required by Section 704(c) of the Code shall be made using the
“traditional method” described in Treasury Regulation section 1.704-3(b).

SECTION 5.05. General Partner Determinations. All determinations, valuations and
other matters of judgment required to be made for purposes of this Article V,
including with respect to allocations to Capital Accounts and accounting
procedures and tax matters not expressly provided for by the terms of this
Agreement, or for determining the value of any type or form of proceeds,
contribution or distributions hereunder shall be made by the General Partner in
good faith. In the event that an additional Partner is admitted to the
Partnership and contributes property to the Partnership, or an existing Partner
contributes additional property to the Partnership, pursuant to this Agreement,
the value of such contributed property shall be the fair market value (or book
value, if so agreed by the applicable Partner and the General Partner) of such
property as reasonably determined by the General Partner.

SECTION 5.06. Books and Accounts. (a) The Partnership shall at all times keep or
cause to be kept true and complete records and books of account, which records
and books shall be maintained in accordance with U.S. generally accepted
accounting principles. Such records and books of account shall be kept at the
principal place of business of the Partnership by the General Partner. The
Limited Partners shall have the right to gain access to all such records and
books of account (including schedules thereto) for inspection and view (at such
reasonable times as the General Partner shall determine) for any purpose
reasonably related to their Interests. The Partnership’s accounts shall be
maintained in U.S. dollars.

(b) The Partnership’s fiscal year shall begin on January 1 and end on
December 31 of each year, or shall be such other period designated by the
General Partner. At the end of each fiscal year, the Partnership’s accounts
shall be prepared, presented to the General Partner and submitted to the
Partnership’s auditors for examination.

(c) The Partnership’s auditors shall be an independent accounting firm of
international reputation to be appointed from time to time by the General
Partner. The Partnership’s auditors shall be entitled to receive promptly such
information, accounts and explanations from the General Partner and each Partner
that they deem reasonably necessary to carry out their duties. The Partners
shall provide such financial, tax and other information to the Partnership as
may be reasonably necessary and appropriate to carry out the purposes of the
Partnership.

 

-48-



--------------------------------------------------------------------------------

SECTION 5.07. Tax Matters Partner. The General Partner is hereby designated as
the “tax matters partner” of the Partnership within the meaning of
Section 6231(a)(7) of the Code prior to amendment by the Bipartisan Budget Act
of 2015 and any similar provisions under any other state or local or non-U.S.
tax laws and the “partnership representative” within the meaning of
Section 6223(a) of the Code and any similar provisions under any other state or
local or non-U.S. tax laws (the tax matters partner or partnership
representative, as applicable, the “Tax Matters Partner”). The Tax Matters
Partner shall have all requisite power and authority to carry out the
responsibilities of the Tax Matters Partner described in the Code and shall
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting judicial and administrative proceedings. The Partnership shall bear
all costs and expenses incurred by the Tax Matters Partner in connection with
the performance of its duties hereunder or otherwise acting in such capacity
(including taking any action contemplated by this Section 5.07 and engaging an
independent accounting firm or other tax professional(s) in connection
therewith). The General Partner shall have the authority, in its sole and
absolute discretion, to (a) make an election under Section 754 of the Code on
behalf of the Partnership, and each Partner agrees to provide such information
and documentation as the General Partner may reasonably request in connection
with any such election, (b) determine the manner in which “excess nonrecourse
liabilities” (within the meaning of Treasury Regulation section 1.752-3(a)(3))
are allocated among the Partners and (c) make any other election or
determination with respect to taxes (including with respect to depreciation,
amortization and accounting methods).

SECTION 5.08. Tax Information. The Partnership shall use commercially reasonable
efforts to prepare and mail as soon as reasonably practicable after the end of
each taxable year of the Partnership, to each Partner (and each other Person
that was such a Partner during such taxable year or its legal representatives),
U.S. Internal Revenue Service Schedule K-1, “Partner’s Share of Income, Credits,
Deductions, Etc.,” or any successor schedule or form, for such Person.

SECTION 5.09. Withholding. Notwithstanding anything herein to the contrary, the
Partnership is authorized to withhold from distributions and allocations to the
Partners, and to pay over to any federal, state, local or foreign governmental
authority any amounts believed in good faith to be required to be so withheld or
paid over pursuant to the Code or any provision of any other federal, state,
local or foreign law and, for all purposes under this Agreement, shall treat
such amounts (together with any amounts that are withheld from payments to the
Partnership or any of its Subsidiaries attributable to a direct or indirect
Partner of the Partnership) as distributed to those Partners with respect to
which such amounts were withheld. If the Partnership is obligated to pay any
amount to a taxing authority on behalf of (or in respect of an obligation of) a
Partner (including, federal, state and local or other withholding taxes), then
such Partner shall indemnify the Partnership in full for the entire amount of
any Tax (but not any interest, penalties and expenses associated with such
payment). If the Partnership elects to withhold or make any payment to any
federal, state, local or foreign governmental authority in respect of a payment
that otherwise would be made to any Partner, such Partner shall cooperate with
the General Partner by providing such information or forms as are reasonably
requested by the General Partner in connection with such withholding or the
making of such payments. Each Partner who is an employee of the Partnership,
Opco, their Subsidiaries or of an Affiliated Entity (or whose stock or other
beneficial interest is owned by such an employee) authorizes the Partnership to
withhold additional amounts for payment on behalf of such Partner of federal,
state and local income tax from the compensation paid to such Partner (or owner
of stock or other beneficial interest of a corporate or other entity Partner).

 

-49-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

SECTION 6.01. Distributions in Respect of Partnership Interests. (a) Subject to
the remaining sentence of this Section 6.01(a), the Partnership shall distribute
to each Partner from such Partner’s Capital Account (i) on or prior to each
Estimated Tax Due Date such Partner’s Estimated Proportionate Quarterly Tax
Distribution for such fiscal quarter and (ii) as promptly as practicable after
the end of each fiscal quarter of the Partnership (or on such other date and
time as determined by the General Partner), an amount equal to all amounts
allocated to such Partner’s Capital Account with respect to such quarter
(reduced, but not below zero, by the amount of any prior distributions pursuant
to this Section 6.01(a) or any amounts treated as distributed pursuant to
Section 5.09), with such distribution to occur on such date and time as
determined by the General Partner; provided that distributions pursuant to this
clause (ii) shall be made to a Partner only to the extent of the positive
balance in such Partner’s Capital Account unless otherwise determined by the
General Partner; provided, further, that, with the prior written consent of the
General Partner and the holders of a Majority in Interest, the Partnership may
decrease the amount distributed from such Partners’ Capital Accounts; provided,
further, that the Partnership shall not be obligated to make distributions in
excess of Available Cash; provided, further, that this Section 6.01 shall not
apply to APSUs, AREUs, ARPUs, NLPUs, NPLPUs, NPPSUs, NPREUs, NPSUs and NREUs. No
distributions shall be made by the Partnership except as expressly contemplated
by this Article VI, Section 5.04, Section 9.03(a) and Article XII, and certain
Unit classes are excluded from this Section 6.01 in accordance with the other
terms of this Agreement.

(b) In accordance with Article XI, the General Partner may determine to withhold
from distributions pursuant to this Section 6.01 amounts reflected in an
Extraordinary Account.

(c) The General Partner, with the consent of a Majority in Interest, may direct
the Partnership to distribute all or part of any amount that is otherwise
distributable to a Regular Limited Partner, Founding/Working Partner or /REU
Partner, as the case may be, under this Section 6.01 in the form of a
distribution of Publicly Traded Shares, valued at the average of the closing
prices of such shares, as reported by the national securities exchange or
quotation system upon which such shares are then listed or quoted, during the
ten (10)-trading-day period immediately preceding the distribution (or such
other fair and reasonable pricing method as may be selected by the General
Partner), or in other property valued at its then-fair market value, as
determined by the General Partner in its sole and absolute discretion. The
distribution of Publicly Traded Shares or other property to a Partner pursuant
to this Section 6.01(c) shall result in a reduction in such Partner’s Capital
Account and Adjusted Capital Account by an amount equal to the value of such
distributed shares or property determined as provided in this Section 6.01(c).
Any gain recognized or deemed recognized as a result of such distribution shall
not affect any Adjusted Capital Account unless otherwise deemed appropriate by
mutual agreement of the General Partner and a Majority in Interest.

 

-50-



--------------------------------------------------------------------------------

(d) The General Partner, with the consent of a Majority in Interest, may direct
the Partnership, upon a Regular Limited Partner’s, Founding/Working Partner’s or
REU Partner’s death, retirement, withdrawal from the Partnership or other full
or partial redemption of Units and/or Non-Participating Units, to distribute to
such Partner (or to his or her Personal Representative, as the case may be) a
number of Publicly Traded Shares or an amount of other property that the General
Partner determines is appropriate in light of the goodwill associated with such
Partner and his, her or its Units and/or Non-Participating Units, such Partner’s
length of service, responsibilities and contributions to the Partnership and/or
other factors deemed to be relevant by the General Partner. Notwithstanding
Sections 5.01 and 5.04, the distribution of Publicly Traded Shares or other
property to a Founding/Working Partner or REU Partner, as the case may be,
pursuant to this Section 6.01(d) shall result in a net reduction in such
Partner’s Capital Account and Adjusted Capital Account, unless otherwise
determined by the General Partner in its sole and absolute discretion. To the
extent necessary or appropriate to give effect to the intent of this provision,
as determined by the General Partner in its sole and absolute discretion, the
Partnership shall make a special allocation to the distributee Founding/Working
Partner or REU Partner, as the case may be, of gain, if any, that arises on any
such distribution of the Publicly Traded Shares or other property.

(e) Notwithstanding any other provision of this Agreement, no amount shall be
distributed to any Partner (other than a member of the Cantor Group) in respect
of income or gain allocable to such Partner pursuant to Section 2 of Exhibit C
to this Agreement, any adjustment pursuant to the penultimate sentence of
Section 5.03, any adjustment to the Book Value of the assets of the Partnership
made in connection with the Holdings Partnership Division (or any other items
described in Section 5.01(b)(ii)), or the balance of any Extraordinary Account,
in each case, except to the extent the General Partner determines in its sole
and absolute discretion that such a distribution is consistent with the intent
of this Agreement.

SECTION 6.02. Limitation on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

SECTION 6.03. Minimum Distributions in Respect of Restricted Partnership Units
and PSEs. (a) Notwithstanding Section 6.01, in no event shall the amount
distributed with respect to each Restricted Partnership Unit be less than
one-half of a cent ($0.005) with respect to each fiscal quarter (the “Minimum
Distribution Amount” or “MDA”); provided that, with respect to a Restricted
Partnership Unit that is a Legacy Unit, the MDA for the BGC Holdings Unit for
which such Legacy Unit was issued in the Holdings Partnership Division shall be
apportioned in the Holdings Partnership Division between such BGC Holding Unit,
on the one hand, and such Legacy Unit, on the other hand, based on the Relative
Value of BGC and Newmark, such that the sum of the MDA for such BGC Holdings
Unit and Legacy Unit immediately following the Holdings Partnership Division
shall equal one-half of a cent ($0.005)

 

-51-



--------------------------------------------------------------------------------

with respect to each fiscal quarter. In the event that the amount that otherwise
would have been distributable pursuant to Section 6.01(a) in respect of such
Restricted Partnership Unit (had no MDA applied to such Restricted Partnership
Unit) is less than the applicable MDA for any fiscal quarter or consecutive
fiscal quarters, or is negative, then the amount distributed pursuant to
Section 6.01(a)(ii) to the Working Partner in respect of such Restricted
Partnership Unit for the next applicable quarter and any future quarters during
which such distributable amount exceeds the applicable MDA shall be reduced to
the fullest extent possible (but not below the applicable MDA for any such
quarter) by an amount equal to such shortfall, until the shortfall has been
reduced to zero (0); provided that, in the event there remains a cumulative
shortfall between the aggregate amount of shortfall and the amount by which
distributions pursuant to Section 6.01(a)(ii) have been reduced pursuant to this
Section 6.03, with respect to Restricted Partnership Units at the time such
person becomes a Terminated Partner, the cumulative shortfall shall be applied
to reduce (but not below zero (0)) first the Adjusted Capital Account of any
Units held by the holder of such Units, then the Post-Termination Payment
applicable to any Units, and thereafter, any other payments in respect of any
other Units owed by the Partnership to such Terminated Partner.

(b) Notwithstanding Section 6.01, in no event shall the amount distributed with
respect to each PSE be less than one and one-half of a cent ($0.015) with
respect to each fiscal quarter (the “PSE Minimum Distribution Amount” or “PSE
MDA”); provided that, with respect to a PSE that is a Legacy Unit, the PSE MDA
for the BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division shall be apportioned in the Holdings Partnership Division
between such BGC Holding Unit, on the one hand, and such Legacy Unit, on the
other hand, based on the Relative Value of BGC and Newmark, such that the sum of
the PSE MDA for such BGC Holdings Unit and Legacy Unit immediately following the
Holdings Partnership Division shall equal one and one-half of a cent ($0.015)
with respect to each fiscal quarter . In the event that the amount that
otherwise would have been distributable in respect of such PSE (had no PSE MDA
applied to such PSE) pursuant to Section 6.01(a) is less than the applicable PSE
MDA for any fiscal quarter or consecutive quarters, or is negative, then the
amount distributed pursuant to Section 6.01(a)(ii) to the Working Partner in
respect of such PSE for the next applicable quarter and any future quarters
during which such distributable amount exceeds the applicable PSE MDA shall be
reduced to the fullest extent possible (but not below the applicable PSE MDA for
any such quarter) by an amount equal to such shortfall, until the shortfall has
been reduced to zero (0); provided that, in the event there remains a cumulative
shortfall between the aggregate amount of shortfall and the amount by which
distributions pursuant to Section 6.01(a)(ii) have been reduced pursuant to this
Section 6.03, with respect to PSEs at the time such person becomes a Terminated
Partner, the cumulative shortfall shall be applied to reduce (but not below zero
(0)) first the Adjusted Capital Account of any Units held by the holder of such
Units, and thereafter, any other payments in respect of any other Units owed by
the Partnership to such Terminated Partner; provided, further, that the General
Partner may determine in its sole and absolute discretion to postpone the
payment of any PSE MDA for such PSE for up to four (4) fiscal quarters.

(c) The General Partner in its sole and absolute discretion shall determine the
characterization for tax purposes of any distribution to a Partner or Terminated
Partner pursuant to this Section 6.03 and the impact of such payment, if any, on
amounts allocable and distributable to all Partners under this Agreement.

 

-52-



--------------------------------------------------------------------------------

(d) A Partner must not be a Terminated Partner on the date of payment (whether
such payment is a current payment or postponed payment) to be eligible to
receive any distribution in respect of any Unit held by such Partner.

ARTICLE VII

TRANSFERS OF INTERESTS

SECTION 7.01. Transfers Generally Prohibited. No Partner may Transfer or agree
or otherwise commit to Transfer all or any portion of, or any of rights, title
and interest in and to, its Interest, except as permitted by the terms and
conditions set forth in this Article VII (and, with respect to the
Founding/Working Partners and the REU Partners only, Article XII). The Schedules
shall be revised pursuant to Section 1.03 from time to time to reflect any
change in the Partners or Interests to reflect any Transfer permitted by this
Article VII.

SECTION 7.02. Permitted Transfers. (a) Regular Limited Partnership Interests. No
Regular Limited Partner (other than the Special Voting Limited Partner, which
shall be governed by Section 7.02(b)) may Transfer or agree or otherwise commit
to Transfer all or any portion of, or any right, title and interest in and to,
its Regular Limited Partnership Interest (other than the Special Voting Limited
Partnership Interest, which shall be governed by Section 7.02(b)), except any
such Transfer (i) in connection with the Separation; (ii) pursuant to Article
VIII; (iii) to any Cantor Company; (iv) if such transferring Regular Limited
Partner shall be a member of the Cantor Group, to any Person; or (v) for which
the General Partner and the Exchangeable Limited Partners (with such consent to
require the affirmative vote of a Majority in Interest) shall have provided
their respective prior written consent (which consent shall not be unreasonably
withheld or delayed); provided that if such Transfer could reasonably be
expected to result in the Partnership being classified or treated as a publicly
traded partnership for U.S. federal income tax purposes, the withholding of
consent to such Transfer shall not be deemed unreasonable) (including any
Transfer to the Partnership). With respect to any Exchangeable Limited
Partnership Interest Transferred by a Cantor Company to another Person, Cantor
may elect, prior to or at the time of such Transfer, either (1) that such Person
shall receive such Interest in the form of an Exchangeable Limited Partnership
Interest and that such Person shall thereafter be an Exchangeable Limited
Partner for purposes of this Agreement so long as such Person continues to hold
such Interest or (2) that such Person shall receive such Interest in the form of
a Regular Limited Partnership Interest (other than an Exchangeable Limited
Partnership Interest or a Special Voting Limited Partnership Interest), and that
such Person shall not be an Exchangeable Limited Partner for purposes of this
Agreement as a result of holding such Interest. For the avoidance of doubt, if
Cantor shall not so elect, such Transferred Interest shall not be designated as
an Exchangeable Limited Partnership Interest.

(b) Special Voting Limited Partnership Interest. The Special Voting Limited
Partner may not Transfer or agree or otherwise commit to Transfer all or any
portion of, or any right, title and interest in and to, its Special Voting
Limited Partnership Interest, except any such Transfer (i) to a wholly owned
Subsidiary of Newmark; provided that, in

 

-53-



--------------------------------------------------------------------------------

the event that such transferee shall cease to be a wholly owned Subsidiary of
Newmark, the Special Voting Limited Partnership Interest shall automatically be
Transferred to Newmark, without the requirement of any further action on the
part of the Partnership, Newmark or any other Person; or (ii) in connection with
the Separation. Upon removal of any Special Voting Limited Partner,
notwithstanding anything herein to the contrary, the Special Voting Limited
Partnership Interest shall be transferred to the Person being admitted as the
new Special Voting Limited Partner, simultaneously with admission and without
the requirement of any action on the part of the Special Voting Limited Partner
being removed or any other Person.

(c) Founding Partner Interest. No Founding Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its Founding Partner Interest, except any such Transfer
(i) pursuant to a redemption as set forth in Section 12.03; (ii) in connection
with the Separation; (iii) pursuant to Article VIII (iv) to any Cantor Company;
provided that in the event that such transferee shall cease to be a Cantor
Company, such Founding Partner Interest (or other Interest into which it is
converted) shall automatically Transfer to Cantor; (v) with the consent of a
Majority in Interest, to any other Founding Partner; or (vi) with the mutual
consent of the General Partner and a Majority in Interest (which consent may be
withheld for any reason or for no reason whatsoever), to any other Person.

(d) Working Partner Interest. No Working Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its Working Partner Interest, except any such Transfer
(i) pursuant to a redemption as set forth in Section 12.03; (ii) in connection
with the Separation; (iii) pursuant to Article VIII; (iv) to any Cantor Company;
provided that in the event that such transferee shall cease to be a Cantor
Company, such Working Partner Interest (or other Interest into which it is
converted) shall automatically Transfer to Cantor; or (v) with the mutual
consent of the General Partner and a Majority in Interest (which consent may be
withheld for any reason or for no reason whatsoever), to any other Person.

(e) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, except any such Transfer
(i) to a new General Partner in accordance with this Section 7.02, (ii) with the
prior written consent (not to be unreasonably withheld or delayed) of the
Special Voting Limited Partner, to any other Person, or (iii) in connection with
the Separation. Any General Partner may be removed at any time, with or without
cause, by the Special Voting Limited Partner in its sole and absolute
discretion, and the General Partner may resign from the Partnership for any
reason or for no reason whatsoever; provided, however, that, as a condition to
any such removal or resignation, (A) the Special Voting Limited Partner shall
first appoint another Person as the new General Partner; (B) such Person shall
be admitted to the Partnership as the new General Partner (upon the execution
and delivery of an agreement to be bound by the terms of this Agreement and such
other agreements, documents or instruments requested by the resigning General
Partner); and (C) such resigning or removed General Partner shall Transfer its
entire General Partnership Interest to the new General Partner. The admission of
the new General Partner shall be deemed effective immediately prior to

 

-54-



--------------------------------------------------------------------------------

the effectiveness of the resignation of the resigning General Partner, and shall
otherwise have the effects set forth in Section 4.03(a)(iii). Upon removal of
any General Partner, notwithstanding anything herein to the contrary, the
General Partnership Interest shall be transferred to the Person being admitted
as the new General Partner, simultaneously with admission and without the
requirement of any action on the part of the General Partner being removed or
any other Person.

(f) REU Interest. No REU Partner may Transfer or agree or otherwise commit to
Transfer all or any portion of, or any right, title and interest in and to, its
REU Interest, except any such Transfer (i) pursuant to a redemption as set forth
in Section 12.03; (ii) in connection with the Separation; (iii) pursuant to
Article VIII; (iv) to any Cantor Company; provided that in the event that such
transferee shall cease to be a Cantor Company, such REU Interest (or other
Interest into which it is converted) shall automatically Transfer to Cantor; or
(v) with the mutual consent of the General Partner and a Majority in Interest
(which consent may be withheld for any reason or for no reason whatsoever), to
any other Person.

SECTION 7.03. Admission as a Partner upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee who has otherwise satisfied the
requirements of Section 7.02 shall become a Partner, and shall be listed as a
“Regular Limited Partner” (including, for the avoidance of doubt, an
“Exchangeable Limited Partner” or a “Special Voting Limited Partner”), “Founding
Partner,” “REU Partner,” “Working Partner” or “General Partner” as applicable,
on Schedule 4.01, and shall be deemed to receive the Interest being Transferred,
in each case only at such time as such Transferee executes and delivers to the
Partnership an agreement in which the Transferee agrees to be admitted as a
Partner and bound by this Agreement and any other agreements, documents or
instruments specified by the General Partner and such agreements (when
applicable) shall have been duly executed by the General Partner; provided,
however, that if such Transferee (a) is at the time of such Transfer a Partner
of the applicable class of Interests being Transferred, or (b) has previously
entered into an agreement pursuant to which the Transferee shall have agreed to
become a Partner and be bound by this Agreement (which agreement is in effect at
the time of such Transfer), such Transferee shall not be required to enter into
any such agreements unless otherwise determined by the General Partner;
provided, further, that the Transfers, admissions to and withdrawals from the
Partnership as Partners in connection with the Separation shall not require the
execution or delivery of any further agreements or other documentation
hereunder.

SECTION 7.04. Transfer of Units and Capital with the Transfer of an Interest.
Notwithstanding anything herein to the contrary, each Partner who Transfers an
Interest shall be deemed to have Transferred the entire Interest, including the
associated Units, Non-Participating Units and Capital of such Interest, or, if a
portion of an Interest is being Transferred, each Partner who Transfers a
portion of an Interest shall specify the number of Units and/or
Non-Participating Units being so Transferred and such Transfer shall include a
proportionate amount of Capital of such Interest, to the Transferee.

SECTION 7.05. Encumbrances. No Partner may charge or encumber its Interest or
otherwise subject its Interest to a lien, pledge, security interest, right of
first refusal, option or other similar limitation (an “Encumbrance”), except in
each case for those created by this Agreement; provided, however, that,
notwithstanding anything herein to the contrary, an Exchangeable Limited Partner
may Encumber its Exchangeable Limited Partnership Interest in connection with
any bona fide bank financing transaction.

 

-55-



--------------------------------------------------------------------------------

SECTION 7.06. Legend. Each Partner agrees that any certificate issued to it to
evidence its Interests shall have inscribed conspicuously on its front or back
the following legend:

THE PARTNERSHIP INTEREST IN NEWMARK HOLDINGS, L.P. REPRESENTED BY THIS
CERTIFICATE (INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR FOREIGN
JURISDICTION, AND THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN WHOLE
OR IN PART, EXCEPT (A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN
EFFECT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING, IF APPLICABLE, REGULATION S THEREUNDER) AND SUCH
OTHER APPLICABLE LAWS AND (B) IF PERMITTED BY THE AGREEMENT OF LIMITED
PARTNERSHIP OF NEWMARK HOLDINGS, L.P., AS IT MAY BE AMENDED FROM TIME TO TIME,
WHICH CONTAINS STRICT PROHIBITIONS ON TRANSFERS, SALES, ASSIGNMENTS, PLEDGES,
HYPOTHECATIONS, ENCUMBRANCES OR OTHER DISPOSITIONS OF THIS PARTNERSHIP INTEREST
OR ANY INTEREST THEREIN (INCLUDING ASSOCIATED UNITS AND CAPITAL).

SECTION 7.07. Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article VII (and, in the case of
the Founding/Working Partner Interests or REU Interests, Article XII), or that
would cause the Partnership to be a “publicly traded partnership” (within the
meaning of Section 7704 of the Code), shall, to the fullest extent permitted by
law, be void ab initio and shall be of no effect.

ARTICLE VIII

EXCHANGE RIGHTS

SECTION 8.01. Exchange Rights. (a) An Exchange Right Interest shall be
exchangeable, at the option of the Limited Partner holding such Interest, with
Newmark for Newmark Common Stock, on the terms, and subject to the conditions,
set forth in this Article VIII (a “Newmark Exchange”). In addition, prior to the
Spin-Off, an Exchange Right Interest, together with a BGC Holdings Exchange
Right Interest, shall be exchangeable, at the option of such Limited Holder
holding such interests, with BGC Partners for BGC Partners

 

-56-



--------------------------------------------------------------------------------

Common Stock, on the terms, and subject to the conditions, set forth in this
Article VIII and in Article VIII of the BGC Holdings Limited Partnership
Agreement (a “BGC Exchange”). The terms and conditions set forth in the BGC
Holdings Limited Partnership Agreement relating to a BGC Exchange involving an
Exchange Right Interest are incorporated in this Agreement as if restated in
full.

(b) (i) Subject to Section 8.01(c), an Exchangeable Limited Partner shall be
entitled to exchange all or a portion of its Exchangeable Limited Partnership
Interest in a Newmark Exchange.

(ii) A Founding Partner shall not be entitled to exchange any portion of its
Founding Partner Interest in a Newmark Exchange; provided, however, that,
subject to Section 8.01(c), the Exchangeable Limited Partners (by affirmative
vote of a Majority in Interest) may, in their sole discretion, cause all or a
portion of the outstanding Founding Partner Units to be exchangeable (including
mandatorily exchangeable) in a Newmark Exchange; provided, however, that Newmark
shall not be required to effectuate such an exchange if such Founding Partner
Interest shall be subject to any Encumbrance. The terms and conditions on which
such Founding Partner Units shall become exchangeable in a Newmark Exchange
(including the circumstances in which such Founding Partner Units shall be
mandatorily exchangeable and/or cease to be exchangeable) shall be determined by
the Exchangeable Limited Partners (by affirmative vote of a Majority in
Interest).

(iii) An REU Partner shall not be entitled to exchange any portion of its REU
Interest in a Newmark Exchange; provided, however, that, subject to
Section 8.01(c), Newmark may, with the written consent of a Majority in
Interest, cause all or a portion of the outstanding REUs to be exchangeable
(including mandatorily exchangeable) in a Newmark Exchange; provided, however,
that Newmark shall not be required to effectuate such an exchange if such REU
Interest shall be subject to any Encumbrance. The terms and conditions on which
such REUs shall become exchangeable in a Newmark Exchange (including the
circumstances in which such REUs shall cease to be mandatorily exchangeable
and/or exchangeable) shall be determined by Newmark, with the written consent of
a Majority in Interest.

(iv) A Working Partner shall not be entitled to exchange any portion of its
Working Partner Interest in a Newmark Exchange; provided, however, that, subject
to Section 8.01(c) , Newmark may, with the written consent of a Majority in
Interest, cause all or a portion of the outstanding Working Partner Units to be
exchangeable (including mandatorily exchangeable) in a Newmark Exchange;
provided, however, that Newmark shall not be required to effectuate such an
exchange if such Working Partner Interest shall be subject to any Encumbrance;
provided, further, that in the case of any exchange of High Distribution II
Units or High Distribution III Units by a Working Partner, Newmark shall not be
required to effectuate such exchange unless and until such Partner shall have
paid in full any then outstanding HDII Account or HDIII Account with respect to
such Units.

 

-57-



--------------------------------------------------------------------------------

The terms and conditions on which such Working Partner Units shall become
exchangeable in a Newmark Exchange (including the circumstances in which such
Working Partner Units shall be mandatorily exchangeable and/or cease to be
exchangeable) shall be determined by Newmark, with the written consent of a
Majority in Interest.

(v) Provisions of this Article VIII that apply to the exchange of an entire
Exchange Right Interest shall also apply to an exchange of a portion of an
Exchange Right Interest. Each Exchange shall be expressed in terms of a number
of Units underlying the Exchange Right Interest being exchanged. Cantor may, on
one occasion, at any time following the second (2nd) anniversary of the Spin-Off
Date, designate any Exchange or Exchanges made as of a single date or as part of
a series of related transactions as being intended to qualify for tax-deferred
treatment for U.S. federal income tax purposes, in which case Newmark shall take
such actions, at Newmark’s expense, as may be reasonably requested by Cantor to
achieve such tax treatment. Subject to Section 6.10 of the Separation Agreement,
Newmark acknowledges that for purposes of the foregoing, a request by Cantor to
form a new parent holding company to which all of the holders of Newmark Common
Stock are required to transfer their shares in connection with the consummation
of an Exchange shall be a reasonable request.

(vi) Notwithstanding anything to the contrary herein, but subject to
Section 8.01(c), BGC Partners, BGC Holdings, Newmark and this Partnership agree
that if, after the Holdings Partnership Division, Newmark or the General Partner
has a right to determine whether a Non-Exchangeable Legacy Unit becomes an
Exchange Right Unit, then (A) with respect to any such Non-Exchangeable Legacy
Unit held by a BGC Employee or a Former BGC Employee, Newmark or the General
Partner shall follow the instructions of BGC Partners and the general partner of
BGC Holdings with respect to such determination, including whether to make all
or any portion of such Non-Exchangeable Legacy Unit exchangeable pursuant to a
Newmark Exchange and/or a BGC Exchange and the terms and conditions for such
grant of exchangeability, (B) with respect to any such Non-Exchangeable Legacy
Unit held by a Newmark Employee or a Former Newmark Employee, Newmark or the
General Partner shall make its own determination, including whether to make all
or any portion of such Non-Exchangeable Legacy Unit exchangeable pursuant to a
Newmark Exchange and/or a BGC Exchange and the terms and conditions for such
grant of exchangeability, and (C) with respect to any such Non-Exchangeable
Legacy Unit held by a Shared Services Employee, (x) Newmark or the General
Partner shall follow the instructions of BGC Partners and the general partner of
BGC Holdings with respect to such determination, including as to whether to make
all or any portion of such Non-Exchangeable Legacy Unit exchangeable pursuant to
a BGC Exchange and the terms and conditions for such grant of exchangeability,
to the extent that the grant of exchangeability relates to compensation for
services by such Shared Service Employee to members of the BGC Partners Group
and (y) Newmark or the General Partner shall make its own determination as to
whether to make all or any portion of such Non-Exchangeable

 

-58-



--------------------------------------------------------------------------------

Legacy Unit exchangeable pursuant to a Newmark Exchange and the terms and
conditions for such grant of exchangeability, to the extent that the grant of
exchangeability relates to compensation for services by such Shared Service
Employee to members of the Newmark Group; provided that, in each of the above
cases, (1) any such grant of exchangeability pursuant to a BGC Exchange for a
BGC Executive Officer shall be subject to the approval of the Board of Directors
or Compensation Committee of BGC Partners, and (2) any such grant of
exchangeability pursuant to a Newmark Exchange for a Newmark Executive Officer
shall be subject to the approval of the Board of Directors or Compensation
Committee of Newmark.

(c) Notwithstanding anything to the contrary herein, the parties acknowledge
that (i) pursuant to the Separation Agreement, Newmark has agreed that it will
not issue any shares of Newmark capital stock in respect of any Exchangeable
Limited Partnership Interests for so long as BGC Partners beneficially owns
shares of Newmark capital stock constituting “control” within the meaning of
Section 368(c) of the Code or satisfying the stock ownership requirements set
forth in Section 1504 of the Code, without the prior written consent of BGC
Partners (which BGC Partners may withhold in its sole discretion) and
(ii) pursuant to the Tax Matters Agreement, Newmark has agreed to certain
restrictions with respect to issuances of shares of Newmark capital stock during
the two-year period following the Spin-Off Date. Accordingly, notwithstanding
anything to the contrary set forth in this Agreement, (x) prior to the Spin-Off
Date, any Exchange Right Interest shall only be exchangeable for Newmark Common
Stock with the prior written consent of BGC Partners and Newmark, which they may
each withhold in their sole discretion and (y) during the two-year period
following the Spin-Off Date, any Exchange Right Interest shall only be
exchangeable for Newmark Common Stock with the prior written consent of Newmark,
which it may withhold in its sole discretion.

(d) (i) Subject to Section 8.01(c) , an Exchangeable Limited Partnership
Interest shall be exchangeable for a number of shares of Newmark Class B Common
Stock equal to the Exchange Ratio multiplied by the Units so exchanged; provided
that, in the event that (A) the Electing Partner elects to receive Newmark
Class A Common Stock and/or (B) there shall be not be sufficient authorized and
unissued shares of Newmark Class B Common Stock, then in either case, such
Exchangeable Limited Partnership Interest shall be exchangeable for a number of
shares of Newmark Class A Common Stock equal to the Exchange Ratio multiplied by
the Units so exchanged.

(ii) If a Founding Partner Interest shall have become exchangeable pursuant to
Section 8.01(b)(ii), then, subject to Section 8.01(c) , such Founding Partner
Interest shall be exchangeable for a number of shares of Newmark Class A Common
Stock equal to the Exchange Ratio multiplied by the Units so exchanged.

(iii) If an REU Interest shall have become exchangeable pursuant to
Section 8.01(b)(iii), then, subject to Section 8.01(c) , such REU Interest shall
be exchangeable for a number of shares of Newmark Class A Common Stock equal to
the Exchange Ratio multiplied by the Units so exchanged.

 

-59-



--------------------------------------------------------------------------------

(iv) If a Working Partner Interest shall have become exchangeable pursuant to
Section 8.01(b)(iv), then, subject to Section 8.01(c) , such Working Partner
Interest shall be exchangeable for a number of shares of Newmark Class A Common
Stock equal to the Exchange Ratio multiplied by the Units so exchanged.

(e) A holder of an Exchange Right Interest is not entitled to any rights of a
holder of Newmark Common Stock with respect to such Exchange Right Interest
until such Interest shall have been exchanged therefor in accordance with this
Article VIII and is not entitled to any rights of a holder of BGC Partners
Common Stock with respect to such Exchange Right Interest until such Interest
shall have been exchanged therefor in accordance with Article VIII of the BGC
Holdings Limited Partnership Agreement.

(f) To exercise the Exchange Right in a Newmark Exchange, a holder of an
Exchange Right Interest who elects to exercise its Exchange Right (an “Electing
Partner”) shall prepare and deliver to Newmark and the Partnership a written
request signed by such Electing Partner (i) stating the amount of Exchange Right
Units, together with the Exchange Right Interests and a proportionate amount of
Capital (or portion thereof), that such Electing Partner desires to exchange,
(ii) stating the earliest Business Day on which the Electing Partner desires to
have such Exchange consummated in accordance with this Article VIII, which
Business Day shall be no earlier than sixty (60) days following such written
request (the date so selected by the Electing Partner, the “Requested Exchange
Effective Date”), (iii) solely in the case of Exchangeable Limited Partnership
Interests, stating whether such Electing Partner desires to receive Newmark
Class A Common Stock in lieu of all or a portion of the Newmark Class B Common
Stock otherwise issuable (and if so, the number of shares of Newmark Class A
Common Stock such Electing Partner desires to receive in lieu thereof), and
(iv) representing, warranting and certifying to each of Newmark and the
Partnership that, as of the date of such notice and as of the Exchange Effective
Date, (A) such Electing Partner is entitled to exchange the portion of the
Exchange Right Units that the Electing Partner desires to exchange pursuant to
this Article VIII, (B) such Electing Partner is the record and beneficial owner
of such Exchange Right Units, together with Exchange Right Interests and a
proportionate amount of Capital, free and clear of all Encumbrances other than
those created by this Agreement, (C) upon consummation of the Newmark Exchange,
Newmark will have all right, title and interest in and to the Exchange Right
Interest and related Unit received in such Newmark Exchange, free and clear of
all Encumbrances (other than any created by this Agreement or under any
agreement, contract, law or order to which Newmark is a party or otherwise
subject), and (D) in the case of any Founding/Working Partner or REU Partner
exercising an Exchange Right in a Newmark Exchange, an acknowledgement of such
Partner’s responsibility for certain tax and tax-related liabilities as provided
in Section 12.07 (each such request, an “Exchange Request”). The General Partner
shall effectuate such Newmark Exchange on or after the Requested Exchange
Effective Date unless otherwise determined by the General Partner (such date of
a Newmark Exchange, the “Exchange Effective Date”). Each of Newmark and (if
different) the General Partner shall have the right to determine whether any
Exchange Request with respect to a Newmark Exchange is proper or to waive any
impropriety, or any requirement, of these procedures. Once delivered, an
Exchange Request for a Newmark Exchange shall be irrevocable.

 

-60-



--------------------------------------------------------------------------------

(g) Each Newmark Exchange shall be consummated effective as of the close of
Newmark’s business on the applicable Exchange Effective Date (such time, the
“Exchange Effective Time”), and the Electing Partner shall be deemed to have
become the holder of record of the applicable number of shares of Newmark Common
Stock at such Exchange Effective Time (unless Newmark elects to deliver cash in
such Newmark Exchange pursuant to Section 8.01(j)), and all rights of the
Electing Partner in respect of the portion of the Exchange Right Units, together
with the Exchange Right Interest, and a proportionate amount of Capital as
determined pursuant to Section 8.01(i) so exchanged shall terminate at such
Exchange Effective Time; provided, however, that the obligation of Newmark to
consummate any Newmark Exchange shall be conditioned upon (i) the absence of any
injunction, order, law or regulation of any governmental or regulatory authority
of competent jurisdiction that prohibits the consummation of such Newmark
Exchange or the redemption contemplated by Section 8.07 in accordance with its
terms, (ii) the receipt of all material regulatory and governmental approvals
(including registration under the Securities Act, or the availability of an
exemption from the requirements for such registration and self-regulatory
approvals) that are required to consummate such Newmark Exchange and the
redemption contemplated by Section 8.07 in accordance with its terms (and each
of the parties involved in such Newmark Exchange shall use its reasonable best
efforts to obtain all such approvals), (iii) the certifications set forth in
Section 8.01(f) shall be true and correct when made and as of the Exchange
Effective Time, and (iv) the redemption contemplated by Section 8.07 shall be
capable of being consummated in accordance with the terms thereof.

(h) Upon receipt by Newmark or BGC Partners of an Exchange Right Interest and
related Exchange Right Units (or portion thereof) pursuant to any Exchange, the
Exchange Right Interest and related Exchange Rights Units (or portion thereof)
being so exchanged shall automatically be designated as a Regular Limited
Partnership Interest and related Units (or portion thereof), shall have all
rights and obligations of a holder of Regular Limited Partnership Interests and
shall cease to be designated as an Exchange Right Interest (and for the
avoidance of doubt, shall not be exchangeable pursuant to this Section 8.01 or
Section 8.01 of the BGC Holdings Limited Partnership Agreement).

(i) (i) In the case of an Exchange of an Exchangeable Limited Partnership
Interest (or portion thereof) or a Founding Partner Interest (or portion
thereof), the aggregate Capital Account associated with the Units so exchanged
shall equal a pro rata portion of the total aggregate Capital Account of all
Exchangeable Limited Partner Units and Founding Partner Units then outstanding,
reflecting the portion of all such Exchangeable Limited Partner Units and
Founding Partner Units then outstanding represented by the Units so exchanged.
The aggregate Capital Account of the Electing Partner in such Partner’s
remaining Units shall be reduced by an equivalent amount. If the aggregate
Capital Account of such Electing Partner is insufficient to permit such a
reduction without resulting in a negative Capital Account, the amount of such
insufficiency shall be satisfied by reallocating Capital from the Capital
Accounts of the Exchangeable Limited Partners and the Founding Partners to the
Capital Account of the Units so exchanged, pro rata based on the number of Units
underlying the outstanding Exchangeable Limited Partnership Interests and the
Founding Partner Interests or based on other factors as determined by a Majority
in Interest.

 

-61-



--------------------------------------------------------------------------------

(ii) In the case of an Exchange of an REU Interest (or portion thereof) or a
Working Partner Interest (or portion thereof), the aggregate Capital Account of
the Units so exchanged shall equal the Capital Account of the REU Interest (or
portion thereof) or Working Partner Interest (or portion thereof), as the case
may be, represented by such Units.

(j) Notwithstanding anything to the contrary herein, upon any Newmark Exchange
with respect to an Exchange Right Interest, Newmark shall have the option to
deliver to the holder of such Exchange Right Interest, in lieu of shares of
Newmark Common Stock, an amount of cash with a value equal to the number of
shares of Newmark Common Stock that would have been issued if such Exchange
Right Interest was exchanged for Newmark Common Stock in accordance with this
Article VIII, with such amount of cash determined by the General Partner using
(i) any reasonable methodology, including taking into account the timing of the
sale by Newmark of any shares of Newmark Common Stock that would have been
issued if such Exchange Right Interest was exchanged for Newmark Common Stock in
accordance with this Article VIII and/or the net proceeds of any sale by Newmark
of any shares of Newmark Common Stock underlying Exchange Right Interests of
other Partners, or (ii) any other methodology agreed upon by the General Partner
and the holder of such Exchange Right Interest.

SECTION 8.02. No Fractional Shares of Newmark Common Stock. Notwithstanding
anything to the contrary herein, Newmark will not transfer any fractional shares
of Newmark Common Stock in any Newmark Exchange. In lieu thereof, in each
Newmark Exchange, Newmark will provide cash representing such fractional share.

SECTION 8.03. Taxes in Respect of a Newmark Exchange. In any Newmark Exchange
for shares of Newmark Common Stock or cash, Newmark shall pay any documentary,
stamp or similar issue or transfer tax due on the issue of the Newmark Common
Stock upon such Newmark Exchange; provided that the Electing Partner shall pay
any such tax that is due because such Electing Partner requests the shares of
Newmark Common Stock to be issued in a name other than the holder’s name or cash
to be paid to a Person other than the holder. Newmark may refuse to deliver the
certificate representing Newmark Common Stock being transferred to a Person
other than the Electing Partner until Newmark receives a sum sufficient to pay
any such tax that will be due because the shares or cash are to be transferred
to a Person other than the Electing Partner. Nothing herein shall preclude any
tax withholding required by law or regulation. In addition, each
Founding/Working Partner and REU Partner shall be responsible for all tax
liabilities arising in connection with a Newmark Exchange as provided in
Section 12.07.

SECTION 8.04. Reservation of Newmark Common Stock. Newmark covenants and agrees
that it shall from time to time as may be necessary reserve, out of its
authorized but unissued Newmark Class B Common Stock and Newmark Class A Common
Stock, a sufficient

 

-62-



--------------------------------------------------------------------------------

number of shares of Newmark Class B Common Stock and Newmark Class A Common
Stock to effect the exchange of all then outstanding Exchange Right Units
together with the Exchange Right Interests and a proportionate amount of Capital
into shares of Newmark Class B Common Stock or Newmark Class A Common Stock
pursuant to the Newmark Exchanges and a sufficient number of shares of Newmark
Class A Common Stock to effect the exchange of shares of Newmark Class B Common
Stock issued or issuable in respect of Exchange Right Units together with the
Exchange Right Interests and a proportionate amount of Capital (subject in each
case to the maximum number of shares of Class B Common Stock or Class A Common
Stock authorized but unissued under the Certificate of Incorporation of Newmark
as then in effect). Newmark covenants and agrees that all shares of Newmark
Class B Common Stock and Newmark Class A Common Stock issued in an Exchange will
be duly authorized, validly issued, fully paid and nonassessable and will be
free from preemptive rights and free of any Encumbrances. Newmark acknowledges
and agrees that each additional issuance of Exchange Right Interests in
accordance with this Agreement will be entitled to Exchange Right Units under
this Article VIII.

SECTION 8.05. Compliance with Applicable Laws in the Exchange. Newmark shall use
its reasonable best efforts to promptly comply with all federal and state
securities laws regulating the offer and delivery of shares of Newmark Class B
Common Stock or Newmark Class A Common Stock, as applicable, upon each Newmark
Exchange and to list or cause to have quoted such shares of Newmark Class A
Common Stock (including Newmark Class A Common Stock issuable in exchange for
any shares of Newmark Class B Common Stock to be issued hereunder) on each
national securities exchange, Nasdaq Global Select Market, over-the-counter
market or other market on which the Newmark Class A Common Stock may be listed
or quoted (if any); provided, however, that if rules of such exchange or market
permit Newmark to defer the listing of such Newmark Class A Common Stock until
the first Exchange, Newmark shall use its reasonable best efforts to list such
Newmark Class A Common Stock in accordance with such rules at such time.

SECTION 8.06. Adjustments to Exchange Ratio. The initial Exchange Ratio as of
immediately following the IPO shall be one. The Exchange Ratio shall thereafter
be subject to adjustment in accordance with Section 6.14 of the Separation
Agreement.

SECTION 8.07. Redemption for Opco Units. (a) Immediately following an Exchange
of an Exchange Right Interest, the Partnership shall redeem the Exchange Right
Interest and related Exchange Right Units received in the Newmark Exchange by
Newmark (or any member of the Newmark Inc. Group to whom Newmark Transfers such
Interests and related Units) or received in the BGC Exchange by BGC Partners (or
any member of the BGC Partners Inc. Group to whom BGC Partners Transfers such
Interests and related Units), in exchange for an Opco Limited Partnership
Interest (the “Acquired Opco Interest”) consisting of a number of Opco Units
equal to (1) the number of Exchange Right Units redeemed multiplied by (2) the
Holdings Ratio as of immediately prior to the redemption of such Exchange Right
Units, together with:

(b) in the case of an Exchange of an Exchangeable Limited Partnership Interest
or a Founding Partner Interest, Opco Capital equal to (1) the total Opco Capital
as of immediately prior to the applicable Exchange for all issued and
outstanding Opco

 

-63-



--------------------------------------------------------------------------------

Units that were issued in connection with the issuance of any outstanding
Exchangeable Limited Partnership Interest or Founding Partner Interest, divided
by (2) the total number of issued and outstanding Opco Units as of immediately
prior to the applicable Exchange that were issued in connection with the
issuance of any outstanding Exchangeable Limited Partnership Interest or
Founding Partner Interest, multiplied by (3) the number of Opco Units underlying
such Acquired Opco Interest.

(c) in the case of an Exchange of an REU Interest, Opco Capital equal to (1) the
total Opco Capital as of immediately prior to the applicable Exchange for all
issued and outstanding Opco Units that were issued in connection with the
issuance of any outstanding REU Interest, divided by (2) the total number of
issued and outstanding Opco Units as of immediately prior to the applicable
Exchange that were issued in connection with the issuance of any outstanding REU
Interest, multiplied by (3) the number of Opco Units underlying such Acquired
Opco Interest.

(d) in the case of an Exchange of a Working Partner Interest, Opco Capital equal
to (1) the total Opco Capital as of immediately prior to the applicable Exchange
for all issued and outstanding Opco Units that were issued in connection with
the issuance of any outstanding Working Partner Interest, divided by (2) the
total number of issued and outstanding Opco Units as of immediately prior to the
applicable Exchange that were issued in connection with the issuance of any
outstanding Working Partner Interest, multiplied by (3) the number of Opco Units
underlying such Acquired Opco Interest.

SECTION 8.08. Purchase Rights. Where the Exchangeable Limited Partners (by
affirmative vote of a Majority in Interest) cause all or any portion of the
outstanding Founding Partner Units of a Founding Partner, either before, upon,
or after the Termination of such Founding Partner, to be exchangeable (including
mandatorily exchangeable) with Newmark for shares of Newmark Class A Common
Stock pursuant to Section 8.01, the General Partner shall provide Cantor, as
soon as practicable after such Units are exchanged, the right to purchase
Exchangeable Limited Partner Units in an amount equal to the number of such
Founding Partner’s Founding Partner Units that the Exchangeable Limited Partners
(by affirmative vote of a Majority in Interest) caused to be exchangeable
pursuant to Section 8.01 at the same price that Cantor would have been able to
purchase such Founding Partner’s Founding Partner Interest (or any portion
thereof) if it had been purchased pursuant to Sections 12.02(a)(i)(B) or
12.03(a)(ii) rather than made exchangeable; provided that the Exchangeable
Limited Partnership Interest right granted hereunder shall be subject to, and
granted in accordance with, applicable laws, rules, and regulations then in
effect.

 

-64-



--------------------------------------------------------------------------------

ARTICLE IX

DISSOLUTION

SECTION 9.01. Dissolution. The Partnership shall be dissolved and its affairs
wound up upon the first to occur of the following:

(a) an election to dissolve the Partnership made by the General Partner;
provided that such dissolution shall require the prior approval of the
Exchangeable Limited Partners (by affirmative vote of a Majority in Interest);

(b) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(c) any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act; provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (i) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (ii) within ninety (90) days
after the occurrence of such event, a majority of the Limited Partners agree in
writing or vote to continue the business of the Partnership and to the
appointment, effective as of the date of such event, if required, of one or more
additional general partners of the Partnership; or

(d) the entry of a decree of judicial dissolution under Section 17-802 of the
Act.

To the fullest extent permitted by law, none of the Partners shall have any
right to terminate, dissolve or have redeemed their class of Interests or,
except for the General Partner in accordance with this Section 9.01, to
terminate, windup or dissolve the Partnership. Each Partner shall use its
reasonable best efforts to prevent the dissolution of the Partnership, except in
the case of a dissolution pursuant to this Section 9.01.

SECTION 9.02. Liquidation. Upon a dissolution pursuant to Section 9.01, the
Partnership’s business and assets shall be wound up promptly in an orderly
manner. The General Partner shall be the liquidator to wind up the affairs of
the Partnership. In performing its duties, the General Partner is authorized to
sell, exchange or otherwise dispose of the Partnership’s business and assets in
accordance with the Act in any reasonable manner that the General Partner
determines to be in the best interests of the Partners. Upon completion of the
winding-up of the Partnership, the General Partner shall prepare and submit to
each Limited Partner a final statement with respect thereto.

SECTION 9.03. Distributions. (a) In the event of a dissolution of the
Partnership pursuant to Section 9.01, the Partnership shall apply and distribute
the proceeds of the dissolution as provided below:

(i) first, to the creditors of the Partnership, including Partners that are
creditors of the Partnership to the extent permitted by law, in satisfaction of
the liabilities of the Partnership (by payment or by the making of reasonable
provision for payment thereof, including the setting up of any reserves which
the General Partner determines, in its sole and absolute discretion, are
necessary therefor);

 

-65-



--------------------------------------------------------------------------------

(ii) second, to the repayment of any loans or advances that may have been made
by any of the Partners to the Partnership;

(iii) third, to the Partners in proportion to (and to the extent of) the
positive balances in their respective Capital Accounts; and

(iv) fourth, to the Partners (other than with respect to Restricted Partnership
Units) in proportion to their respective Percentage Interests (provided that for
purposes of this subclause (iv), the number of Restricted Partnership Units
shall not be counted in the calculation of a Partner’s Percentage Interest).

(b) Cancellation of Certificate of Limited Partnership. Upon completion of a
liquidation and distribution pursuant to Section 9.03(a) following a dissolution
of the Partnership pursuant to Section 9.01, the General Partner shall execute,
acknowledge and cause to be filed a certificate of cancellation of the
Certificate of Limited Partnership of the Partnership in the office of the
Secretary of State of the State of Delaware. The Partnership’s existence as a
separate legal entity shall continue until cancellation of the Certificate of
Limited Partnership as provided in the Act.

SECTION 9.04. Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.

SECTION 9.05. Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore any negative balance in his, her or
its Capital Account to the Partnership except that any Founding/Working Partner
holding High Distribution II Units or High Distribution III Units shall be
required to restore any negative balance in his, her or its Capital Account but
only to the extent of such Founding/Working Partner’s HDII Account or HDIII
Account, respectively. Any amount contributed by a Founding/Working Partner
holding High Distribution II Units or High Distribution III Units pursuant to
this Section 9.05 shall be considered an HDII Contribution for purposes of
Section 12.01(a)(iii)(C) or a reduction of the relevant HDIII Account for
purposes of Section 12.01(a)(iv), as applicable. The General Partner shall be
required to contribute to the Partnership an amount equal to its deficit Capital
Account balance within the period prescribed by Treasury Regulation
section 1.704-1(b)(2)(ii)(c).

ARTICLE X

INDEMNIFICATION AND EXCULPATION

SECTION 10.01. Exculpation. Neither a General Partner nor any Affiliate or
director or officer of a General Partner or any such Affiliate shall be
personally liable to the Partnership or the Limited Partners for a breach of
this Agreement or any fiduciary duty as a General Partner or as an Affiliate or
director or officer of a General Partner or any such Affiliate,

 

-66-



--------------------------------------------------------------------------------

except to the extent such exemption from liability or limitation thereof is not
permitted under the Act as the same exists or may hereafter be amended. Any
repeal or modification of the immediately preceding sentence shall not adversely
affect any right or protection of such Person existing hereunder with respect to
any act or omission occurring prior to such repeal or modification. A General
Partner may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisors selected by
it and the opinion of any such Person as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by the General Partner in good faith and in
accordance with such opinion. A General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the obligations imposed on it
hereunder either directly or by or through one or more agents, and the General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner with due care.

SECTION 10.02. Indemnification. (a) Each Person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she, or a Person
of whom he or she is the legal representative, is or was a or has agreed to
become a General Partner, or any director or officer of the General Partner or
of the Partnership, or is or was serving at the request of the Partnership as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as a director, officer, employee or agent or in any
other capacity while surviving as a director, officer, employee or agent, shall
be indemnified and held harmless by the Partnership to the fullest extent
authorized by the General Corporation Law of the State of Delaware (the “DGCL”)
as the same exists or may hereafter be amended (but, in the case of any such
amendment, to the fullest extent permitted by law, only to the extent that such
amendment permits the Partnership to provide broader indemnification rights than
the DGCL permitted the Partnership to provide prior to such amendment), as if
the Partnership were a corporation organized under the DGCL, against all
expense, liability and loss (including attorneys’ fees and expenses, judgments,
fines, amounts paid or to be paid in settlement, and excise taxes or penalties
arising under the Employee Retirement Income Security Act of 1974) reasonably
incurred or suffered by such Person in connection therewith and such
indemnification shall continue as to a Person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators; provided, however, that except as provided in
Section 10.02(c), the Partnership shall indemnify any such Person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
such Person only if such proceeding (or part thereof) was authorized by the
General Partner. The right to indemnification conferred in this Section 10.02
shall be a contract right and shall include the right to be paid by the
Partnership the expenses, including attorneys’ fees and expenses, incurred in
defending any such proceeding in advance of its financial disposition; provided,
however, that if the applicable law requires that the payment of such expenses
incurred by a director or officer in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such Person while a director or officer, including service to an employee
benefit plan) in advance of the final disposition of a proceeding shall be made
only upon delivery to the Partnership of an undertaking by or on behalf of such
director or officer to repay all

 

-67-



--------------------------------------------------------------------------------

amounts so advanced if it shall ultimately be determined that such director or
officer is not entitled to be indemnified under this Section 10.02 or otherwise,
then such advancement of expenses shall be conditioned upon the delivery of such
an undertaking by such director or officer to the Partnership.

(b) To obtain indemnification under this Section 10.02, a claimant shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 10.02(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (i) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (ii) if no request is made
by the claimant for a determination by Independent Counsel, (x) by the Board of
Directors of Newmark by a majority vote of a quorum consisting of Disinterested
Directors (as hereinafter defined) or (y) if a quorum of the Board of Directors
of Newmark consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors of Newmark, a copy of
which shall be delivered to the claimant, or (z) if a quorum of Disinterested
Directors so directs, by the affirmative vote of a Majority in Interest. In the
event that the determination of entitlement to indemnification is to be made by
Independent Counsel at the request of the claimant, the Independent Counsel
shall be selected by the Board of Directors of Newmark unless there shall have
occurred within two years prior to the date of the commencement of the action,
suit or proceeding for which indemnification is claimed a “Change of Control” as
defined in Newmark Group, Inc. Long-Term Incentive Plan, in which case the
Independent Counsel shall be selected by the claimant unless the claimant shall
request that such selection be made by the Board of Directors of Newmark. If it
is so determined that the claimant is entitled to indemnification, payment to
the claimant shall be made within ten (10) days after such determination.

(c) If a claim under Section 10.02(a) is not paid in full by the Partnership
within thirty (30) days after a written claim pursuant to Section 10.02(b) has
been received by the Partnership, the claimant may at any time thereafter bring
suit against the Partnership to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the
undertaking required by Section 10.02(a), if any, has been tendered to the
Partnership) that the claimant has not met the standards of conduct which make
it permissible under the DGCL as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Partnership to provide broader indemnification rights than it
permitted the Partnership to provide prior to such amendment) for the
Partnership to indemnify the claimant for the amount claimed if the Partnership
were a corporation organized under the DGCL, but the burden of proving such
defense shall be on the Partnership. Neither the failure of the Partnership
(including the Board of Directors of Newmark, Independent Counsel or a

 

-68-



--------------------------------------------------------------------------------

Majority in Interest) to have made a determination prior to the commencement of
such action that indemnification of the claimant is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
DGCL, nor an actual determination by the Partnership (including the Board of
Directors of Newmark, Independent Counsel or a Majority in Interest) that the
claimant has not met such applicable standard of conduct, shall be a defense to
such action or create a presumption that the claimant has not met the applicable
standard of conduct.

(d) If a determination shall have been made pursuant to Section 10.02(b) that
the claimant is entitled to indemnification, the Partnership shall be bound by
such determination in any judicial proceeding commenced pursuant to
Section 10.02(c).

(e) The Partnership shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 10.02(c) that the procedures and presumptions of
this Section 10.02 are not valid, binding and enforceable and shall stipulate in
such proceeding that the Partnership is bound by all the provisions of this
Section 10.02.

(f) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Section 10.02 shall not be exclusive of any other right that any Person may have
or hereafter acquire under any statute, provision of this Agreement, agreement,
vote of the Exchangeable Limited Partners (by affirmative vote of a Majority in
Interest) or Disinterested Directors or otherwise. No amendment or other
modification of this Section 10.02 shall in any way diminish or adversely affect
the rights of a General Partner, a Limited Partner or any directors, officers,
employees or agents of the General Partner in respect of any occurrence or
matter arising prior to any such amendment or other modification.

(g) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Partnership to the fullest
extent of the provisions of this Section 10.02 with respect to the
indemnification and advancement of expenses of a General Partner, or any
director or officer of the General Partner or of the Partnership.

(h) If any provision or provisions of this Section 10.02 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 10.02
(including each portion of this Section 10.02 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (ii) to the fullest extent possible, the provisions of this Section 10.02
(including each such portion of this Section 10.02 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

-69-



--------------------------------------------------------------------------------

(i) For purposes of this Article X:

(i) “Disinterested Director” means a director of Newmark who is not and was not
a party to the matter in respect of which indemnification is sought by the
claimant.

(ii) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any Person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Partnership or the claimant in an action to determine the claimant’s
rights under this Section 10.02.

(j) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 10.02 shall be in writing and either
delivered in person or sent by facsimile, overnight mail or courier service, or
certified or registered mail, postage prepaid, return receipt requested, to the
General Partner and shall be effective only upon receipt by the General Partner.

SECTION 10.03. Insurance. The Partnership may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the DGCL if the Partnership were a corporation organized
under the DGCL. To the extent that the Partnership maintains any policy or
policies providing such insurance, each such director or officer, and each such
agent or employee to which rights of indemnification have been granted as
provided in Section 10.02 shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
thereunder for any such director, officer, employee or agent.

SECTION 10.04. Subrogation. In the event of payment of indemnification to a
Person described in Section 10.02, the Partnership shall be subrogated to the
extent of such payment to any right of recovery such person may have and such
person, as a condition of receiving indemnification from the Partnership, shall
execute all documents and do all things that the Partnership may deem necessary
or desirable to perfect such right of recovery, including the execution of such
documents necessary to enable the Partnership effectively to enforce any such
recovery.

SECTION 10.05. No Duplication of Payments. The Partnership shall not be liable
under this Article X to make any payment in connection with any claim made
against a Person described in Section 10.02 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

SECTION 10.06. Survival. This Article X shall survive any termination of this
Agreement.

 

-70-



--------------------------------------------------------------------------------

ARTICLE XI

EXTRAORDINARY ITEMS

SECTION 11.01. Certain Arrangements Regarding Extraordinary Items. (a) The
Partnership may, from time to time, receive extraordinary income items from
non-recurring events (as determined by the General Partner in its sole and
absolute discretion), including (i) items that would be considered
“extraordinary items” under U.S. generally accepted accounting principles and
(ii) recoveries, by settlement, judgment, insurance reimbursement or otherwise,
with respect to claims for expenses, costs and damages (including lost profits,
but not including any recovery that does not result in monetary payments to the
Partnership) attributable to extraordinary events affecting the Partnership
(collectively, “Extraordinary Income Items”). In addition, except as otherwise
determined by the General Partner in its sole and absolute discretion, all
after-tax income to the Partnership resulting from any transaction relating to
shares of capital stock of any Affiliate owned by the Partnership, whether or
not recurring in nature and whether hereafter arising or occurring prior to the
date of this Agreement, including gains from the Partnership’s sale or deemed
sale of such stock, may be treated by the General Partner as an Extraordinary
Income Item (except to the extent that the transaction results in an offsetting
item of expense or deduction to the Partnership or in items that are specially
allocated pursuant to Sections 6.01(c) and 6.01(d)). The General Partner may
determine, in its sole and absolute discretion, that all or a portion of any
extraordinary expenditures from non-recurring events are to be treated for
purposes of this Article XI as extraordinary expenditures (the “Extraordinary
Expenditures”), including: (A) any distribution or other payment (including a
redemption payment) to a Partner, (B) the purchase price or other cost of
acquiring any asset, (C) any other non-recurring expenditure of the Partnership,
(D) items that would be considered “extraordinary items” under U.S. generally
accepted accounting principles and (E) expenses, damages or costs attributable
to extraordinary events affecting the Partnership (including actual, pending or
threatened litigation). The General Partner may, in its sole and absolute
discretion, establish one or more separate accounts for part or all of the
after-tax portion of Extraordinary Income Items and Extraordinary Expenditures
(each, an “Extraordinary Account”), which shall be maintained separately from
the Capital Account of each Founding/Working Partner or REU Partner; provided,
however, that the General Partner shall not deduct any Extraordinary Expenditure
from any Extraordinary Account to the extent that doing so would result in a
negative balance in such Extraordinary Account. With respect to any
Founding/Working Partner Unit or REU that is a Legacy Unit, the Extraordinary
Account for the BGC Holdings Unit for which such Legacy Unit was issued in the
Holdings Partnership Division shall not be apportioned in the Holdings
Partnership Division between such BGC Holding Unit, on the one hand, and such
Legacy Unit, on the other hand, based on the Relative Value of BGC and Newmark.
To the extent that an item is treated as an Extraordinary Income Item or
Extraordinary Expenditure, that item shall not directly or indirectly be
included in the computation of the Partnership’s net income, gain, loss or
deduction.

(b) Each Founding/Working Partner and each REU Partner shall have an Article XI
term (the “Article XI Term”) with respect to each Unit held by such Partner and
each Extraordinary Account. An Article XI Term of a Partner for any
Extraordinary Account with respect to such Unit shall commence on the later of
the date on which such Partner acquired such Unit and the date on which an
Extraordinary Account is first created for such Unit, and ending on the date
such Partner becomes a Terminated or Bankrupt Partner.

 

-71-



--------------------------------------------------------------------------------

(c) A Terminated or Bankrupt Founding/Working Partner or REU Partner will
receive a payment from each Extraordinary Account for each Unit held by such
Partner on the date such Partner becomes a Terminated or Bankrupt Partner equal
to the product of: (i) the balance in each Extraordinary Account, multiplied by
(ii) the Extraordinary Percentage Interest in the Partnership represented by
such Unit at the time such Partner becomes a Terminated or Bankrupt Partner,
multiplied by (iii) such Partner’s Vested Percentage with respect to such
Extraordinary Account for such Unit.

(d) For purposes of this Article XI:

(i) “Vested Percentage” shall mean the amount equal to, with respect to any
Founding/Working Partner or REU Partner, (i) 0% until (A) such Partner’s Article
XI Term with respect to such Extraordinary Account for such Unit equals three
(3) years or (B) with respect to a Founding/Working Partner holder of Grant
Units only, the later of clause (A) or the continuous employment or service of
such Founding/Working Partner for his, her or its term of employment or service
(as set forth in such Founding/Working Partner’s employment agreement, services
agreement or similar agreement with such Person, if any, entered into in
connection with the issuance of the Grant Units but excluding any automatic
renewals thereof) (the date determined in clause (A) or (B) as applicable, being
the “Initial Vesting Date”), and (ii) 30% as of the Initial Vesting Date and
increasing by 10% on each yearly anniversary of such date until such Partner’s
Vested Percentage for such Extraordinary Account for such Unit equals 100%;
provided that the General Partner in its sole and absolute discretion may
accelerate the vesting of a Founding/Working Partner’s or REU Partner’s
Extraordinary Account and may accelerate the distribution of such vested
amounts.

(ii) At any time of determination, “Extraordinary Percentage Interest” shall
mean the amount equal to, with respect to any Founding/Working Partner or REU
Partner, the percentage calculated by dividing the number of Units (including
Hypothetical Units treated as being outstanding) held by such Partner by the
number of Units (including Hypothetical Units treated as being outstanding) of
the Partnership then outstanding. Such payments will be made in up to five
(5) equal annual installments, as determined by the General Partner, commencing
within one (1) year of the date on which a Founding/Working Partner or an REU
Partner, as the case may be, becomes a Terminated or Bankrupt Partner; provided
that (A) the Terminated or Bankrupt Partner has not violated its Partner
Obligations or engaged in any Competitive Activity prior to the date such
payments are completed, and (B) such payments shall be subject to prepayment
(including payment prior to the Termination of a Partner) at the sole and
absolute discretion of the General Partner at any time.

 

-72-



--------------------------------------------------------------------------------

(iii) Upon the Termination of any Founding/Working Partner or REU Partner, for
purposes of this Section 11.01(d) only, there shall be treated as issued to
Cantor a number of Founding/Working Partner Units or REU Partner Units, as the
case may be (the “Hypothetical Units”), equal to the product of (1) the number
of Units held by such Partner immediately prior to such Termination and (2) 100%
minus such Partner’s Vested Percentage at the time of such Termination; provided
that such Partner’s Vested Percentage shall be adjusted (but not below zero (0))
to reflect the portion of the Vested Percentage that is actually paid to such
Partner in connection with its Termination.

(e) Nothing in this Article XI shall affect the amount of money or property
distributable to a Partner upon the liquidation of the Partnership.

(f) Notwithstanding anything to the contrary contained herein or otherwise, the
General Partner is authorized (upon the approval of the Exchangeable Limited
Partners (by affirmative vote of a Majority in Interest)) to amend this
Agreement without the consent of the Limited Partners to the extent reasonably
necessary to carry out the purposes of this Article XI.

ARTICLE XII

FOUNDING PARTNERS, WORKING PARTNERS AND REU PARTNERS

SECTION 12.01. Units. (a) Founding/Working Partner Units.

(i) Grant Units. Grant Units shall represent Founding/Working Partner Interests
in the Partnership. Except as specifically provided to the contrary herein or in
the agreements or other written materials executed by the General Partner
relating to the grant of any Grant Units, it is intended that, for all purposes
under this Agreement, Grant Units and the holders thereof shall have the same
rights, privileges and obligations, and shall be subject to the same
restrictions, as High Distribution Units and the holders thereof; provided,
however, that subject to the other provisions of this Agreement, the Partnership
may issue Grant Units and create a Grant Tax Payment Account with other rights
and limitations (including performance criteria, earnings limitations, and
vesting requirements), upon the written consent of the General Partner and the
holders of such Units. Any such rights and limitations shall be taken into
account in applying the provisions of this Agreement.

(ii) High Distribution Units. High Distribution Units shall represent
Founding/Working Partner Interests in the Partnership.

(iii) High Distribution II Units.

(A) Except as otherwise provided in this Section 12.01(a)(iii) or elsewhere in
this Agreement, holders of High Distribution II Units shall have the same
rights, privileges, and obligations as, and shall be subject to the same
restrictions as, High Distribution Units.

 

-73-



--------------------------------------------------------------------------------

(B) The Partnership shall maintain an HDII Account with respect to each holder
of High Distribution II Units. With respect to any High Distribution II Unit
issued after the Holdings Partnership Division, the HDII Account for such Unit
shall initially be equal to the amount per Unit mutually agreed by the
Founding/Working Partner and the General Partner upon the issuance of such Unit,
and shall be adjusted as hereinafter provided. With respect to any High
Distribution II Unit that is a Legacy Unit (if any), the HDII Account for the
BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division shall be apportioned in the Holdings Partnership Division
between such BGC Holding Unit, on the one hand, and such Legacy Unit, on the
other hand, based on the Relative Value of BGC and Newmark, such that the sum of
the HDII Account for such BGC Holdings Unit and Legacy Unit immediately
following the Holdings Partnership Division shall equal the HDII Account for
such BGC Holding Unit immediately prior to the Holdings Partnership Division.
High Distribution II Units held as a result of modification of High Distribution
Units shall, solely for purposes of this Section 12.01(a)(iii), be treated as
issued on the date of such modification, except that such Units shall be treated
as having been held by such Founding/Working Partner since the date the High
Distribution Units were originally acquired (or, in the case of any Legacy Unit,
the date on which the BGC Holdings Unit for which such Legacy Unit was issued in
the Holdings Partnership Division was originally acquired) for purposes of
determining the amount distributable to a holder of High Distribution II Units
pursuant to Section 12.01(a)(iii)(J).

(C) Each HDII Account shall be reduced, but not below zero (0), by (x) any cash
contributed to the Partnership by a holder of High Distribution II Units and
designated as an HDII Contribution, (y) any reduction in distributions to such
Founding/Working Partner pursuant to Section 12.01(a)(iii)(G), 12.01(a)(iii)(H)
or 12.01(a)(iii)(J), and (z) any amount contributed by a holder of High
Distribution II Units pursuant to Section 9.05 to restore any negative balance
in his, her or its Capital Account (all amounts referred to in (x), (y) and
(z) shall be defined as “HDII Contributions”).

(D) In the event that a Loss is allocated with respect to a Founding/Working
Partner’s High Distribution II Units during any period, such Founding/Working
Partner’s HDII Account shall be increased by the smaller of (x) the amount of
such Loss and (y) the amount of such Founding/Working Partner’s HDII Special
Allocation.

(E) Pursuant to Section 2(k) of Exhibit C to this Agreement, a portion of the
items of loss or deduction of the Partnership for each period shall specifically
be allocated to each Founding/Working Partner holding High Distribution II Units
with a positive HDII Account. Such portion (the “HDII Special Allocation”) shall
be equal to the product of (x) the

 

-74-



--------------------------------------------------------------------------------

balance of such HDII Account and (y) the rate mutually agreed by the
Founding/Working Partner and the General Partner from time to time (the “HDII
Special Allocation Rate”). Such HDII Special Allocation Rate may be fixed or
established by formula.

(F) A Founding/Working Partner’s HDII Account for each Unit must periodically be
reduced to the level specified in a schedule mutually agreed by the
Founding/Working Partner and the General Partner. If no schedule is agreed, the
HDII Account shall be reduced by an amount sufficient so that the HDII Account
is (w) no greater than 75% of its original value on the first December 15th
after such Unit’s issuance; (x) no greater than 50% of its original value on the
second December 15th after such Unit’s issuance; (y) no greater than 25% of its
original value on the third December 15th after such Unit’s issuance; and
(z) zero (0) on the fourth December 15th after such Unit’s issuance; provided,
however, that any such December 15th date may be extended at the sole and
absolute discretion of the General Partner to any later date in December of such
year. To the extent that any HDII Account exceeds the relevant level set forth
in the schedule or, if no schedule is agreed upon, the relevant level specified
in the preceding sentence, such Founding/Working Partner’s HDII Account shall be
reduced through adjustments to distributions pursuant to
Section 12.01(a)(iii)(G) or 12.01(a)(iii)(H). Reductions required to be made
pursuant to this Section 12.01(a)(iii)(F) shall be referred to as an “HDII
Account Reduction Obligation.” With respect to any High Distribution II Unit
that is a Legacy Unit, each relevant level set forth in the schedule
contemplated by the first sentence of this Section 12.01(a)(iii)(F) or, if no
schedule is agreed upon, each relevant level specified in the preceding sentence
for the BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division , shall be apportioned in the Holdings Partnership Division
between such BGC Holding Unit, on the one hand, and such Legacy Unit, on the
other hand, based on the Relative Value of BGC and Newmark, such that the sum of
the applicable levels for such BGC Holdings Unit and Legacy Unit immediately
following the Holdings Partnership Division shall equal the applicable level for
such BGC Holding Unit immediately prior to the Holdings Partnership Division.

(G) Amounts distributable to any Founding/Working Partner holding High
Distribution II Units for any period shall be reduced, but not below zero (0),
by the amount of any HDII Account Reduction Obligation that has not previously
been satisfied. To the extent that any HDII Account Reduction Obligation for any
date exceeds the amount, if any, that would otherwise be distributed to such
Founding/Working Partner within five (5) days of such date, after application of
any withholding tax or other payments on behalf of such Founding/Working Partner
pursuant to Section 5.09, such Founding/Working Partner shall be required to
make additional HDII Contributions to the Partnership pursuant to
Section 12.01(a)(iii)(C) in an amount equal to such excess.

 

-75-



--------------------------------------------------------------------------------

(H) The General Partner may reduce any distribution otherwise payable to any
holder of High Distribution II Units by an amount not to exceed the HDII Account
Reduction Obligation for any date during the fiscal year that includes such
distribution. Such reduction shall be made after application of
Section 12.01(a)(iii)(F). In applying this Section 12.01(a)(iii)(H), the General
Partner may deem such Founding/Working Partner to have elected to receive a
distribution equal to 100% of the General Partner’s estimate of the
Partnership’s income and gain allocable to such Founding/Working Partner for
such period.

(I) Notwithstanding anything to the contrary contained in this Agreement, no
additional Units shall be issued to a Founding/Working Partner holding High
Distribution II Units as a result of any HDII Contribution occurring by way of
cash contributions or reductions in amounts distributable to such
Founding/Working Partner under Section 12.01(a)(iii)(G), 12.01(a)(iii)(H) or
12.01(a)(iii)(J).

(J) In the event of the redemption of all or a portion of a Founding/Working
Partner’s High Distribution II Units pursuant to Section 3.03, 9.02 or 12.05 or
otherwise in accordance with this Agreement, the amount distributable to a
Founding/Working Partner shall be reduced, but not below zero (0), by the HDII
Account. In the event of the redemption of all of a Founding/Working Partner’s
High Distribution II Units, the Founding/Working Partner’s HDII Account shall
become immediately payable to the Partnership in full.

(K) [Reserved].

(L) Notwithstanding anything to the contrary contained in this Agreement, any
Founding/Working Partner holding High Distribution II Units shall be required to
make additional HDII Contributions to the Partnership by way of cash
contributions and by reductions in amounts distributable to such Partner as
provided in Sections 12.01(a)(iii)(G), 12.01(a)(iii)(H) and 12.01(a)(iii)(J).
Such contributions must be made within five days of the General Partner
notifying such holder of High Distribution II Units of its obligation hereunder.
In the event that the required contribution is not made, the General Partner
may, in its sole and absolute discretion, redeem all or a portion of such
Founding/Working Partner’s High Distribution II Units, declare the High
Distribution Unit II Unitholder to be in default under this Agreement, or take
any other action available to it at law or in equity to enforce the obligation
described in this Section 12.01(a)(iii)(L), including seeking enforcement of
such obligation in any forum and in any jurisdiction (and each holder of High
Distribution II Units hereby irrevocably submits to the jurisdiction of any such
forum

 

-76-



--------------------------------------------------------------------------------

or jurisdiction), notwithstanding the jurisdictional provisions contained in
Section 13.04, including the payment of legal fees and expenses related thereto.
Any Partner not making a required contribution shall pay interest to the
Partnership at a rate determined by the General Partner, and such interest
payments shall not be treated as capital contributions hereunder or as part of
such Partner’s Capital Account.

(iv) High Distribution III Units. High Distribution III Units and holders of
High Distribution III Units shall have the same rights, privileges and
obligations as, and shall be subject to the same restrictions as, High
Distribution II Units and holders of High Distribution II Units, and High
Distribution III Units that are Founding Partner Units shall be treated in the
same manner as High Distribution II Units that are Founding Partner Units
(including the obligation of a holder of High Distribution II Units to Cantor
pursuant to Section 12.01(a)(iii)(J)); provided that High Distribution III Units
shall always have a Base Amount of zero (0) and shall have an HDIII Account in
lieu of an HDII Account. With respect to any High Distribution III Unit, the
HDIII Account shall be subject to mandatory annual reduction on each anniversary
of the date of issuance of the applicable High Distribution III Unit (or, with
respect to any High Distribution III Unit that is a Legacy Unit, the anniversary
date of the issuance of the BGC Holdings Unit for which such Legacy Unit was
issued in the Holdings Partnership Division) (or on such other date as the
General Partner, acting in its sole and absolute discretion, in writing shall
establish) (any such date, a “Reduction Date”) to such amount as specified on a
schedule mutually agreed by the Founding/Working Partner and the General Partner
(or, with respect to any High Distribution III Unit that is a Legacy Unit, a
schedule mutually agreed by the Founding/Working Partner and the general partner
of BGC Holdings with respect to the BGC Holdings Unit for which such Legacy Unit
was issued in the Holdings Partnership Division), acting in its sole and
absolute discretion, or if no schedule shall be agreed upon, to not greater than
5/6 of the original HDIII Account on the first Reduction Date; not greater than
2/3 of the original HDIII Account on the second Reduction Date; not greater than
1/2 of the original HDIII Account on the third Reduction Date; not greater than
1/3 of the original HDIII Account on the fourth Reduction Date; not greater than
1/6 of the original HDIII Account on the fifth Reduction Date; and zero (0) on
the sixth Reduction Date. Reductions required to be made pursuant to this
Section 12.01(a)(iv) shall be referred to as an “HDIII Account Reduction
Obligation.” With respect to any High Distribution III Unit that is a Legacy
Unit, the HDIII Account for the BGC Holdings Unit for which such Legacy Unit was
issued in the Holdings Partnership Division shall be apportioned in the Holdings
Partnership Division between such BGC Holding Unit, on the one hand, and such
Legacy Unit, on the other hand, based on the Relative Value of BGC and Newmark,
such that the sum of the HDIII Account for such BGC Holdings Unit and Legacy
Unit immediately following the Holdings Partnership Division shall equal the
HDIII Account for such BGC Holding Unit immediately prior to the Holdings
Partnership Division , and the Reduction Dates for such High Distribution III
Units shall be the Reduction Dates applicable to the BGC Holdings Unit for which
such Legacy

 

-77-



--------------------------------------------------------------------------------

Unit was issued in the Holdings Partnership Division . With respect to any High
Distribution III Unit that is a Legacy Unit, the “original HDIII Account” for
the BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division shall be apportioned in the Holdings Partnership Division
between such BGC Holding Unit, on the one hand, and such Legacy Unit, on the
other hand, based on the Relative Value of BGC and Newmark, such that the sum of
the “original HDIII Account” for such BGC Holdings Unit and Legacy Unit
immediately following the Holdings Partnership Division shall equal the
“original HDIII Account” for such BGC Holding Unit immediately prior to the
Holdings Partnership Division. Each High Distribution III Unit shall have a
HDIII Special Allocation Rate and HDIII Account Reduction Obligation in lieu of
a HDII Special Allocation Rate and HDII Account Reduction Obligation. Until such
time as a holder of High Distribution III Units shall have reduced his, her or
its HDIII Account to zero (0), the High Distribution III Units held by such
Founding/Working Partner shall not have any of the voting rights provided to
Limited Partners in this Agreement.

(v) High Distribution IV Units. Holders of High Distribution IV Units shall have
the same rights, privileges and obligations as, and shall be subject to the same
restrictions as, holders of High Distribution Units; provided that High
Distribution IV Units shall always have a Base Amount of zero (0); provided,
further, that High Distribution IV Units that are designated as Founding Partner
Units shall have a “HDIV Tax Payment Account.” With respect to any High
Distribution IV Unit that is a Legacy Unit, the HDIV Tax Payment Account (if
any) for the BGC Holdings Unit for which such Legacy Unit was issued in the
Holdings Partnership Division shall be apportioned in the Holdings Partnership
Division between such BGC Holding Unit, on the one hand, and such Legacy Unit,
on the other hand, based on the Relative Value of BGC and Newmark, such that the
sum of the HDIV Tax Payment Account for such BGC Holdings Unit and Legacy Unit
immediately following the Holdings Partnership Division shall equal the HDIV Tax
Payment Account for such BGC Holding Unit immediately prior to the Holdings
Partnership Division. A holder of such High Distribution IV Units shall be
entitled to receive payments from the Partnership with respect to such HDIV Tax
Payment Account at times and on terms equivalent to what would have applied to
the BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division.

(vi) Restricted Partnership Units.

(A) Restricted Partnership Units shall represent Working Partner Interests in
the Partnership, and shall be treated as a separate class of Working Partner
Interests in the Partnership.

(B) Each Restricted Partnership Unit issued after the date of this Agreement
shall initially have zero (0) dollars in Capital.

 

-78-



--------------------------------------------------------------------------------

(C) Each grant of a Restricted Partnership Unit after the Holdings Partnership
Division shall set forth an amount (the “Restricted Partnership Unit
Post-Termination Amount”) potentially payable to the holder of such Restricted
Partnership Unit following the redemption of such Restricted Partnership Unit in
accordance with Section 12.03(b), as well as a vesting schedule setting forth
the portion of the Restricted Partnership Unit Post-Termination Amount that
shall become payable in such circumstances and the terms and conditions of such
vesting; provided that if a vesting schedule is not set forth in the
documentation relating to such grant or is not otherwise specified in writing,
then the Restricted Partnership Unit Post-Termination Amount shall vest annually
over three (3) years on a pro rata basis.

(D) With respect to each Restricted Partnership Unit that is a Legacy Unit, the
Restricted Partnership Unit Post-Termination Amount for the BGC Holdings Unit
for which such Legacy Unit was issued in the Holdings Partnership Division shall
be apportioned in the Holdings Partnership Division between such BGC Holding
Unit, on the one hand, and such Legacy Unit, on the other hand, based on the
Relative Value of BGC and Newmark, such that the sum of the Restricted
Partnership Unit Post-Termination Amount for such BGC Holdings Unit and Legacy
Unit immediately following the Holdings Partnership Division shall equal the
Restricted Partnership Unit Post-Termination Amount for such BGC Holding Unit
immediately prior to the Holdings Partnership Division. Any Restricted
Partnership Unit Post-Termination Amount apportioned to a Legacy Unit shall vest
at the same time that the remaining Restricted Partnership Unit Post-Termination
Amount apportioned to the BGC Holding Unit would vest.

(vii) Other Working Partner Units. Each of PSUs, PSIs, PSEs, LPUs, NPSUs,
NPPSUs, NREUs, NPREUs, NLPUs, NPLPUs and Preferred Units shall represent Working
Partner Interests in the Partnership.

(b) REUs.

(i) REUs shall represent REU Interests in the Partnership.

(ii) Each REU Interest issued after the date of this Agreement shall initially
have zero (0) dollars in Capital.

(iii) Each grant of an REU after the Holdings Partnership Division shall set
forth an amount (the “REU Post-Termination Amount”) potentially payable to the
holder of such REU following the redemption of such REU in accordance with
Section 12.03(c), as well as a vesting schedule setting forth the portion of the
REU Post-Termination Amount that shall become payable in such circumstances and
the terms and conditions of such vesting; provided that if no vesting schedule
is set forth in the documentation relating to such grant or is otherwise
specified in writing, then the REU Post-Termination Amount shall vest annually
over three (3) years on a pro rata basis.

 

-79-



--------------------------------------------------------------------------------

(iv) With respect to each REU that is a Legacy Units, the REU Post-Termination
Amount for the BGC Holdings Unit for which such Legacy Unit was issued in the
Holdings Partnership Division shall be apportioned in the Holdings Partnership
Division between such BGC Holding Unit, on the one hand, and such Legacy Unit,
on the other hand, based on the Relative Value of BGC and Newmark, such that the
sum of the REU Post-Termination Amount for such BGC Holdings Unit and Legacy
Unit immediately following the Holdings Partnership Division shall equal the REU
Post-Termination Amount for such BGC Holding Unit immediately prior to the
Holdings Partnership Division. Any REU Post-Termination Amount apportioned to a
Legacy Unit shall vest at the same time that the remaining REU Post-Termination
Amount apportioned to the BGC Holding Unit would vest.

SECTION 12.02. Transfers of Founding Partner Interests, Working Partner
Interests and REU Interests. (a) Effect of Termination or Bankruptcy of
Founding/Working Partners or REU Partners. (i) Termination and Bankruptcy of
Founding Partners.

(A) Except as otherwise agreed to by each of the General Partner, the
Exchangeable Limited Partners (by Majority in Interest) and the applicable
Founding Partner or as otherwise expressly provided herein, upon any Termination
or Bankruptcy of a Founding Partner (or the Termination or Bankruptcy of the
beneficial owner of the stock or other ownership interest of any such Founding
Partner that is a corporation or other entity), (1) the portion of the Founding
Partner Interest held by such Partner that shall have become exchangeable
pursuant to Article VIII, if any, shall automatically be Exchanged (x) if the
Termination or Bankruptcy occurs prior to the Spin-Off, with BGC Partners (after
also providing the requisite portion of the BGC Holdings Founding Partner
Interest) for BGC Partners Class A Common Stock on terms set forth in the BGC
Holdings Limited Partnership Agreement; and (y) in all other cases, with Newmark
for Newmark Class A Common Stock on the terms set forth in Article VIII;
provided that the general partner of BGC Holdings (in the case of clause
(x) above) or the General Partner (in the case of clause (y) above) shall
determine the Exchange Effective Date (which date shall be on the date of such
Termination or Bankruptcy or as promptly as practicable thereafter and which may
be later than the Calculation Date); and (2) the portion of the Founding Partner
Interest that shall not have become exchangeable pursuant to Section 8.01(b)(ii)
shall be purchased or redeemed from such Founding Partner or his, her or its
Personal Representative by the Partnership, and such Founding Partner or his,
her or its Personal Representative shall sell to the Partnership all of such
portion of the Founding Partner Interest on the terms and conditions set forth
in this Section 12.02. With the consent of Cantor and the General Partner, the
Partnership may assign by written instrument its right to purchase such Founding
Partner Interest pursuant to this Section 12.02 to another Partner.

 

-80-



--------------------------------------------------------------------------------

(B) At the time of purchase of a Founding Partner Interest by the Partnership
pursuant to this Article XII, including Section 12.02(a)(i)(A), the Partnership
shall provide written notice to Cantor of such purchase as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase) all or a portion of such
Founding Partner Interest from the Partnership (it being understood that such
purchase price shall be proportionately reduced to the extent that only a
portion of the Founding Partner Interest is being acquired). The price to be
paid by Cantor (or the other member of the Cantor Group acquiring such Founding
Partner Interest, as the case may be) for the purchase of a Founding Partner
Interest pursuant to this Section 12.02(a)(i)(B) shall be equal to the lesser of
(1) the amount that the Partnership would be required to pay to redeem or
purchase such Founding Partner Interest were the Partnership to redeem or
purchase such Founding Partner Interest pursuant to the provisions of this
Section 12.02 (assuming such Founding Partner Interest were a Working Partner
Interest) and (2) the amount equal to (x) the number of Units underlying such
Founding Partner Interest, multiplied by (y) the Exchange Ratio as of the date
of such purchase, multiplied by (z) the Current Market Price as of the date of
such purchase. Cantor (or the other member of the Cantor Group acquiring such
Founding Partner Interest, as the case may be) may pay such price using cash,
Publicly Traded Shares (valued at the average of the closing prices of such
shares (as reported by the Nasdaq Global Select Market or any other national
securities exchange or quotation system on which such shares are then listed or
quoted) during the 10-trading-day period immediately preceding each payment (or
by such other fair and reasonable pricing method as may be selected by Cantor)),
or other property valued at its then-fair market value, as determined by Cantor
in its sole and absolute discretion, or a combination of the foregoing.
Notwithstanding anything to the contrary set forth in this Agreement, the
Parties agree that, if Cantor (or the other member of the Cantor Group acquiring
such Founding Partner Interest, as the case may be) shall purchase a Founding
Partner Interest pursuant to this Section 12.02(a)(i)(B) at a price equal to
clause (2) above, neither Cantor, any member of the Cantor Group nor the
Partnership or any other Person shall be obligated to pay the holder of such
Founding Partner Interest any amount in excess of the amount set forth in clause
(2) above. Cantor shall respond as promptly as practicable to the Partnership
after receipt of the written notice provided by the Partnership as to whether it
is electing to exercise its rights pursuant to this Section 12.02(a)(i)(B) with
respect to a Founding Partner Interest. Pursuant to Section 4.03(c)(iii), any
Founding Partner Interest acquired by a Cantor Company pursuant to this
Section 12.02(a)(i)(B) shall cause such Founding Partner Interest and related
Units (or portion thereof) to automatically be designated as an Exchangeable
Limited Partnership Interest and the related Units (or portion thereof) shall
automatically be designated as Exchangeable Limited Partner Units. The Cantor
Company acquiring such Interest shall have all rights and obligations of a
holder of Exchangeable Limited Partnership Interest with respect to such
Interest, and such Exchangeable Limited Partnership Interest shall not be
subject to the redemption provisions of this Article XII.

 

-81-



--------------------------------------------------------------------------------

(ii) Termination and Bankruptcy of Working Partners.

(A) Except as otherwise agreed to by each of the General Partner and the
applicable Working Partner or as otherwise expressly provided herein, and except
with respect to Restricted Partnership Units, upon any Termination or Bankruptcy
of a Working Partner (or the Termination or Bankruptcy of the beneficial owner
of the stock or other ownership interest of any such Working Partner that is a
corporation or other entity), (1) the portion of the Working Partner Interest
held by such Partner that shall have become exchangeable pursuant to Article
VIII, if any, shall automatically be Exchanged (x) if the Termination or
Bankruptcy occurs prior to the Spin-Off, with BGC Partners (after also providing
the requisite portion of the BGC Holdings Working Partner Interest) for BGC
Partners Class A Common Stock on terms set forth in the BGC Holdings Limited
Partnership Agreement; and (y) in all other cases, with Newmark for Newmark
Class A Common Stock on the terms set forth in Article VIII; provided that the
general partner of BGC Holdings (in the case of clause (x) above) or the General
Partner (in the case of clause (y) above) shall determine the Exchange Effective
Date (which date shall be on the date of such Termination or Bankruptcy or as
promptly as practicable thereafter and which may be later than the Calculation
Date); and (2) the portion of the Working Partner Interest that shall not have
become exchangeable pursuant to Article VIII shall be purchased or redeemed from
such Working Partner by the Partnership, or his, her or its Personal
Representative, and such Working Partner, or his, her or its Personal
Representative shall sell to the Partnership, all of the Working Partner
Interest held by such Working Partner at the time of Termination or Bankruptcy
on the terms and conditions set forth in this Section 12.02. With the consent of
the General Partner, the Partnership may assign by written instrument its right
to purchase such Working Partner Interest pursuant to this Section 12.02 to
another Partner.

(B) If the Partnership elects to assign its purchase rights with respect to any
Working Partner Interest to another Partner pursuant to Section 12.02(a)(ii)(A),
the Partnership shall provide written notice to Cantor of such election as
promptly as practicable, and Cantor shall have a right to purchase (or to assign
to any member of the Cantor Group the right to purchase) all or a portion of
such Interest from the Partnership, on the same terms that such Partner would
have a right to purchase such Interest. Cantor shall respond as promptly as
practicable to the Partnership after receipt of the written notice provided by
the Partnership as to whether it is electing to exercise its right to purchase
provided in this Section 12.02(a)(ii)(B) with respect to such Working Partner
Interest.

(iii) Termination and Bankruptcy of REU Partners.

(A) Except as otherwise agreed to by each of the General Partner and the
applicable REU Partner or as otherwise expressly provided herein, upon any
Termination or Bankruptcy of an REU Partner (or the Termination or Bankruptcy of
the beneficial owner of the stock or other ownership interest of any

 

-82-



--------------------------------------------------------------------------------

such REU Partner that is a corporation or other entity), (1) the portion of the
REU Interest held by such Partner that shall have become exchangeable pursuant
to Article VIII shall automatically be Exchanged (x) if the Termination or
Bankruptcy occurs prior to the Spin-Off, with BGC Partners (after also providing
the requisite portion of the BGC Holdings REU Interest) for BGC Partners Class A
Common Stock on terms set forth in the BGC Holdings Limited Partnership
Agreement; and (y) in all other cases, with Newmark for Newmark Class A Common
Stock on the terms set forth in Article VIII; provided that the general partner
of BGC Holdings (in the case of clause (x) above) or the General Partner (in the
case of clause (y) above) shall determine the Exchange Effective Date (which
date shall be on the date of such Termination or Bankruptcy or as promptly as
practicable thereafter and which may be later than the Calculation Date); and
(2) the portion of the REU Interest held by such Partner that shall not have
become exchangeable pursuant to Article VIII shall be purchased and redeemed by
the Partnership, and such REU Partner, or his, her or its Personal
Representative shall sell to the Partnership, all of such portion of the REU
Interest on the terms and conditions set forth in this Section 12.02. With the
consent of the General Partner, the Partnership may assign by written instrument
its right to purchase such portion of the REU Interest pursuant to this
Section 12.02 to another Partner.

(B) If the Partnership elects to assign its purchase rights with respect to any
REU Interest to another Partner pursuant to Section 12.02(a)(iii)(A), the
Partnership shall provide written notice to Cantor of such election as promptly
as practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase) all or a portion of such
Interest from the Partnership, on the same terms that such Partner would have a
right to purchase such Interest. Cantor shall respond as promptly as practicable
to the Partnership after receipt of the written notice provided by the
Partnership as to whether it is electing to exercise its right to purchase
provided in this Section 12.02(a)(iii)(B) with respect to such REU Interest.

(iv) Other.

(A) Solely for purposes of this Section 12.02, all references to Founding
Partners, Working Partners, Founding/Working Partners or REU Partners shall
include any Terminated or Bankrupt former Founding Partners, Working Partners,
Founding/Working Partners or REU Partners, unless the context clearly indicates
otherwise.

(B) Each Founding/Working Partner and each REU Partner acknowledges and
recognizes that, during the period that such Founding/Working Partner or REU
Partner, as the case may be, is a Partner, he, she or it (or their beneficial
owner) will be privy to trade secrets, client secrets and confidential
proprietary information critical to the success of the business of the
Partnership and the Affiliated Entities and will have an extraordinary
opportunity to participate in the growth of the business of the Partnership.
Each

 

-83-



--------------------------------------------------------------------------------

Founding/Working Partner and each REU Partner also agrees that certain actions
taken by the Founding/Working Partner or REU Partner, as the case may be,
including, violating its Partner Obligations or engaging in a Competitive
Activity while a Founding/Working Partner or REU Partner, as the case may be, is
a Partner or otherwise during the four (4)-year period immediately following the
date on which such Person ceases, for any reason, to be a Partner would harm the
Partnership or the Affiliated Entities. Accordingly, in consideration of being
afforded the opportunity to become a Partner, each Founding/Working Partner and
each REU Partner agrees to the economic terms set forth in this Section 12.02.

(C) Each Founding/Working Partner and each REU Partner acknowledges that this
Section 12.02 is intended solely to reflect the economic agreement between the
Founding/Working Partners and the REU Partners, as the case may be, with respect
to amounts payable upon such Partner’s Bankruptcy or Termination. Nothing in
this Section 12.02 shall be considered or interpreted as restricting the ability
of a former Partner in any way from engaging in any Competitive Activity, or in
other employment of any nature whatsoever, subject in either case to the
restrictions elsewhere in this Agreement (including Sections 3.03 and 13.06).
The provisions of this Section 12.02 shall be in addition to, and not in
substitution for, any other provision of this Agreement or any agreement to
which the Founding/Working Partner or REU Partner, as the case may be, is
subject pursuant to the terms of any other agreement with the Partnership or any
Affiliated Entity and shall not abrogate any provisions contained in this
Agreement or any other such agreement.

(D) Each Founding/Working Partner and each REU Partner consents to the economic
terms of this Section 12.02 and agrees that, subject to Section 2.09(c), a
Founding/Working Partner and an REU Partner, as the case may be, who does not
engage in a Competitive Activity or otherwise breach a Partner Obligation during
the four (4)-year period immediately following the date such Person ceases, for
any reason, to be a Partner, shall be entitled, subject to any other provision
of this Agreement (including Section 2.09(c)) and any other remedies at law or
in equity for a breach by such Partner of any other provision of this Agreement,
to all amounts payable pursuant to Sections 12.02(b) and 12.02(c). Subject to
Sections 2.09(c) and 3.03, a Founding/Working Partner or an REU Partner, as the
case may be, who chooses to engage, or engages, in a Competitive Activity or
otherwise breaches a Partner Obligation shall be entitled to receive all amounts
payable pursuant to Section 12.02(b) and shall be entitled to receive Additional
Amounts as are provided in Section 12.02(c) to the extent that such amounts are
payable prior to the date on which such Partner first participates in a
Competitive Activity or otherwise breaches a Partner Obligation. Each
Founding/Working Partner and each REU Partner agrees that the amounts that such
a Founding/Working Partner or REU Partner, as the case may be, will receive upon
withdrawing from the Partnership represent full and complete payment in
liquidation of such Partner’s interest in the property of the Partnership,
taking into account such Partner’s share of Partnership liabilities. Such amount
will not include any payment for a Founding/Working Partner’s interest or an REU
Partner’s interest, as the case may be, in the unrealized receivables or
goodwill of the Partnership.

 

-84-



--------------------------------------------------------------------------------

(b) Payment of Base Amount. (i) Except as otherwise expressly set forth herein,
the purchase price to be paid by the Partnership (or the Partner to which the
purchase right had been assigned, as applicable) for the Founding/Working
Partner Interest or the REU Interest, as the case may be, purchased or redeemed
pursuant to Section 12.02(a) shall equal the Base Amount of such
Founding/Working Partner Interest or REU Interest, as the case may be, as of the
Calculation Date; provided that the Partnership may, in the sole and absolute
discretion of the General Partner, deduct therefrom the Adjustment Amount in
whole or in part.

(ii) If (A) a Founding/Working Partner (other than a holder of Grant Units) or
REU Partner, as the case may be, shall become a Terminated or Bankrupt Partner,
or (B) a Founding/Working Partner holding Grant Units shall become a Terminated
Founding/Working Partner, in each case of clause (A) or (B), such Partner shall
receive the applicable Base Amount at such time as the Partnership shall elect
to tender payment, but in no event later than ninety (90) days after the date of
Termination or Bankruptcy of such Partner, as applicable, or at such later date
as may soonest be practicable in view of the administration of the estate of a
deceased or Bankrupt Founding/Working Partner or REU Partner, as the case may be
(such date referred to herein as the “Payment Date”).

(iii) The “Base Amount” means: (1) with respect to any Founding Partner Unit or
any REU Interest or Restricted Partnership Unit, an amount equal to zero (0);
and (2) with respect to all of the Working Partner Interests (other than
Restricted Partnership Units) issued after the Holdings Partnership Division and
held by a Terminated or Bankrupt Working Partner on the date such Working
Partner becomes a Terminated or Bankrupt Working Partner, an amount equal to the
smallest of:

(A) the Working Partner’s Adjusted Capital Account for the entire Interest held
by such Working Partner less $50,000;

(B) three quarters (3/4) of the Working Partner’s Adjusted Capital Account for
all Units held by such Working Partner (one third (1/3) with respect to Units
which are Under Three-Year Units); and

(C) the amount equal to: (A) with respect to all Pre Five Year Units held by
such Working Partner, the Capital Return Account; plus (B) with respect to all
Five Year Units held by such Working Partner, the Capital Return Account plus
one quarter (1/4) of the Adjusted Capital Account Surplus with respect to such
Units, less any Excess Prior Distributions with respect to such Units (but not
in excess of the Adjusted Capital Account with respect to such Units); plus
(C) with respect to all Ten Year Units held by such Working Partner, the Capital
Return Account

 

-85-



--------------------------------------------------------------------------------

plus one third (1/3) of the Adjusted Capital Account Surplus with respect to
such Units, less any Excess Prior Distributions with respect to such Units (but
not in excess of the Adjusted Capital Account with respect to such Units).

In no event shall the Base Amount be negative. For purposes of the calculation
of all amounts under this Section 12.02(b)(iii), all adjustments and allocations
pursuant to any other section of this Agreement shall be deemed made pro rata
with respect to all Units held by a Partner.

With respect to Working Partner Interests (other than Restricted Partnership
Units) that are Legacy Units and held by a Terminated or Bankrupt Working
Partner on the date such Working Partner becomes a Terminated or Bankrupt
Working Partner, the Base Amount for each BGC Holdings Unit for which such
Legacy Unit was issued in the Holdings Partnership Division shall be apportioned
in the Holdings Partnership Division between such BGC Holding Unit, on the one
hand, and such Legacy Unit, on the other hand, based on the Relative Value of
BGC and Newmark, such that the sum of the Base Amount for such BGC Holdings Unit
and Legacy Unit immediately following the Holdings Partnership Division shall
equal the Base Amount for such BGC Holding Unit immediately prior to the
Holdings Partnership Division.

(iv) Any Adjusted Capital Account with respect to the Founding Partner Units,
REUs, Grant Units, High Distribution III Units and High Distribution IV Units as
of the Calculation Date (after any reduction for any Adjustment Amount) shall be
paid as Additional Amounts in accordance with and subject to the terms of
Section 12.02(c).

(v) Solely for purposes of making the calculation required by this
Section 12.02, the General Partner may to the extent it deems appropriate
include a Founding/Working Partner’s HDII Account in its Adjusted Capital
Account.

(c) Payment of Additional Amounts. (i) On each of the first, second, third and
fourth anniversaries of the Payment Date (or at such earlier time as is
determined by the General Partner in its sole and absolute discretion), a
Founding/Working Partner or REU Partner, as the case may be, will be entitled to
receive payment of one fourth (1/4) of such Partner’s Additional Amounts plus an
amount equal to interest determined pursuant to Section 12.02(c)(iv); provided
that such Partner (or in the case of a corporate or other entity Partner, the
majority owner of such Partner) has not engaged in any Competitive Activity or
otherwise breached a Partner Obligation prior to the date such payment is due.

(ii) A Partner’s “Additional Amounts” shall mean the amount equal to the excess,
if any, of (A) such Partner’s Adjusted Capital Account with respect to such
Partner’s entire Interest held by such Partner (which may be reduced in whole or
in part, in the sole and absolute discretion of the General Partner, by the
Adjustment Amount), minus (B) the amount, if any, payable to such Partner
pursuant to Section 12.02(b)(i).

 

-86-



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, a Founding/Working Partner or REU Partner,
as the case may be, shall be considered to have engaged in a competitive
activity if such Partner (including by or through his, her or its Affiliates)
during the four (4)-year period immediately following the date such Person
ceases, for any reason, to be a Partner (collectively, clauses (A) through (E),
the “Competitive Activities”):

(A) directly or indirectly, or by action in concert with others, solicits,
induces, or influences, or attempts to solicit, induce or influence, any other
partner, employee or consultant of any member of the Cantor Group, the BGC
Partners Group or the Newmark Group or any other Affiliated Entity to terminate
their employment or other business arrangements with any member of the Cantor
Group, the BGC Partners Group or the Newmark Group or any other Affiliated
Entity, or to engage in any Competing Business, or hires, employs, engages
(including as a consultant or partner) or otherwise enters into a Competing
Business with any such Person;

(B) solicits any of the customers of any member of the Cantor Group, the BGC
Partners Group or the Newmark Group or any other Affiliated Entity (or any of
their employees or service providers), induces such customers or their employees
or service providers to reduce their volume of business with, terminate their
relationship with or otherwise adversely affect their relationship with any
member of the Cantor Group, the BGC Partners Group or the Newmark Group or any
other Affiliated Entity;

(C) does business with any person who was a customer of any member of the Cantor
Group, the BGC Partners Group or the Newmark Group or any other Affiliated
Entity during the twelve (12)-month period prior to such Partner becoming a
Terminated or Bankrupt Partner if such business would constitute a Competing
Business;

(D) directly or indirectly engages in, represents in any way, or is connected
with, any Competing Business, directly competing with the business of any member
of the Cantor Group, the BGC Partners Group or the Newmark Group or any other
Affiliated Entity, whether such engagement shall be as an officer, director,
owner, employee, partner, consultant, affiliate or other participant in any
Competing Business; or

(E) assists others in engaging in any Competing Business in the manner described
in the foregoing clause (D).

 

-87-



--------------------------------------------------------------------------------

“Competing Business” shall mean an activity that (w) is in the commercial real
estate industry, including, but not limited to, (i) real estate management
services, (ii) real estate advisory services, or (iii) owner-occupier, property
and agency leasing, (x) involves the conduct of the wholesale or institutional
brokerage business, or (y) competes with any other business conducted by any
member of the Cantor Group, the BGC Partners Group or the Newmark Group or any
other Affiliated Entity if such business was first engaged in by any member of
the Cantor Group, the BGC Partners Group or the Newmark Group or any other
Affiliated Entity, or any member of the Cantor Group, the BGC Partners Group or
the Newmark Group or any other Affiliated Entity took substantial steps in
anticipation of commencing such business and prior to the date on which such
Founding/Working Partner or REU Partner, as the case may be, ceases to be a
Founding/Working Partner or REU Partner, as the case may be.

(iv) Each payment of the Additional Amounts pursuant to this Section 12.02(c)
shall bear interest at the AFR from the Payment Date until paid.

(v) The General Partner may revise the terms of this Section 12.02(c) with
respect to any or all Founding/Working Partner Units or REUs, as the case may
be; provided, however, that no such amendment may (i) lengthen the term of the
Restricted Period or the payout period or (ii) otherwise expand the scope of
this Section 12.02(c), unless, in each such case, it is effected by an amendment
to this Agreement made pursuant to Section 13.01 or by the terms of another
agreement between the Partnership and the holder of the affected
Founding/Working Partner Units or REUs, as the case may be. The Partnership and
the Partners agree that the provisions of this Section 12.02(c) are reasonable
in scope and duration and are necessary to protect the interests of the
Partnership and the Affiliated Entities.

(vi) If any beneficial owner of the stock of a corporate Founding/Working
Partner or REU Partner, as the case may be, any partner of any general or
limited partnership that is a Founding/Working Partner or an REU Partner, as the
case may be, any member of a limited liability company that is a
Founding/Working Partner or an REU Partner, as the case may be, or the grantor,
trustee or beneficiary of any trust that is a Founding/Working Partner or an REU
Partner, as the case may be (such beneficial owner, partner, member, grantor,
trustee or beneficiary, a “Competing Owner”), directly or indirectly engages in
any Competitive Activity or otherwise breaches a Partner Obligation (or takes
action that would constitute a Competitive Activity or other breach of a Partner
Obligation if such person were a Founding/Working Partner or REU Partner, as the
case may be), the Partnership shall have the right to redeem a number of the
Founding/Working Partner Units or REUs, as the case may be, of such Partner
equal to the product of the maximum percentage of the ownership of such Partner
(by vote or value in the case of a corporation, by profits or capital interest
in the case of a partnership or limited liability company or by the greater of
the portion

 

-88-



--------------------------------------------------------------------------------

of such trust as to which the Competing Owner is a grantor or beneficiary as
reasonably determined by the General Partner) held by the Competing Owner at any
time during the twelve (12)-month period preceding the breach and the number of
Founding/Working Partner Units or REUs, as the case may be, held by such entity
Partner at the time the Competitive Activity or other breach of a Partner
Obligation commences. The foregoing shall apply with such changes as the General
Partner deems appropriate to reflect the intent of the foregoing with respect to
any Founding/Working Partner or REU Partner, as the case may be, that is an
entity not specifically identified above. Anything to the contrary in
Section 9.02 notwithstanding, the General Partner shall have the right to redeem
such Founding/Working Partner Units or REUs, as the case may be, for a price
equal to the Base Amount (which may be $0.00) attributable to such
Founding/Working Partner Units or REUs, as the case may be, or, if less, the
amount, if any, payable in respect of such Founding/Working Partner Units or
REUs, as the case may be, under Section 3.03.

(vii) The General Partner may condition the receipt of any amount payable to a
Terminated or Bankrupt Founding/Working Partner or REU Partner, as the case may
be, upon the receipt of a certification, in form and substance acceptable to the
General Partner, that such former Partner has not engaged in any Competitive
Activity or otherwise breached a Partner Obligation. A former Founding/Working
Partner or REU Partner, as the case may be, shall be liable for all damages
(including any payments of Base Amount or Additional Amounts made as a result of
a false certification) resulting from the inaccuracy of any such certification
including attorneys’ fees and expenses incurred by the Partnership and shall
also be liable for interest at the lesser of nine (9) percentage points above
the prime rate as published in the Wall Street Journal, Eastern Edition in
effect from time to time or the highest rate permitted by law on the amount of
any damages owed to the Partnership.

(viii) Notwithstanding anything in this Agreement to the contrary, the Personal
Representative of a Founding/Working Partner or REU Partner, as the case may be,
who has become a Terminated Partner on account of death shall receive payment of
his or her Additional Amounts at the same time such Personal Representative
receives payment of such deceased Partner’s Base Amount pursuant to
Section 4.03; provided, however, that the Personal Representative of a deceased
Founding/Working Partner or REU Partner, as the case may be, shall not be
entitled to receive payment of such Additional Amounts if such deceased Partner
engaged in a Competitive Activity or otherwise breached a Partner Obligation
prior to his or her death.

(d) Administrative Provisions Regarding this Section 12.02. (i) Any purchase and
sale made pursuant to this Section 12.02 shall be deemed to have occurred
automatically and immediately at the time Termination or Bankruptcy occurs with
respect to the applicable Founding/Working Partner or REU Partner, as the case
may be.

 

-89-



--------------------------------------------------------------------------------

(ii) Immediately upon the Termination or Bankruptcy of (A) a Founding/Working
Partner (or the owner of the equity of an entity owning such Founding/Working
Partner Units) or (B) an REU Partner holding REUs (or the owner of the equity of
an entity owning such REUs): (x) the entire legal and beneficial ownership of
such Units owned by such Partner shall be automatically vested in the
Partnership and such Partner shall cease to be entitled to claim, and hereby
waives any such claim effective immediately upon such Termination or Bankruptcy,
any status or rights as a Founding/Working Partner or REU Partner, as the case
may be, including any right to vote such Units or receive any distribution
thereon, and (ii) such former Founding/Working Partner or REU Partner, as the
case may be, shall have the status solely of a creditor of the Partnership for
payment of the price for such Units so purchased by the Partnership at the price
established pursuant to this Agreement.

(iii) In the event that the Partnership shall default in the payment due at the
time and in the amount provided for by this Agreement, the former
Founding/Working Partner or former REU Partner, as the case may be, to whom such
payment is due shall be entitled solely to claim against the Partnership as a
creditor and hereby waives any claim for rescission of the subject
Founding/Working Partner Unit or REU, as the case may be, sale transaction or
any other beneficial or equitable recognition as a Partner of the Partnership.

(iv) All amounts payable for such purchase of Founding/Working Partner Units or
REUs, as the case may be, pursuant to Section 12.02 shall be made by the
Partnership at its principal office.

(v) Upon tender of all payments due to such Founding/Working Partner or REU
Partner, as the case may be, pursuant to this Section 12.02, the
Founding/Working Partner or REU Partner, as the case may be, or his, her or its
Personal Representative shall deliver to the Partnership the certificate or
certificates, if any, for the Founding/Working Partner Units or REUs, as the
case may be, purchased by the Partnership in form constituting good delivery
(including any reasonably requested form of instrument of conveyance or
partnership power to the extent not previously supplied pursuant to this
Agreement), with all requisite transfer tax stamps, if any, affixed thereto, and
such probate, estate or tax certificates or other documents as may be reasonably
required by the Partnership to evidence the authority of a Personal
Representative and the compliance with any applicable estate and inheritance tax
requirements, and any other agreements, documents or instruments specified by
the General Partner.

(vi) In no event shall any distribution or payment otherwise payable pursuant to
this Section 12.02 be due if and to the extent that the General Partner in its
sole and absolute discretion determines in accordance with Section 6.02, that
such payment would violate the Act or any other applicable law. If at the time
of any payment by the Partnership for Founding/Working Partner Units or REUs, as
the case may be, the provision contained in the immediately preceding sentence

 

-90-



--------------------------------------------------------------------------------

shall have effect, then the Partnership shall make such payment in the maximum
amount that would not violate the Act or any other applicable law, and shall
make such further payments, if any, on each ninety (90)-day anniversary thereof
to the extent that such payments do not violate the Act or any other applicable
law, until all obligations for the payment of all amounts due hereunder shall
have been paid in full. Any such deferred payments shall bear interest at the
AFR.

(e) Admission of Additional Working Partners and REU Partners. (i) Additional
Working Partners and additional REU Partners may be admitted to the Partnership
in accordance with the terms of this Agreement in the sole and absolute
discretion of the General Partner.

(ii) The admission of an additional Working Partner or REU Partner pursuant to
this Section 12.02(e) shall be effective when the requirements of Section 7.03
are satisfied; provided that such additional Working Partner or REU Partner, as
the case may be, shall have made a capital contribution to the Partnership, if
any, as determined by the General Partner in accordance with the terms of this
Agreement and, if required by the Act, an amendment of the Certificate of
Limited Partnership shall have been duly filed.

(f) Post-Termination Payments for Grant Units. (i) Subject to
Sections 12.02(f)(ii) and 12.02(f)(vi), following the Termination of a holder of
Grant Units, the Partnership (or the appropriate Affiliated Entity) shall pay to
such Founding/Working Partner (or his, her or its Personal Representative in the
event of the death of such Founding/Working Partner) an amount (the
“Post-Termination Payment”). With respect to Grant Units issued after the
Holdings Partnership Division, the Post-Termination Payment shall equal (A) the
number of Grant Units issued to such Founding/Working Partner, multiplied by
(B) the grant price for such Grant Units on the date of issuance as determined
by the General Partner in its discretion and set forth on a schedule. With
respect to Grant Units that are Legacy Units, the Post-Termination Payment for
the BGC Holdings Unit for which such Legacy Unit was issued in the Holdings
Partnership Division shall be apportioned in the Holdings Partnership Division
between such BGC Holding Unit, on the one hand, and such Legacy Unit, on the
other hand, based on the Relative Value of BGC and Newmark, such that the sum of
the Post-Termination Payment for such BGC Holdings Unit and Legacy Unit
immediately following the Holdings Partnership Division shall equal the
Post-Termination Payment for such BGC Holding Unit immediately prior to the
Holdings Partnership Division. Notwithstanding anything to the contrary herein,
the obligation to make any Post-Termination Payment shall be cancelled and no
such payment shall be made in the event the Partnership is dissolved without
reconstitution prior to the date that such Founding/Working Partner holding
Grant Units becomes a Terminated Founding/Working Partner.

(ii) The Post-Termination Payment provided in Section 12.02(f)(i) shall be paid
in four (4) equal installments on each of the first, second, third and fourth
anniversaries of the Payment Date (subject to any delay caused by the
administration of the estate of a deceased or Bankrupt Founding/Working

 

-91-



--------------------------------------------------------------------------------

Partner); provided that (A) such Founding/Working Partner has not violated its
Partner Obligations (including engaging in any Competitive Activity) prior to
the date such payments are due and the Partnership may condition the receipt of
any Post-Termination Payment upon receipt of a certification, in form and
substance acceptable to the General Partner, that such former Founding/Working
Partner (or in the case of any Grant Units held by a corporate Founding/Working
Partner, the majority owner of such Founding/Working Partner) has not violated
its Partner Obligations (including engaging in any Competitive Activity) prior
to the date such payments are due and (B) except as otherwise determined by the
General Partner in its sole and absolute discretion, such Founding/Working
Partner shall have been continuously employed by or substantially providing
services for the BGC Opcos, Opco or any of their respective Subsidiaries or any
of the BGC Affiliated Entities or Affiliated Entities for the full term of such
Founding/Working Partner’s term of employment or service (as set forth in such
Founding/Working Partner’s employment agreement, services agreement or similar
agreement with such Person, if any, entered into in connection with the issuance
of the Grant Units but excluding any automatic renewals thereof); provided that
in the event of the death of such Founding/Working Partner such Founding/Working
Partner’s Personal Representative shall be entitled to a prorated amount of the
Post-Termination Payment based on the number of years (or portion thereof) that
such Founding/Working Partner was employed by or substantially providing
services for the BGC Opcos, Opco or any of their respective Subsidiaries or any
of the BGC Affiliated Entities or Affiliated Entities.

(iii) Payments of the Post-Termination Payment shall not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Grant Units with such modifications
as may be required (as determined by the General Partner) to reflect the purpose
of this Section 12.02(f); provided that the Bankruptcy of a Founding/Working
Partner holding Grant Units shall have no effect.

(v) Each Founding/Working Partner holding Grant Units acknowledges and agrees
that payments pursuant to this Section 12.02(f) represent a right to a fixed
payment and do not represent a payment with respect to any Partnership asset of
any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Grant Unit where such losses are allocated generally to other Units in the
Partnership, the amounts payable with respect to and/or in connection with such
Unit pursuant to Sections 12.02(f) and 12.02(g) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

 

-92-



--------------------------------------------------------------------------------

(g) Grant Tax Payment Accounts. (i) In connection with the issuance of Grant
Units, the Partnership may, at the election of the General Partner, establish
for a holder of any Grant Units an account (the “Grant Tax Payment Account”) in
an amount established by the General Partner, to be paid upon the terms and
conditions provided in this Section 12.02(g). With respect to Grant Units that
are Legacy Units, the Grant Tax Payment Account for the BGC Holdings Unit for
which such Legacy Unit was issued in the Holdings Partnership Division shall be
apportioned in the Holdings Partnership Division between such BGC Holding Unit,
on the one hand, and such Legacy Unit, on the other hand, based on the Relative
Value of BGC and Newmark, such that the sum of the Grant Tax Payment Account for
such BGC Holdings Unit and Legacy Unit immediately following the Holdings
Partnership Division shall equal the Grant Tax Payment Account for such BGC
Holding Unit immediately prior to the Holdings Partnership Division. No interest
or other earnings shall be credited to any Grant Tax Payment Account. Each Grant
Tax Payment Account and the obligations of the Partnership with respect to the
payment thereof shall be an unfunded unsecured obligation of the Partnership.
Each holder of Grant Units acknowledges and agrees that payments pursuant to
this Section 12.02(g) represent a right to a fixed payment and do not represent
a payment with respect to any Partnership asset of any nature.

(ii) If a Founding/Working Partner for whom a Grant Tax Payment Account has been
established shall become a Terminated Founding/Working Partner, such
Founding/Working Partner shall be entitled to be paid the amount of such
Founding/Working Partner’s Grant Tax Payment Account in four (4) equal annual
installments within ninety (90) days of each of the first, second, third and
fourth anniversaries of the date Payment Date; provided that (A) such
Founding/Working Partner has not violated its Partner Obligations (including
engaging in any Competitive Activity) prior to the date any such payment is due
and the Partnership may condition the receipt of any payment from the Grant Tax
Payment Account upon receipt of a certification, in form and substance
acceptable to the General Partner, that such former Founding/Working Partner (or
in the case of any Grant Units held by a corporate Founding/Working Partner, the
majority owner of such Founding/Working Partner) has not violated its Partner
Obligations (including engaging in any Competitive Activity) prior to the date
such payments are due and (B) except as otherwise determined by the General
Partner in its sole and absolute discretion, such Founding/Working Partner shall
have been continuously employed by or substantially providing services for the
BGC Opcos, Opco or any of their respective Subsidiaries or any of the BGC
Affiliated Entities or Affiliated Entities for the full term of such
Founding/Working Partner’s term of employment or service (as set forth in such
Founding/Working Partner’s employment agreement, services agreement or similar
agreement with such Person, if any, entered into in connection with the issuance
of the Grant Units but excluding any automatic renewals thereof); provided that
in the event of the death of such Founding/Working Partner such Founding/Working
Partner’s Personal Representative shall be entitled to a prorated amount of the
Post-Termination Payment based on the number of years (or portion thereof) that
such Founding/Working Partner was employed by or substantially providing
services for the BGC Opcos, Opco or any of their respective Subsidiaries or any
of the BGC Affiliated Entities or Affiliated Entities.

 

-93-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary herein, the obligation to pay any
amount of any Grant Tax Payment Account shall be canceled and no amount shall be
paid with respect to such account in the event the Partnership is dissolved
without reconstitution prior to the date on which the person for whom such
account was established becomes a Terminated Partner. In the event of the death
of a Founding/Working Partner entitled to any payment pursuant to this
Section 12.02(g), the Personal Representative of such Founding/Working Partner
shall receive payment of his or her Grant Tax Payment Account pursuant to this
Section 12.02(g); provided, however, that the Personal Representative of a
deceased Founding/Working Partner shall not be entitled to receive any payment
pursuant to this Section 12.02(g) if the deceased Founding/Working Partner
violated its Partner Obligations (including engaging in a Competitive Activity
prior to his, her or its death).

(iv) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Grant Unit where such losses are allocated generally to other Units in the
Partnership, the amounts payable with respect to and/or in connection with such
Unit pursuant to Sections 12.02(f) and 12.02(g) shall be reduced, in the
aggregate and in such proportion as the General Partner shall determine in its
sole and absolute discretion, by the amount of any such loss not so allocated.

(h) Post-Termination Payments for REU Interests. (i) Subject to
Sections 12.02(h)(ii) and 12.02(h)(vi), following the Termination of an REU
Partner, the Partnership shall redeem the REUs held by such REU Partner, and in
exchange therefor, shall deliver to such REU Partner (or his, her or its
Personal Representative in the event of the death of such REU Partner) an amount
of cash equal to the portion, if any, of the REU Post-Termination Amount
associated with such REUs that has vested in accordance with the vesting
schedule set forth in the grant of such REUs; provided, however, that, in lieu
of such cash payment for an REU or REUs, the Partnership may cause such REU or
REUs held by such Partner to become exchangeable pursuant to Article VIII and to
automatically be Exchanged (x) if the Termination occurs prior to the Spin-Off,
with BGC Partners (after also providing the requisite portion of the BGC
Holdings REUs) for BGC Partners Class A Common Stock on terms set forth in the
BGC Holdings Limited Partnership Agreement; and (y) in all other cases, with
Newmark for Newmark Class A Common Stock on the terms set forth in Article VIII;
provided that the general partner of BGC Holdings (in the case of clause
(x) above) or the General Partner (in the case of clause (y) above) shall
determine the Exchange Effective Date (which date shall be on the date of such
Termination or as promptly as practicable thereafter and which may be later than
the Calculation Date), it being understood that the aggregate value of the
shares of Newmark Class A Common Stock and/or BGC Partners Class A Common Stock
may be more or less than the vested REU Post-Termination Amount of such
REUs. The total amount of cash and/or shares payable pursuant to this
Section 12.02(h)(i) is referred to herein as the “REU Post-Termination Payment.”
A Terminated REU Partner’s eligibility

 

-94-



--------------------------------------------------------------------------------

to receive the REU Post-Termination Payment shall be subject to the vesting
schedule set forth in the award of such REUs. Notwithstanding anything to the
contrary herein, the obligation to make any REU Post-Termination Payment shall
be cancelled and no such payment shall be made in the event the Partnership is
dissolved without reconstitution prior to the date such REU Partner holding REUs
becomes a Terminated REU Partner.

(ii) Notwithstanding the foregoing, the payment of an REU Post-Termination
Payment shall be paid in four (4) equal installments on each of the first,
second, third and fourth anniversaries of the Payment Date (subject to any delay
caused by the administration of the estate of a deceased or Bankrupt REU
Partner) as set forth in the grant of the applicable REU Interest, and such
payment shall be subject to the following: the applicable REU Partner shall not
have violated its Partner Obligations (including engaging in any Competitive
Activity) prior to the date each such payment is due, and the Partnership may
condition the receipt of any REU Post-Termination Payment upon receipt of a
certification, in form and substance acceptable to the General Partner, that
such former REU Partner (or in the case of any REUs held by a corporate REU
Partner, the majority owner of such REU Partner) has not violated its Partner
Obligations (including engaging in any Competitive Activity) prior to the date
such payments are due; provided, however, that the Personal Representative of a
deceased REU Partner shall not be entitled to receive any payment pursuant to
this Section 12.02(h) if the deceased REU Partner violated its Partner
Obligations (including engaging in a Competitive Activity prior to his, her or
its death).

(iii) Payments of the REU Post-Termination Payment shall not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to REUs with such modifications as may
be required (as determined by the General Partner) to reflect the purpose of
this Section 12.02(h).

(v) Each REU Partner acknowledges and agrees that payments pursuant to this
Section 12.02(h) represent a right to a fixed payment and do not represent a
payment with respect to any Partnership asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to an
REU where such losses are allocated generally to other Units in the Partnership,
the amounts payable with respect to and/or in connection with such Unit pursuant
to Section 12.02(h) shall be reduced, in the aggregate and in such proportion as
the General Partner shall determine in its sole and absolute discretion, by the
amount of any such loss not so allocated.

(i) Release. The General Partner, in its sole and absolute discretion, may
condition the payment of any amounts due to a Founding/Working Partner or an REU
Partner, as the case may be, under this Section 12.02 upon obtaining a release
from such

 

-95-



--------------------------------------------------------------------------------

Founding/Working Partner or REU Partner, as the case may be, and its Affiliates
in form and substance satisfactory to the General Partner from all claims
against the Partnership other than claims for payment pursuant to and in
accordance with the terms of this Section 12.02.

(j) Post-Termination Payments for Restricted Partnership Units. (i) Subject to
Sections 12.02(j)(ii) and 12.02(j)(vi), following the Termination of a holder of
Restricted Partnership Units, the Partnership shall redeem the Restricted
Partnership Units, and in exchange therefor, shall deliver to such holder (or
his, her or its Personal Representative in the event of the death of such
holder) an amount of cash equal to the portion, if any, of the Restricted
Partnership Unit Post-Termination Amount associated with such Restricted
Partnership Units that has vested in accordance with the vesting schedule set
forth in the grant of such Restricted Partnership Units; provided, however,
that, in lieu of such cash payment for a Restricted Partnership Unit or
Restricted Partnership Units, the Partnership may cause such Restricted
Partnership Unit or Restricted Partnership Units held by such Partner to become
exchangeable pursuant to Article VIII and to automatically be Exchanged (x) if
the Termination occurs prior to the Spin-Off, with BGC Partners (after also
providing the requisite portion of the BGC Holdings Restricted Partnership
Units) for BGC Partners Class A Common Stock on terms set forth in the BGC
Holdings Limited Partnership Agreement; and (y) in all other cases, with Newmark
for Newmark Class A Common Stock on the terms set forth in Article VIII;
provided that the general partner of BGC Holdings (in the case of clause
(x) above) or the General Partner (in the case of clause (y) above) shall
determine the Exchange Effective Date (which date shall be on the date of such
Termination or as promptly as practicable thereafter and which may be later than
the Calculation Date), it being understood that the aggregate value of the
shares of Newmark Class A Common Stock and/or BGC Partners Class A Common Stock
may be more or less than the vested Restricted Partnership Unit Post-Termination
Amount of such Restricted Partnership Units. The total amount of cash and/or
shares payable pursuant to this Section 12.02(j)(i) is referred to herein as the
“Restricted Partnership Unit Post-Termination Payment.” A Terminated Restricted
Partnership Unit holder’s eligibility to receive the Restricted Partnership Unit
Post-Termination Payment shall be subject to the vesting schedule set forth in
the award of such Restricted Partnership Units. Notwithstanding anything to the
contrary herein, the obligation to make any Restricted Partnership Unit
Post-Termination Payment shall be cancelled and no such payment shall be made in
the event the Partnership is dissolved without reconstitution prior to the date
such holder of Restricted Partnership Units becomes a Terminated Restricted
Partnership Partner.

(ii) Notwithstanding the foregoing, the payment of a Restricted Partnership Unit
Post-Termination Payment shall be paid in four (4) equal installments on each of
the first, second, third and fourth anniversaries of the Payment Date (subject
to any delay caused by the administration of the estate of a deceased or
Bankrupt Working Partner) as set forth in the grant of the applicable Restricted
Partnership Unit, and such payment shall be subject to the following: the
applicable Working Partner shall not have violated his, her, or its Partner
Obligations (including engaging in any Competitive Activity) prior to the date
each such payment is due, and the Partnership may condition the receipt of any

 

-96-



--------------------------------------------------------------------------------

Restricted Partnership Unit Post-Termination Payment upon receipt of a
certification, in form and substance acceptable to the General Partner, that
such former Working Partner (or in the case of any Restricted Partnership Units
held by a corporate Working Partner, the majority owner of such Working Partner)
has not violated his, her or its Partner Obligations (including engaging in any
Competitive Activity) prior to the date such payment is due; provided, however,
that the Personal Representative of a deceased Working Partner shall not be
entitled to receive any payment pursuant to this Section 12.02(l) if the
deceased Working Partner violated his, her, or its Partner Obligations
(including engaging in a Competitive Activity) prior to his, her or its death.

(iii) Payments of the Restricted Partnership Unit Post-Termination Payment shall
not bear interest.

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Restricted Partnership Units with
such modifications as may be required (as determined by the General Partner) to
reflect the purpose of this Section 12.02(j).

(v) Each Working Partner holding Restricted Partnership Units acknowledges and
agrees that payments pursuant to this Section 12.02(j) represent a right to a
fixed payment and do not represent a payment with respect to any Partnership
asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Restricted Partnership Unit where such losses are allocated generally to other
Units in the Partnership, the amounts payable with respect to and/or in
connection with such Unit pursuant to this Section 12.02(j) shall be reduced, in
the aggregate and in such proportion as the General Partner shall determine in
its sole and absolute discretion, by the amount of any such loss not so
allocated.

(vii) Notwithstanding any other provision in this Agreement, the obligation to
make any Restricted Partnership Unit Post-Termination Payment shall be cancelled
in the event the Partnership is dissolved without reconstitution after the date
such holder of Restricted Partnership Units becomes a Terminated Partner.

SECTION 12.03. Redemption of a Founding/Working Partner Interest and an REU
Interest. (a) Redemption of a Founding Partner Interest. (i) Upon mutual
agreement of Cantor and the General Partner, the General Partner, may, at any
time and from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem from any Founding Partner or his, her or its
Personal Representative, and any Founding Partner or his, her or its Personal
Representative shall sell to the Partnership, all or a portion of that portion
of the Founding Partner Interest held by such Founding Partner that has not
become exchangeable pursuant to Section 8.01(b)(ii). The amount that shall be
paid by the Partnership to acquire such Founding Partner Interest is as set
forth in Section 12.04. With the consent of Cantor and the General Partner, the
Partnership may assign by written instrument its right to purchase such portion
of the Founding Partner Interest that has not become exchangeable pursuant to
Section 8.01(b)(ii) pursuant to this Section 12.03 to another Partner.

 

-97-



--------------------------------------------------------------------------------

(ii) At the time of purchase of a Founding Partner Interest by the Partnership
pursuant to this Article XII, including Section 12.03(a)(i), the Partnership
shall provide written notice to Cantor of such purchase as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), all or a portion of such
Founding Partner Interest from the Partnership. The price to be paid by Cantor
(or the other member of the Cantor Group acquiring such Founding Partner
Interest, as the case may be) shall be equal to the lesser of (1) the amount
that the Partnership would be required to pay to redeem or purchase such
Founding Partner Interest were the Partnership to redeem or purchase such
Founding Partner Interest pursuant to the provisions of this Section 12.03
(assuming such Founding Partner Interest were a Working Partner Interest) and
(2) the amount equal to (x) the number of Units underlying the portion of the
Founding Partner Interest so acquired, multiplied by (y) the Exchange Ratio as
of the date of such purchase, multiplied by (z) the Current Market Price as of
the date of such purchase. Cantor (or the other member of the Cantor Group
acquiring such Founding Partner Interest, as the case may be) may pay for such
price using cash, Publicly Traded Shares (valued at the average of the closing
prices of such shares (as reported by the Nasdaq Global Select Market or any
other national securities exchange or quotation system on which such shares are
then listed or quoted) during the ten (10)-trading-day period immediately
preceding each payment (or by such other fair and reasonable pricing method as
may be selected by Cantor)), or other property valued at its then-fair market
value, as determined by Cantor in its sole and absolute discretion, or a
combination of the foregoing. Notwithstanding anything to the contrary set forth
in this Agreement, the Parties agree that, if Cantor (or the other member of the
Cantor Group acquiring such Founding Partner Interest, as the case may be) shall
purchase a Founding Partner Interest pursuant to this Section 12.03(a)(ii) at a
price equal to clause (2) above, neither Cantor, any member of the Cantor Group
nor the Partnership or any other Person shall be obligated to pay the holder of
such Founding Partner Interest any amount in excess of the amount set forth in
clause (2) above. Cantor shall respond as promptly as practicable to the
Partnership after receipt of the written notice provided by the Partnership as
to whether it is electing to exercise its rights pursuant to this
Section 12.03(a)(ii) with respect to a Founding Partner Interest. Pursuant to
Section 4.03(c)(iii), any Founding Partner Interest acquired by a Cantor Company
pursuant to this Section 12.03(a)(ii) shall cause such Founding Partner Interest
and related Units (or portion thereof) to automatically be designated as an
Exchangeable Limited Partnership Interest and the related Units (or portion
thereof) shall automatically be designated as Exchangeable Limited Partner
Units. The Cantor Company acquiring such Interest shall have all rights and
obligations of a holder of Exchangeable Limited Partnership Interest with
respect to such Interest, and such Exchangeable Limited Partnership Interest
shall not be subject to the redemption provisions of this Article XII.

 

-98-



--------------------------------------------------------------------------------

(b) Redemption of Working Partner Interests. (i) The General Partner may, at any
time and from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem (or in the sole and absolute discretion of
the General Partner, assign by written instrument executed by the General
Partner to another Partner the right to purchase from such Working Partner or
his, her or its Personal Representative), and such Working Partner or his, her
or its Personal Representative shall sell to such other Partner or the
Partnership, as the case may be, all or a portion of that portion of the Working
Partner Interest held by such Working Partner that has not become exchangeable
pursuant to Section 8.01(b)(iv). The amount that shall be paid by the
Partnership to acquire such Working Partner Interest is as set forth in
Section 12.04.

(ii) If the Partnership elects to assign its purchase rights with respect to any
Working Partner Interest to another Partner pursuant to Section 12.03(b)(i), the
Partnership shall provide written notice to Cantor of such election as promptly
as practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), in lieu of a purchase by such
other Partner, all or a portion of such Interest from the Partnership (following
the purchase by the Partnership of such Interest), on the same terms that such
Partner would have a right to purchase such Interest. Cantor shall respond as
promptly as practicable to the Partnership after receipt of the written notice
provided by the Partnership as to whether it is electing to exercise its rights
provided in this Section 12.03(b)(ii) with respect to such Working Partner
Interest.

(c) Redemption of REU Interests. (i) The General Partner may, at any time and
from time to time for any reason or for no reason whatsoever, cause the
Partnership to purchase and redeem (or in the sole and absolute discretion of
the General Partner, assign by written instrument executed by the General
Partner to another Partner the right to purchase from such REU Partner or his,
her or its Personal Representative), and such REU Partner or his, her or its
Personal Representative shall sell to such other Partner or the Partnership, as
the case may be, that portion of the REU Interest held by such REU Partner that
has not become exchangeable pursuant to Section 8.01(b)(iii). The amount that
shall be paid by the Partnership to acquire such portion of REU Interest is as
set forth in Section 12.04.

(ii) If the Partnership elects to assign its purchase rights with respect to any
REU Interest to another Partner pursuant to Section 12.03(c)(i), the Partnership
shall provide written notice to Cantor of such election as promptly as
practicable, and Cantor shall have a right to purchase (or to assign to any
member of the Cantor Group the right to purchase), in lieu of a purchase by such
other Partner, all or a portion of such Interest from the Partnership (following
the purchase by the Partnership of such Interest), on the same terms that such
Partner would have a right to purchase such Interest. Cantor shall respond as
promptly as practicable to the Partnership after receipt of the written notice
provided by the Partnership as to whether it is electing to exercise its rights
provided in this Section 12.03(c)(ii) with respect to such REU Interest.

 

-99-



--------------------------------------------------------------------------------

SECTION 12.04. Purchase Price for Redemption; Other Redemption Provisions.
(a) Purchase of Entire Founding/Working Partner Interest or Entire REU Interest.
Subject to Section 3.03, and provided that Cantor has not exercised its right to
purchase, upon a redemption or purchase by the Partnership of all, but not less
than all, of a Founding/Working Partner Interest or REU Interest, as the case
may be, held by a Founding/Working Partner or REU Partner, as the case may be
(or its, his or her Personal Representatives), pursuant to Section 12.02 or
12.03, the Partnership shall pay to such Partner or its, his or her Personal
Representative the amount to be paid pursuant to, and at the times provided in,
Section 12.02 (and, in the case of High Distribution II Units, pursuant to
Section 12.01(a)(iii)).

(b) Redemption or Purchase of Partial Founding/Working Partner Interest or REU
Interest. Subject to Section 3.03, upon a redemption or purchase by the
Partnership of less than all of a Founding/Working Partner Interest or REU
Interest, as the case may be, held by a Founding/Working Partner or REU Partner,
as the case may be (or its, his or her Personal Representatives), pursuant to
Section 12.02 or 12.03, the Partnership shall pay to such Founding/Working
Partner or REU Partner, as the case may be (or its, his or her Personal
Representative), an amount equal to the Adjusted Capital Account attributable to
the portion of such Founding/Working Partner Interest or REU Interest, as the
case may be, so redeemed or purchased (reduced in whole or in part in the sole
and absolute discretion of the General Partner by the applicable Adjustment
Amount and determined as of the end of the immediately preceding fiscal
quarter); provided that (i) the Partnership shall be deemed to have redeemed
Founding/Working Partner Units or REUs, as the case may be, in the inverse order
in which they were acquired and (ii) in no event shall the amount paid for any
redeemed Founding/Working Partner Unit or REU, as the case may be, be less than
the price initially paid for such Unit (equitably adjusted to reflect any losses
or deductions incurred by the Partnership or any Subsidiary subsequent to the
acquisition of such Unit or any distributions of capital by the Partnership in
respect of such Units) (it being understood that this clause (ii) shall not
apply in respect of a purchase of such Units by Cantor pursuant to the exercise
of a right to purchase or otherwise); provided that, with respect to any
Founding/Working Partner Unit or REU that is a Legacy Unit, the applicable price
initially paid for the BGC Holdings Unit for which such Legacy Unit was issued
in the Holdings Partnership Division shall be apportioned in the Holdings
Partnership Division between such BGC Holding Unit, on the one hand, and such
Legacy Unit, on the other hand, based on the Relative Value of BGC and Newmark,
such that the sum of such applicable prices initially paid for such BGC Holdings
Unit and Legacy Unit immediately following the Holdings Partnership Division
shall equal the applicable price initially paid for such BGC Holding Unit
immediately prior to the Holdings Partnership Division. Notwithstanding anything
to the contrary contained herein, Sections 12.02 and 12.03 shall also apply to
the redemption of Units held by an Exempt Organization that were received from a
Transfer by a Founding/Working Partner or REU Partner.

(c) Substitution of Non-Cash Consideration. Notwithstanding anything to the
contrary, the Partnership shall have the right, in the sole and absolute
discretion of the General Partner, subject to Section 3.02(d), upon any
redemption of Units pursuant to Section 12.02 or 12.03 to pay all or part of any
amounts due in respect of such redemption (including Post-Termination Payments
and payments in respect of the Grant

 

-100-



--------------------------------------------------------------------------------

Tax Payment Account) in Publicly Traded Shares, in lieu of cash, valued at the
average of the closing prices of such shares (as reported by the Nasdaq Global
Select Market or any other national securities exchange or quotation system on
which such shares are then listed or quoted) during the ten (10)-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as may be selected by the General Partner), or other property
valued at its then-fair market value, as determined by the General Partner in
its sole and absolute discretion, or a combination of the foregoing.

SECTION 12.05. Redemption of Opco Units Following a Redemption of
Founding/Working Partner Interests or REU Interest. (a) Founding Partner
Interests. Upon any redemption or purchase by the Partnership of any Founding
Partner Interest pursuant to Section 12.03 or 12.04, the Partnership shall cause
Opco to redeem and purchase from the Partnership a number of Opco Units (and the
associated Opco Capital) equal to (A) the number of Units underlying the
redeemed or purchased Founding Partner Interest, multiplied by (B) the Holdings
Ratio as of immediately prior to the redemption or purchase of such Founding
Partner Interest. The aggregate purchase price that Opco shall pay to the
Partnership in such redemption shall be an amount of cash equal to (x) the
number of Opco Units so redeemed multiplied by (y) the Current Market Price
multiplied by (z) the Exchange Ratio; provided that, upon mutual agreement of
the General Partner and the general partner of Opco, Opco may, in lieu of cash,
pay all or a portion of this amount in Publicly Traded Shares, valued at the
average of the closing prices of such shares (as reported by the Nasdaq Global
Select Market or any other national securities exchange or quotation system on
which such shares are then listed or quoted) during the ten (10)-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as they may agree), or other property, valued at its then-fair
market value, as determined by them.

(b) Working Partner Interests. Upon any redemption or purchase by the
Partnership of any Working Partner Interest pursuant to Section 12.03 or 12.04,
the Partnership shall cause Opco to redeem and purchase from the Partnership a
number of Opco Units (and the associated Opco Capital) equal to (A) the number
of Units underlying the redeemed or purchased Working Partner Interest,
multiplied by (B) the Holdings Ratio as of immediately prior to the redemption
or purchase of such Working Partner Interest. The aggregate purchase price that
Opco shall pay to the Partnership in such redemption shall be an amount of cash
equal to the amount required by the Partnership to redeem or purchase such
Working Partner Interest; provided that, upon mutual agreement of the General
Partner and the general partner of Opco, Opco may, in lieu of cash, pay all or a
portion of this amount in Publicly Traded Shares, valued at the average of the
closing prices of such shares (as reported by the Nasdaq Global Select Market or
any other national securities exchange or quotation system on which such shares
are then listed or quoted) during the ten (10)-trading-day period immediately
preceding each payment (or by such other fair and reasonable pricing method as
they may agree), or other property valued at its then-fair market value, as
determined by them.

(c) REU Interests. Upon any redemption or purchase by the Partnership of any REU
Interest pursuant to Section 12.03 or 12.04, the Partnership shall cause Opco to
redeem and purchase from the Partnership a number of Opco Units (and the
associated Opco Capital) equal to (A) the number of Units underlying the
redeemed or purchased

 

-101-



--------------------------------------------------------------------------------

REU Interest, multiplied by (B) the Holdings Ratio as of immediately prior to
the redemption or purchase of such REU Interest. The aggregate purchase price
that Opco shall pay to the Partnership in such redemption shall be an amount of
cash equal to the amount required by the Partnership to redeem or purchase such
REU Interest (including the REU Post-Termination Payment, if any); provided
that, upon mutual agreement of the General Partner and the general partner of
Opco, Opco may, in lieu of cash, pay all or a portion of this amount in Publicly
Traded Shares, valued at the average of the closing prices of such shares (as
reported by the Nasdaq Global Select Market or any other national securities
exchange or quotation system on which such shares are then listed or quoted)
during the ten (10)-trading-day period immediately preceding each payment (or by
such other fair and reasonable pricing method as they may agree), or other
property valued at its then-fair market value, as determined by them.

SECTION 12.06. Section 7704 of the Code. Notwithstanding anything to the
contrary in this Agreement, no Units or Non-Participating Units may be
Transferred or redeemed to the extent that such Transfer or redemption would
cause the Partnership to be treated as a “publicly traded partnership” within
the meaning of Section 7704 of the Code or any successor thereto, and the
General Partner is expressly authorized to modify the operation of the transfer
and redemption provisions of this Agreement to the extent reasonably necessary
to implement the purposes of this Section 12.06.

SECTION 12.07. Provisions Relating to Issuances of Shares of Newmark Common
Stock and Distributions. Each Founding/Working Partner and REU Partner agrees to
pay, and to indemnify and hold harmless the Partnership and its Affiliates from
and against, any tax, or any other liability relating to a tax, of any kind
whatsoever (including, withholding, payroll or similar taxes) imposed on such
Partner, the Partnership or any Affiliate in connection with or as a result of
(a) such Partner’s acquisition of (or right to acquire) shares of Newmark Common
Stock, including any acquisition of shares of Newmark Common Stock pursuant to
Section 8.01(b), or (b) distributions payable in respect of such Partner’s Units
and/or Non-Participating Units. In particular, and without limitation, the
General Partner (for itself and/or on behalf of any employer or secondary
contributor connected with the General Partner) and each such Partner hereby
agrees that to the extent that any such acquisition or distribution constitutes
the receipt of employment income or earnings for the purposes of United Kingdom
Pay As You Earn (“PAYE”) or National Insurance Contributions legislation or is
subject to similar rules under the laws of any other jurisdiction, the General
Partner (for itself and/or on behalf of any such employer or secondary
contributor or Affiliate) shall have the right either to:

(i) recover from such Partner the amount of any PAYE liability, NIC Liability or
other liability for which the General Partner or any such employer or secondary
contributor or Affiliate is liable in connection with such acquisition; or

(ii) withhold from any cash distributed or from the number of any shares of
Newmark Common Stock to be acquired by such Partner, such amount or such number
of shares of Newmark Common Stock as have a market value equal to any PAYE
liability, NIC Liability or other liability for which the General Partner (or
any such employer or secondary contributor or Affiliate) is liable in connection
with such acquisition (rounded up to the nearest whole share of Newmark Common
Stock) or with such distribution.

 

-102-



--------------------------------------------------------------------------------

The Partnership shall have the authority to require a Founding/Working Partner
or REU Partner, as the case may be, to enter into such agreements as may be
necessary or desirable in the sole and absolute discretion of the General
Partner to give effect to the foregoing or to enter into a Section 431 UK Income
Tax (Earnings and Pensions) Act 2003 election with their employer, and the
distribution of shares of Newmark Common Stock, or the consummation of any
Exchange pursuant to Section 8.01(b) may be conditioned upon such Partner
entering into such agreement or election. “NIC Liability” shall mean any
liability to make primary and/or (to the extent recovery or withholding in
respect of such is permissible by applicable law) secondary U.K. national
insurance contributions and the phrase “any employer or secondary contributor”
shall include any person to whom a U.K. PAYE liability or NIC Liability arises
in connection with any cash distribution or with any entitlement to receive
and/or distribution of Newmark Common Stock.

SECTION 12.08. Application of Proceeds from Sale of Shares of Newmark Common
Stock by a Founding/Working Partner or REU Partner. Cantor, in its sole and
absolute discretion, may require that any Founding/Working Partner or REU
Partner who receives any cash proceeds in connection with an Exchange (including
as a result of the sale of shares of Newmark Common Stock received in connection
with an Exchange) apply all or a portion of such net after-tax proceeds to the
payment of any indebtedness or obligation to or guaranteed by Cantor or any
Affiliate of Cantor (whether or not such indebtedness or obligation is otherwise
then due and payable).

SECTION 12.09. Exercise of Discretion with Respect to Legacy Units Held by
Employees of BGC Holdings, the BGC Opcos or their Respective Subsidiaries. If
(a) the Partnership or the General Partner is entitled to exercise discretion
hereunder in respect of a Legacy Unit that is held by a Partner that, as of
immediately after the Holdings Partnership Division, was employed by or
substantially providing services for BGC Holdings, the BGC Opcos or their
respective Subsidiaries and (b) BGC Holdings or the general partner of BGC
Holdings is entitled to exercise corresponding discretion under the BGC Holdings
Limited Partnership Agreement in respect of the related BGC Holdings Legacy
Unit, then the Partnership or the General Partner, as the case may be, shall
exercise such discretion in a manner that is the same as the discretion
exercised by BGC Holdings or the general partner of BGC Holdings, as the case
may be, with respect to such BGC Holdings Legacy Unit. The Partnership and BGC
Holdings shall (and BGC Partners shall cause BGC Holdings to) reasonably
cooperate to give effect to this Section 12.09.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Amendments. (a) Except as provided in Section 1.03 with respect
to this Agreement, the Certificate of Limited Partnership and this Agreement may
not be amended except with (and any such amendment shall be authorized upon
obtaining) the approval of each of the General Partner and the Exchangeable
Limited Partners (by the affirmative vote of

 

-103-



--------------------------------------------------------------------------------

a Majority in Interest); provided that this Agreement shall not be amended to
(i) amend any provisions which require the consent of a specified percentage in
interest of the Limited Partners without the consent of that specified
percentage in interest of the Limited Partners; (ii) alter the interest of any
Partner in the amount or timing of distributions or the allocation of profits,
losses or credits (other than any such alteration caused by the acquisition of
additional Units and/or Non-Participating Units by any Partner or the issuance
of additional Units and/or Non-Participating Units to any Person pursuant to
this Agreement or as otherwise expressly provided herein), if such alteration
would either (A) materially adversely affect the economic interest of a Partner
in the Partnership or (B) materially adversely affect the value of Interests, in
each case without the consent of (x) the Partners holding at least two-thirds of
all Units and Non-Participating Units in the case of an amendment applying in a
substantially similar manner to all classes of Interests or (y) two-thirds in
interest of the affected class or classes of the Partners in the case of any
other amendment; or (iii) amend this Agreement to alter the Special Voting
Limited Partner’s ability to remove a General Partner; provided, however, that
the General Partner may authorize, without further approval of any other Person
or group, (1) any amendment to this Agreement to correct any technicality,
incorrect statement or error apparent on the face hereof in order to further the
intent of the parties hereto or (2) correction of any formality or error
apparent on the face hereof or incorrect statement or defect in the execution
hereof. Any merger or consolidation of the Partnership with any third party that
shall amend or otherwise modify the terms of this Agreement shall require the
approval of the Persons referred to above to the extent the approval of such
Persons would have been required had such amendment or modification been
effected by an amendment to this Agreement.

(b) In the event of the approval pursuant to this Section 13.01 or otherwise of
a material amendment to this Agreement that materially adversely affects the
economic interest of a Founding/Working Partner or an REU Partner, as the case
may be, in the Partnership or the value of Founding/Working Partner Units or
REUs, as the case may be, by materially altering the interest of any such
Founding/Working Partner or REU Partner, as the case may be, in the amount or
timing of distributions or the allocation of profits, losses or distributions or
the allocation of profits, losses or credit, other than any such alteration
caused by the acquisition of Units and/or Non-Participating Units by any
Partner, then each Founding/Working Partner or REU Partner, as the case may be
(including the controlling stockholder of any corporate Founding/Working Partner
or REU Partner, as the case may be), who does not vote in favor of such
amendment shall have the right, subject to the conditions of this Section 13.01,
to elect to become a Terminated Partner (regardless of whether there is an
actual termination of the employment or services of such Founding/Working
Partner or REU Partner, as the case may be) as of the date of such amendment to
this Agreement, on the terms and conditions of this Agreement as in effect
immediately prior to such amendment to this Agreement; provided, however, that
(i) solely for purposes of determining the timing of payments of the Additional
Amounts pursuant to Section 12.02(c) (but not the determination of interest) to
any Founding/Working Partner or REU Partner, as the case may be, who becomes a
Terminated Partner pursuant to an election pursuant to this Section 13.01(b),
the Payment Date shall not be deemed to occur until the date such
Founding/Working Partner or REU Partner, as the case may be, shall cease to be
employed by or substantially providing services for the BGC Opcos, Opco or any
of their respective Subsidiaries or any of the BGC Affiliated Entities or
Affiliated Entities in any capacity,

 

-104-



--------------------------------------------------------------------------------

and (ii) no payment of any amount on account of any Extraordinary Account
pursuant to Article XII shall be made prior to such date, unless the General
Partner in its sole and absolute discretion shall designate an earlier date.
Such election shall be made by written notice to the General Partner, delivered
within thirty (30) days of notice to the electing Founding/Working Partner or
REU Partner, as the case may be, of the proposed amendment, specifically stating
that such Founding/Working Partner or REU Partner, as the case may be, elects to
withdraw under the terms and conditions of this Section 13.01(b). As a condition
to any such election, any Founding/Working Partner or REU Partner, as the case
may be, electing to become a Terminated Partner pursuant to this
Section 13.01(b) must, if requested by the General Partner, provide his or her
written consent stating that such Partner agrees that the termination date (or
any similar date relating to the cessation of such Partner’s obligations of the
Partnership and the Affiliated Entities) of such Founding/Working Partner or REU
Partner, as the case may be, under any employment or services agreement with
Opco or its Subsidiaries or any Affiliated Entity, shall be accelerated to the
effective date of such election, and such electing Founding/Working Partner or
REU Partner, as the case may be, shall have no future right to any compensation,
benefits, termination payments or other emoluments from Opco or its Subsidiaries
or an Affiliated Entity, pursuant to any such agreement, and such
Founding/Working Partner or REU Partner, as the case may be, shall be entitled
to future payments from the Partnership only as provided in this Agreement and
as may be determined by the General Partner. The General Partner shall have the
right, in the event any Founding/Working Partner or REU Partner, as the case may
be, of the Partnership seeks to exercise his, her or its withdrawal rights
pursuant to this Section 13.01(b), to revoke and terminate any proposed
amendment to this Agreement, in which event all approvals, elections and
terminations pursuant hereto shall be of no force and effect, and all agreements
shall remain in full force and effect in accordance with their terms prior to
the proposed amendments. For this purpose, any proposed amendment of this
Agreement subject to this Section 13.01(b) shall not become effective until the
later of (A) receipt of sufficient approval by the Partners pursuant to this
Section 13.01 or (B) thirty (30) days after written notice to the Partners of
the proposed amendment to this Agreement (unless revoked by the General
Partner), and shall become effective no later than sixty (60) days after written
notice to the Partners of the proposed amendment to this Agreement.

(c) Notwithstanding this Section 13.01 or any other provision in this Agreement,
the Restricted Partnership Units shall have no voting rights except as required
by the Act.

SECTION 13.02. Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
by any creditor of any of the Partners. Except as provided in Article X with
respect to Persons entitled to indemnification pursuant to such Article, nothing
in this Agreement shall be deemed to create any right in any Person not a party
hereto, and this instrument shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third person.

SECTION 13.03. Waiver of Notice. Whenever any notice is required to be given to
any Partner or other Person under the provisions of the Act or this Agreement, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Partners (if any shall be called) or
the General Partner need be specified in any waiver of notice of such meeting.

 

-105-



--------------------------------------------------------------------------------

SECTION 13.04. Jurisdiction and Forum; Waiver of Jury Trial. (a) Each of the
Partners agrees, to the fullest extent permitted by law, that all Actions
arising out of or in connection with this Agreement, the Partnership’s affairs,
the rights or interests of the Partners or the estate of any deceased Partner
(to the extent that they are related to any of the foregoing), or for
recognition and enforcement of any judgment arising out of or in connection with
this Agreement or any breach or termination or alleged breach or termination of
this Agreement, shall be tried and determined exclusively in the state or
federal courts in the State of Delaware, and each of the Partners hereby
irrevocably submits with regard to any such Action for itself and in respect to
its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Partners hereby expressly waives, to the
fullest extent permitted by law, any right it may have to assert, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such Action: (i) any claim that it is not subject to personal jurisdiction in
the aforesaid courts for any reason; (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts; (iii) that (A) any of the aforesaid courts is an inconvenient or
inappropriate forum for such Action, or (B) venue is not proper in any of the
aforesaid courts; and (iv) this Agreement, or the subject matter hereof or
thereof, may not be enforced in or by any of the aforesaid courts. With respect
to any action arising out of or relating to this agreement or any obligation
hereunder, each Partner irrevocably and unconditionally, to the fullest extent
permitted by law, (x) agrees to appoint promptly upon request from the
Partnership authorized agents for the purpose of receiving service of process in
any suit, action or proceeding in Wilmington, Delaware; (y) consents to service
of process in any suit, action or proceeding in such jurisdictions; and
(z) consents to service of process by mailing a copy thereof to the address of
the Partner determined under Section 13.07 by U.S. registered or certified mail,
by the closest foreign equivalent of registered or certified mail, by a
recognized overnight delivery service, by service upon any agent specified
pursuant to clause (x) above, or by any other manner permitted by applicable
law.

(b) EACH PARTNER WAIVES ANY RIGHT TO REQUEST OR OBTAIN A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING GOVERNED BY THE TERMS OF THIS AGREEMENT OR PERTAINING TO THE
MATTERS GOVERNED BY THIS AGREEMENT. “MATTERS GOVERNED BY THIS AGREEMENT” SHALL
INCLUDE ANY AND ALL MATTERS AND AGREEMENTS REFERRED TO IN THIS AGREEMENT AND ANY
DISPUTES ARISING WITH RESPECT TO ANY SUCH MATTERS AND AGREEMENTS.

(c) The Partners acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the Partnership shall be entitled to an injunction or injunctions or
other equitable relief to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which the Partnership may
be entitled by law or equity. Each Partner agrees not to oppose the granting of
such relief and agrees to waive any requirement for the securing or posting of
any bond in connection with such remedy.

 

-106-



--------------------------------------------------------------------------------

SECTION 13.05. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

SECTION 13.06. Confidentiality. (a) In addition to any other obligations set
forth in this Agreement, each Partner recognizes that confidential information
has been and will be disclosed to such Partner by the Partnership and its
Subsidiaries. Each Partner (other than the Cantor Group, the BGC Partners Group
and the Newmark Group) expressly agrees, whether or not at the time a Partner of
the Partnership or providing services to the Partnership and/or any of its
Subsidiaries, to (i) maintain the confidentiality of, and not disclose to any
Person without the prior written consent of the Partnership, any financial,
legal or other advisor to the Partnership, any information relating to the
business, clients, affairs or financial structure, position or results of the
Partnership or its affiliates (including any Affiliate) or any dispute that
shall not be generally known to the public or the securities industry and
(ii) not to use such confidential information other than for the purpose of
evaluating such Partner’s investment in the Partnership or in connection with
the discharge of any duties to the Partnership or an Affiliated Entity such
Partner may have in such Partner’s capacity as an officer, director, employee or
agent of the Partnership or an Affiliated Entity. Notwithstanding Section 13.04
or any other provision herein to the contrary, each Partner agrees that money
damages would not be a sufficient remedy for any breach of this Section 13.06 by
such Partner, and that in addition to all other remedies, the Partnership shall
be entitled to injunctive or other equitable relief to prevent or cure breaches
of this Section 13.06 and to enforce specifically the terms and provisions of
this Section 13.06, this being in addition to any other remedy to which the
Partnership may be entitled by law or equity. Each Partner agrees not to oppose
the granting of such relief and agrees to waive any requirement for the securing
or posting of any bond in connection with such remedy.

(b) In the event that any third party requests information from a
Founding/Working Partner or REU Partner, as the case may be (whether during the
period he, she or it is a Partner or during the four (4)-year period following
Termination of such Partner), regarding any matter related to such Partner’s
employment by or services for the Partnership or any Affiliated Entity or his,
her or its role as a Founding/Working Partner or REU Partner, as the case may
be, he, she or it will contact and notify the General Counsel of the Partnership
before responding to such requests for information, so that the Partnership may
take appropriate action to protect its interests. However, neither a
Founding/Working Partner nor an REU Partner shall have any obligation to contact
and notify the General Counsel of the Partnership prior to any such discussions
between such Partner and such Partner’s legal counsel or certified public
accountant.

 

-107-



--------------------------------------------------------------------------------

(c) In the event that a Founding/Working Partner or an REU Partner is
subpoenaed, or requested, to testify as a witness or to produce documents in any
legal or administrative or other proceeding related to the Partnership (whether
during the period in which he, she or it is a Partner or during the Restricted
Period applicable to such Partner), or otherwise required by law to disclose
confidential information, he, she or it will promptly notify the Partnership of
such subpoena or request and meet with Partnership representatives for a
reasonable period of time prior to any such appearance or production.

(d) Each of the current and any former beneficial owners of any corporate or
other entity Founding/Working Partner or REU Partner, and each trustee or
beneficiary of any trust that is a Founding/Working Partner or REU Partner,
shall also be subject to the provisions of this Section 13.06 and each corporate
or other entity Founding/Working Partner or REU Partner, as the case may be, and
each such trustee or beneficiary agrees to take such action as is requested by
the General Partner to ensure the enforcement of this Section 13.06.

(e) Each Founding/Working Partner and each REU Partner agrees to indemnify and
hold the Partnership harmless from any loss, cost, damage or claim suffered by
the Partnership, including attorneys’ fees and expenses, resulting from a breach
by such Partner (including by its beneficial owner or by any trustee of any
trust beneficial owner) of this Section 13.06.

SECTION 13.07. Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in Person, properly
transmitted by facsimile, e-mail or any other electronic communication or
posting or one (1) Business Day after it has been sent by an internationally
recognized overnight courier to the address for notices shown in the
Partnership’s records (or any other address provided to the Partnership in
writing for this purpose) or, if given to the Partnership, to the principal
place of business of the Partnership. Each Partner may from time to time change
its address for notices under this Section 13.07 by giving at least five
(5) days’ prior written notice of such changed address to the Partnership.

SECTION 13.08. No Waiver of Rights. No failure or delay on the part of any
Partner in the exercise of any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or of any other right or
power. The waiver by any Partner of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach
hereunder. All rights and remedies existing under this Agreement are cumulative
and are not exclusive of any rights or remedies otherwise available.

SECTION 13.09. Power of Attorney. Each Partner agrees that, by its execution of
this Agreement, such Partner irrevocably constitutes and appoints the General
Partner as its true and lawful attorney-in-fact coupled with an interest, with
full power and authority, in its name, place and stead to make, execute,
acknowledge and record (a) all certificates, instruments or documents, including
fictitious name or assumed name certificates, as may be required by, or may be
appropriate under, the laws of any state or jurisdiction in which the
Partnership is doing or intends to do business and (b) all agreements,
documents, certificates or other instruments amending this Agreement or the
Certificate of Limited Partnership that may be necessary or appropriate to
reflect or accomplish (i) a change in the name or location of the principal
place of

 

-108-



--------------------------------------------------------------------------------

business of the Partnership or a change of name or address of a Partner,
(ii) the disposal or increase by a Partner of his Interest in the Partnership or
any part thereof, (iii) a distribution and reduction of the capital contribution
of a Partner or any other changes in the capital of the Partnership, (iv) the
dissolution or termination of the Partnership, (v) the addition or substitution
of a Person becoming a Partner of the Partnership and (vi) any amendment to this
Agreement, in each case only to the extent expressly authorized and conducted in
accordance with the other sections of this Agreement. The power granted hereby
is coupled with an interest and shall survive the subsequent disability or
incapacity of the principal.

SECTION 13.10. Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, such provision shall be modified to the minimum extent
necessary to cause it to be enforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

SECTION 13.11. Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections,
Articles, Schedules or Exhibits contained herein mean Sections, Articles,
Schedules or Exhibits of this Agreement unless otherwise stated.

SECTION 13.12. Entire Agreement. This Agreement amends and restates in its
entirety the Original Limited Partnership Agreement. This Agreement, including
the exhibits, annexes and schedules hereto, the Separation Agreement, the
Ancillary Agreements and any other instruments and agreements referenced herein
constitute the entire agreement among the parties hereto and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof. Notwithstanding anything
herein to the contrary, in the event of any conflict or inconsistency between
the terms of Article XII and the rest of this Agreement, the terms of the rest
of this Agreement shall prevail and Article XII shall be appropriately amended
by the General Partner (with the prior written consent of the Exchangeable
Limited Partners (by Majority in Interest)) to remove such conflict or
inconsistency (without the requirement of any further consent, approval or
action of any other Persons).

SECTION 13.13. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.

SECTION 13.14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

SECTION 13.15. Opportunity; Fiduciary Duty. To the greatest extent permitted by
law and except as otherwise set forth in this Agreement, but notwithstanding any
duty otherwise existing at law or in equity:

 

-109-



--------------------------------------------------------------------------------

(a) None of any Newmark Company, any BGC Partners Company, any Cantor Company or
any of their respective Representatives shall, in its capacity as a holder of
Interests or Affiliate of the Partnership, owe or be liable for breach of any
fiduciary duty to the Partnership or any holders of Interests. In taking any
action, making any decision or exercising any discretion with respect to the
Partnership, each Newmark Company, BGC Partners Company, Cantor Company and
their respective Representatives shall, in its capacity as a holder of Interests
or Affiliate of the Partnership, be entitled to consider such interests and
factors as it desires, including its own interests and those of its
Representatives, and shall have no duty or obligation to give any consideration
to the interests of or factors affecting the Partnership, the holders of
Interests or any other Person. Each Newmark Company, BGC Partners Company,
Cantor Company and their respective Representatives shall have no duty or
obligation to abstain from participating in any vote or other action of the
Partnership, or any board, committee or similar body of any of the foregoing.
None of any Newmark Company, any BGC Partners Company, any Cantor Company or any
of their respective Representatives shall violate a duty or obligation to the
Partnership or the holders of Interests merely because such Person’s conduct
furthers such Person’s own interest. Any Newmark Company, any BGC Partners
Company, any Cantor Company or any of their respective Representatives may lend
money to, and transact other business with, the Partnership and its
Representatives. The rights and obligations of any such Person who lends money
to, contracts with, borrows from or transacts business with the Partnership or
any of its Representatives are the same as those of a Person who is not involved
with the Partnership or any of its Representatives, subject to other applicable
law. No contract, agreement, arrangement or transaction between any Newmark
Company, any BGC Partners Company, any Cantor Company or any of their respective
Representatives, on the one hand, and the Partnership or any of its
Representatives, on the other hand, shall be void or voidable solely because any
Newmark Company, any BGC Partners Company, any Cantor Company or any of their
respective Representatives has a direct or indirect interest in such contract,
agreement, arrangement or transaction, and any Newmark Company, any BGC Partners
Company, any Cantor Company or any of their respective Representatives (i) shall
have fully satisfied and fulfilled its duties and obligations to the Partnership
and the holders of Interests with respect thereto; and (ii) shall not be liable
to the Partnership or the holders of Interests for any breach of any duty or
obligation by reason of the entering into, performance or consummation of any
such contract, agreement, arrangement or transaction, if:

(1) such contract, agreement, arrangement or transaction is approved by the
Board of Directors of Newmark or any committee thereof by the affirmative vote
of a majority of the disinterested directors, even if the disinterested
directors constitute less than a quorum;

(2) such contract, agreement, arrangement or transaction is approved by a
Majority in Interest, excluding from such calculation Interests that are
beneficially owned (as such term is defined in Rule 16a-1(a)(2) promulgated by
the SEC under the U.S. Securities and Exchange Act of 1934, as amended) by a
Newmark Company, a BGC Partners Company or a Cantor Company, respectively; or

 

-110-



--------------------------------------------------------------------------------

(3) such contract, agreement, arrangement or transaction, judged according to
the circumstances at the time of the commitment, is fair to the Partnership;

it being understood that, although each of (1), (2) and (3) above shall be
sufficient to show that any Newmark Company, any BGC Partners Company, any
Cantor Company or any of their respective Representatives (i) shall have fully
satisfied and fulfilled its duties and obligations to the Partnership and the
holders of Interests with respect thereto; and (ii) shall not be liable to the
Partnership or the holders of Interests for any breach of any duty or obligation
by reason of the entering into, performance or consummation of any such
contract, agreement, arrangement or transaction, none of (1), (2) or (3) above
shall be required to be satisfied for such showing.

All directors of Newmark may be counted in determining the presence of a quorum
at a meeting of the Board of Directors of Newmark or of a committee thereof that
authorizes such contract, agreement, arrangement or transaction. Interests owned
by any Newmark Company, any BGC Partners Company, any Cantor Company or any of
their respective Representatives may be counted in determining the presence of a
quorum at a meeting of holders of Interests called to authorize such contract,
agreement, arrangement or transaction.

Directors of the General Partner who are also directors or officers of any
Newmark Company, any BGC Partners Company, any Cantor Company or any of their
respective Representatives shall not owe or be liable for breach of any
fiduciary duty to the Partnership or any of holders of Interests for any action
taken by any Newmark Company, any BGC Partners Company, any Cantor Company or
their respective Representatives, in their capacity as a holder of Interests or
Affiliate of the Partnership.

Nothing herein contained shall prevent any Newmark Company, any BGC Partners
Company, any Cantor Company or any of their respective Representatives from
conducting any other business, including serving as an officer, director,
employee, or stockholder of any corporation, partnership or limited liability
company, a trustee of any trust, an executor or administrator of any estate, or
an administrative official of any other business or not-for-profit entity, or
from receiving any compensation in connection therewith.

(b) None of any Newmark Company, any BGC Partners Company, any Cantor Company or
any of their respective Representatives shall owe any duty to refrain from
(i) engaging in the same or similar activities or lines of business as the
Partnership and its Representatives or (ii) doing business with any of the
Partnership’s or its Representatives’ clients or customers, in each case
regardless of whether such Newmark Company, BGC Partners Company, Cantor Company
or Representative is also a Representative of the Partnership. In the event that
any Newmark Company, any BGC Partners Company, any Cantor Company or any of
their respective Representatives acquires knowledge of a potential transaction
or matter that may be a Corporate Opportunity for any Newmark Company, any BGC
Partners Company, any Cantor Company or any of their respective Representatives,
on the one hand, and the Partnership

 

-111-



--------------------------------------------------------------------------------

or any of its Representatives, on the other hand, such Newmark Company, BGC
Partners Company, Cantor Company or Representatives, as the case may be, shall
have no duty to communicate or offer such Corporate Opportunity to the
Partnership or any of its Representatives, regardless of whether such Newmark
Company, BGC Partners Company, Cantor Company or Representative is also a
Representative of the Partnership, subject to Section 13.15(c). None of any
Newmark Company, any BGC Partners Company, any Cantor Company or any of their
respective Representatives shall be liable to the Partnership, the holders of
Interests or any of the Partnership’s Representatives for breach of any
fiduciary duty by reason of the fact that any Newmark Company, any BGC Partners
Company, any Cantor Company or any of their respective Representatives pursues
or acquires such Corporate Opportunity for itself, directs such Corporate
Opportunity to another Person or does not present such Corporate Opportunity to
the Partnership or any of its Representatives, regardless of whether such
Newmark Company, BGC Partners Company, Cantor Company or Representative is also
a Representative of the Partnership, subject to Section 13.15(c).

(c) If a third party presents a Corporate Opportunity to a person who is both a
Representative of the Partnership and a Representative of a Newmark Company, a
BGC Partners Company and/or a Cantor Company, expressly and solely in such
Person’s capacity as a Representative of the Partnership, and such Person acts
in good faith in a manner consistent with the policy that such Corporate
Opportunity belongs to the Partnership, then such Person (i) shall be deemed to
have fully satisfied and fulfilled any fiduciary duty that such Person has to
the Partnership as a Representative of the Partnership with respect to such
Corporate Opportunity, (ii) shall not be liable to the Partnership, the holders
of Interests or any of the Partnership’s Representatives for breach of fiduciary
duty by reason of such Person’s action or inaction with respect to such
Corporate Opportunity, (iii) shall be deemed to have acted in good faith and in
a manner that such Person reasonably believed to be in, and not opposed to, the
Partnership’s best interests, and (iv) shall be deemed not to have breached such
Person’s duty of loyalty to the Partnership and the holders of Interests and not
to have derived an improper personal benefit therefrom; provided that any
Newmark Company, any BGC Partners Company, any Cantor Company or any of their
respective Representatives may pursue such Corporate Opportunity if the
Partnership shall decide not to pursue such Corporate Opportunity. If a
Corporate Opportunity is either (1) presented to a Person who is not both a
Representative of the Partnership and a Representative of a Newmark Company, a
BGC Partners Company and/or a Cantor Company, or (2) presented to such Person
not expressly and solely in such Person’s capacity as a Representative of the
Partnership, then, in each case, such Person shall not be obligated to present
such Corporate Opportunity to the Partnership or to act as if such Corporate
Opportunity belongs to the Partnership, and such Person (i) shall be deemed to
have fully satisfied and fulfilled any fiduciary duty that such Person has to
the Partnership as a Representative of the Partnership with respect to such
Corporate Opportunity, (ii) shall not be liable to the Partnership, any of the
holders of Interests or any of the Partnership’s Representatives for breach of
fiduciary duty by reason of such Person’s action or inaction with respect to
such Corporate Opportunity, (iii) shall be deemed to have acted in good faith
and in a manner that such person reasonably believed to be in, and not opposed
to, the Partnership’s best interests, and (iv) shall be deemed not to have
breached such Person’s duty of loyalty to the Partnership and the holders of
Interests and not to have derived an improper personal benefit therefrom.

 

-112-



--------------------------------------------------------------------------------

(d) Any Person purchasing or otherwise acquiring any Interest shall be deemed to
have notice of and consented to the provisions of this Section 13.15.

(e) Except to the extent otherwise modified herein, each officer of the
Partnership shall have fiduciary duties identical to those of officers of
business corporations organized under the DGCL. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) of a director, officer or other Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
of such Person.

(f) Neither the alteration, amendment, termination, expiration or repeal of this
Section 13.15 nor the adoption of any provision of this Agreement inconsistent
with this Section 13.15 shall eliminate or reduce the effect of this
Section 13.15 in respect of any matter occurring, or any cause of Action that,
but for this Section 13.15, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

SECTION 13.16. Reimbursement of Expenses. Without limiting the provisions of the
Separation Agreement, all costs and expenses incurred in connection with the
ongoing operation or management of the business of the Partnership or its
Subsidiaries shall be borne by the Partnership or its Subsidiaries, as the case
may be.

SECTION 13.17. Effectiveness. The Original Limited Partnership Agreement was
effective for all financial and accounting purposes as of September 27, 2017.
This Agreement shall be effective as of the date hereof.

SECTION 13.18. Parity of Units. It is the non-binding intention of each of the
Partners and the Partnership that the Holdings Ratio shall at all times equal
one. Accordingly, in the event of any issuance of Opco Units to, or repurchase
by Opco of Opco Units held by, the Partnership, it is the non-binding intention
of each of the Partners and the Partnership that there be a parallel issuance or
repurchase transaction by the Partnership so that the Holdings Ratio shall at
all times equal one, and the parties to this Agreement agree to cooperate to
effect the intent of this Section 13.18.

SECTION 13.19. Limitation on Challenge Period and Exclusive Remedies Available
to Partners with Respect to any Redemption of Units. (a) Notwithstanding
anything in this Agreement or in law or equity to the contrary, no
Founding/Working Partner and no REU Partner may institute any action
challenging, directly or indirectly, the terms, conditions or validity or any
other matter related to or arising out of any redemption by the Partnership of
Units and/or Non-Participating Units held by such Partner, whether such action
is based (in whole or in part) in contract, tort and/or any duty otherwise
existing in law or equity (a “Challenge”) unless such Challenge is instituted on
or prior to the first anniversary (the “Challenge Deadline”) of the later of
(i) the effective date of the challenged redemption (the “Effective Date”) and
(ii) the giving of notice by the Partnership with respect to such challenged
redemption. If a Challenge is not instituted by such Partner on or prior to the
Challenge

 

-113-



--------------------------------------------------------------------------------

Deadline, such Partner shall be thereafter foreclosed from instituting any
Challenge. It shall be a condition to a Partner instituting any Challenge, that
(i) such Partner shall have retained the consideration paid to such Partner in
the challenged redemption (the “Redemption Consideration”) in the same form as
paid by the Partnership and free from any liens or other encumbrances and
(ii) such Partner shall make a binding offer to return such Redemption
Consideration to the Partnership on the Final Adjudication Date of any
successful Challenge in the same form as paid by the Partnership and free from
any liens or other encumbrances.

(b) Notwithstanding anything in this Agreement or in law or equity to the
contrary, any such Partner that institutes a Challenge agrees that, in the event
such Partner is successful in whole or in part in such Challenge as finally
determined in accordance with this Article XIII in a judgment or arbitration
award not subject to further appeal (a “Final Adjudication”), the exclusive
remedy available to such Partner in such Challenge shall be, as elected by the
General Partner in its sole and absolute discretion within ten (10) days after
the date of the Final Adjudication (the “Final Adjudication Date”), as follows:
either (i) promptly following the Partner’s return to the Partnership of the
Redemption Consideration paid in respect of the challenged redemption in
accordance with the binding offer referred to in the last sentence of
Section 13.19(a), the Partnership shall restore for the account of such Partner
all Units and/or Non-Participating Units held by such Partner redeemed in the
challenged redemption and the Adjusted Capital Account related thereto as both
existed on the Effective Date immediately prior to the challenged redemption,
without regard or entitlement to any statutory interest on the Adjusted Capital
Account with respect to such Units between the Effective Date and the date such
Units are restored pursuant to this Section 13.19(b)(i), or (ii) promptly
following the Partner’s return to the Partnership of the Redemption
Consideration paid in respect of the challenged redemption in accordance with
the binding offer referred to in the last sentence of Section 13.19(a), the
Partnership shall first restore for the account of such Partner all Units and/or
Non-Participating Units held by such Partner redeemed in the challenged
redemption and then redeem all of the redeemed Units and/or Non-Participating
Units so restored for the amount of the Adjusted Capital Account attributable to
the restored Units and/or Non-Participating Units as of the Effective Date
immediately prior to the challenged redemption, without regard or entitlement to
any statutory interest on such Adjusted Capital Account between the Effective
Date and the date such Units and/or Non-Participating Units are restored
pursuant to this Section 13.19(b)(ii), such payment to be made at the times, in
the amounts and subject to the conditions provided for payments as if the
Partner were a Terminated Partner under Article XI in respect of the restored
Units and/or Non-Participating Units so redeemed and subject to all of the other
provisions of the Agreement, including Section 3.03. In addition, the
Partnership shall pay to the Partner, or the Partner shall pay to the
Partnership, as the case may be, without regard or entitlement to any statutory
interest, the difference between the amounts of distributions or other payments
the Partner received in respect of the challenged Redemption Consideration on
and after the Effective Date and the amount of distributions such Partner would
have received during such period in respect of his, her or its Units and/or
Non-Participating Units redeemed in the challenged redemption had the challenged
redemption not occurred. Any and all returns by a Partner of challenged
Redemption Consideration in accordance with the binding offer referred to in the
last sentence of Section 13.19(a) shall be made within 20 days of the Final
Adjudication Date.

 

-114-



--------------------------------------------------------------------------------

(c) This Section 13.19 shall not limit or restrict any remedies that the
Partnership or the General Partner may have under this Agreement, at law or
equity, against a Partner that institutes any Challenge to any redemption that
is subject to this Section 13.19, and the matters described herein shall be
subject to all of the other provisions of the Agreement, including Section 3.03
and Section 2.09(c).

[signature pages follow]

 

-115-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the general partner
and limited partners as of the day and year first written above.

 

NEWMARK GP, LLC By:  

/s/ James Ficarro

Name:   James Ficarro Title:   Chief Operating Officer CANTOR FITZGERALD, L.P.
By:   CF Group Management, Inc.   its Managing General Partner By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Managing Director NEWMARK GROUP,
INC. By:  

/s/ James Ficarro

Name:   James Ficarro Title:   Chief Operating Officer

[Signature Page to the Amended and Restated Agreement of Limited Partnership of
Newmark Holdings, L.P., dated as of December 13, 2017, by and among Newmark GP,
LLC, Cantor, Newmark and the Persons admitted as Partners or otherwise parties
hereto]



--------------------------------------------------------------------------------

For the limited purposes set forth in Article VIII and Section 12.09: BGC
PARTNERS, INC. By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President BGC HOLDINGS, L.P.
By:   BGC GP, LLC   its General Partner By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President

[Signature Page to the Amended and Restated Agreement of Limited Partnership of
Newmark Holdings, L.P., dated as of December 13, 2017, by and among Newmark GP,
LLC, Cantor, Newmark and the Persons admitted as Partners or otherwise parties
hereto]



--------------------------------------------------------------------------------

AGREEMENT TO TERMS

The undersigned hereby acknowledges and agrees to the terms of this Agreement
(including as it may be amended from time to time in accordance its terms) and
agrees to abide by its obligations and duties hereunder (including the
provisions of Article VIII).

 

NEWMARK PARTNERS, L.P. By:   Newmark Holdings, LLC   its Managing Partner By:  

/s/ James Ficarro

Name:   James Ficarro Title:   Chief Operating Officer

[Signature Page to the Amended and Restated Agreement of Limited Partnership of
Newmark Holdings, L.P., dated as of December 13, 2017, by and among Newmark GP,
LLC, Cantor, Newmark and the Persons admitted as Partners or otherwise parties
hereto]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Opco Limited Partnership Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Participation Plan



--------------------------------------------------------------------------------

EXHIBIT C

Certain Tax-Related Matters

Section 1. Definitions Relating to Allocations and Capital Account Maintenance.

a. “Adjusted Capital Account Deficit” shall mean, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts that such Partner is deemed to be
obligated to restore pursuant to the penultimate sentences in Treasury
Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5), and

(ii) Debit to such Capital Account the items described in Treasury Regulation
sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the “alternate test of economic effect” provisions of Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

b. “Partnership Minimum Gain” shall have the meaning attributed to the term
“partnership minimum gain” set forth in Treasury Regulation sections
1.704-2(b)(2) and 1.704-2(d).

c. “Issuance Items” has the meaning set forth in Section 2(h) of this Exhibit C.

d. “Partner Nonrecourse Debt” has the meaning attributed to the term “partner
nonrecourse debt” in Treasury Regulation section 1.704-2(b)(4).

e. “Partner Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treasury Regulation section 1.704-2(i)(3).

f. “Partner Nonrecourse Deductions” has the meaning attributed to the term
“partner nonrecourse deductions” in Treasury Regulation sections 1.704-2(i)(1)
and 1.704-2(i)(2).

g. “Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(1).

h. “Nonrecourse Liability” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(3).



--------------------------------------------------------------------------------

i. “Regulatory Allocations” has the meaning set forth in Section 2(i) of this
Exhibit C.

j. “Treasury Regulations” shall mean the Income Tax Regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended, modified or supplemented from time to time (including corresponding
provisions of succeeding regulations).

Section 2. Special Allocations.

The following special allocations shall be made in the following order, prior to
the allocations specified in Section 5.04(a) of this Agreement:

a. Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulation
section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a net decrease in Partnership Minimum Gain during any fiscal year, each
Partner shall be specially allocated items of Partnership income and gain for
such fiscal year (and, if necessary, subsequent fiscal years) in an amount equal
to such Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulation section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(f)(6) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(f) and shall be interpreted consistently therewith.

b. Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation section 1.704-2(i)(4), notwithstanding any other provision of this
Agreement, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt, determined in accordance with Treasury Regulation section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(i)(4) and shall be interpreted consistently therewith.

c. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of the Partner as promptly as possible; provided, that, an allocation
pursuant to this provision shall be made only if and to the extent that the
Partner would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this
provision were not in the Agreement.

 

C-2



--------------------------------------------------------------------------------

d. Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any fiscal year that is in excess of the sum of (i) the
amount such Partner is obligated to restore pursuant to the penultimate
sentences of Treasury Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5)
(including for this purpose any HDII Account balance or HDIII Account balance),
each such Partner shall be specially allocated items of Partnership income and
gain in the amount of such excess, as promptly as possible; provided, that, an
allocation pursuant to this provision shall be made only if and to the extent
that such Partner would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Agreement have been made as if
Section 2(c) and this Section 2(d) of this Exhibit C were not in the Agreement.

e. Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
specially allocated among the Partners in proportion to their respective
Percentage Interests.

f. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner that bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
section 1.704-2(i)(1).

g. Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Treasury Regulation section
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Partner in
complete liquidation of such Partner’s Interest in the Partnership, the amount
of such adjustment to Capital Accounts shall be treated as an item of gain or
loss and such gain or loss shall be specially allocated to the Partners in
accordance with their Percentage Interests in the event Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom such
distribution was made in the event Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(4) applies.

h. Allocations Relating to Taxable Issuance of Interests in the Partnership. Any
income, gain, loss or deduction realized as a direct or indirect result of the
issuance of an Interest in the Partnership (the “Issuance Items”) shall be
allocated among the Partners so that, to the extent possible, the net amount of
such Issuance Items, together with all other allocations under this Agreement to
each Partner, shall be equal to the net amount that would have been allocated to
each such Partner if the Issuance Items had not been realized.

i. Curative Allocations. The allocations set forth in Sections 2(a) through 2(h)
of this Exhibit C and Section 3 of this Exhibit C (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Partners that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Partnership

 

C-3



--------------------------------------------------------------------------------

income, gain, loss or deduction. Therefore, notwithstanding any other provision
of this Agreement (other than the Regulatory Allocations), the Tax Matters
Partner shall make such offsetting special allocations of Partnership income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Partner would have had if the Regulatory Allocations were not part of the
Agreement and all Partnership items were allocated pursuant to Section 5.04 of
this Agreement and Section 2(h) of this Exhibit C. In exercising discretion with
respect to such offsetting special allocations, the Tax Matters Partner shall
take into account future Regulatory Allocations under Sections 2(a) and 2(b) of
this Exhibit C that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Sections 2(e) and 2(f) of this
Exhibit C.

j. The amount of any employment tax (including, U.K. national insurance
contributions) paid with respect to any payment to any Partner may, in the sole
and absolute discretion of the General Partner, be allocated to such Partner.

k. As described in Section 12.01(a)(iii)(E) and Section 12.01(a)(iv) of this
Agreement, a portion of the items of loss or deduction of the Partnership shall
be specially allocated to each holder of High Distribution II Units or High
Distribution III Units in an amount equal to such Partner’s HDII Special
Allocation or HDIII Special Allocation, as applicable. To the extent possible,
the items of loss or deduction specially allocated under this Section 2(k) of
this Exhibit C shall consist of items of a character that would be deductible
for purposes of determining United States taxable income.

l. The amount of any charitable contribution made by the Partnership, and the
resulting item of deduction, may, in the sole and absolute discretion of the
General Partner, be allocated among the Partners in a manner that reflects
geographic or other relevant business considerations of the Partnership. For
example, charitable contributions may be made by the Partnership, with respect
to its United Kingdom operations, to organizations that qualify for treatment as
charities under United Kingdom law, and the resulting items of deduction may be
allocated specially to the Partners that are engaged in those United Kingdom
operations. Notwithstanding the foregoing, no such special allocation shall be
made if it would materially adversely affect either the economic interest of a
Partner in the Partnership or the value of Units.

Section 3. Limitation on Loss Allocation to Partners Based on Adjusted Capital
Account. Losses allocated pursuant to Section 5.04(a)(ii) of this Agreement
shall not exceed the maximum amount of losses that can be allocated without
causing any Partner to have an Adjusted Capital Account Deficit at the end of
any fiscal year (or increase any existing Adjusted Capital Account Deficit). In
the event some but not all of the Partners would have Adjusted Capital Account
Deficits as a consequence of an allocation of losses pursuant to Section 5.04(a)
of this Agreement, the limitation set forth in this Section 3 of this Exhibit C
shall be applied on a Partner-by-Partner basis and losses not allocable to any
Partner as a result of such limitation shall be allocated to the other Partners
in accordance with the positive balances in such Partner’s Capital Accounts so
as to allocate the maximum permissible losses to each Partner under Treasury
Regulation section 1.704-1(b)(2)(ii)(d).

 

C-4